EXHIBIT 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 6, 2004

 

among

 

SEALY MATTRESS COMPANY,
as Borrower

 

SEALY CANADA LTD./LTEE,
as Canadian Borrower

 

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors

 

SEALY MATTRESS CORPORATION,
as Holdings and a Guarantor

 

SEALY CORPORATION,
as Parent

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent

 

and

 

ROYAL BANK OF CANADA,

as Co-Documentation Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Definitions

 

1.1.

Defined Terms

 

1.2. [a04-11463_1ex10d1.htm#ExchangeRates]

Exchange Rates [a04-11463_1ex10d1.htm#ExchangeRates]

 

 

 

 

SECTION 2. [a04-11463_1ex10d1.htm#Section2_]

Amount and Terms of Credit [a04-11463_1ex10d1.htm#Section2_]

 

2.1. [a04-11463_1ex10d1.htm#Commitments]

Commitments [a04-11463_1ex10d1.htm#Commitments]

 

2.2. [a04-11463_1ex10d1.htm#MinimumAmountOfEachBorrowingMaximu]

Minimum Amount of Each Borrowing; Maximum Number of Borrowings
[a04-11463_1ex10d1.htm#MinimumAmountOfEachBorrowingMaximu]

 

2.3. [a04-11463_1ex10d1.htm#NoticeOfBorrowing]

Notice of Borrowing [a04-11463_1ex10d1.htm#NoticeOfBorrowing]

 

2.4. [a04-11463_1ex10d1.htm#DisbursementOf]

Disbursement of Funds [a04-11463_1ex10d1.htm#DisbursementOf]

 

2.5. [a04-11463_1ex10d1.htm#RepaymentOfLoansEvidenceOfDebt]

Repayment of Loans; Evidence of Debt
[a04-11463_1ex10d1.htm#RepaymentOfLoansEvidenceOfDebt]

 

2.6. [a04-11463_1ex10d1.htm#ConversionsAndContinuations]

Conversions and Continuations
[a04-11463_1ex10d1.htm#ConversionsAndContinuations]

 

2.7. [a04-11463_1ex10d1.htm#ProRataBorrowings]

Pro Rata Borrowings [a04-11463_1ex10d1.htm#ProRataBorrowings]

 

2.8. [a04-11463_1ex10d1.htm#Interest]

Interest [a04-11463_1ex10d1.htm#Interest]

 

2.9. [a04-11463_1ex10d1.htm#InterestPeriods]

Interest Periods [a04-11463_1ex10d1.htm#InterestPeriods]

 

2.10. [a04-11463_1ex10d1.htm#Increased]

Increased Costs, Illegality, etc. [a04-11463_1ex10d1.htm#Increased]

 

2.11. [a04-11463_1ex10d1.htm#Compensation]

Compensation [a04-11463_1ex10d1.htm#Compensation]

 

2.12. [a04-11463_1ex10d1.htm#ChangeOfLendingOffice]

Change of Lending Office [a04-11463_1ex10d1.htm#ChangeOfLendingOffice]

 

2.13. [a04-11463_1ex10d1.htm#NoticeOfCertainCosts]

Notice of Certain Costs [a04-11463_1ex10d1.htm#NoticeOfCertainCosts]

 

2.14. [a04-11463_1ex10d1.htm#BankersAcceptances]

Bankers’ Acceptances [a04-11463_1ex10d1.htm#BankersAcceptances]

 

2.15. [a04-11463_1ex10d1.htm#IncrementalFacilities]

Incremental Facilities [a04-11463_1ex10d1.htm#IncrementalFacilities]

 

 

 

 

SECTION 3. [a04-11463_1ex10d1.htm#Section3]

Letters of Credit [a04-11463_1ex10d1.htm#Section3]

 

3.1. [a04-11463_1ex10d1.htm#LettersOfCredit]

Letters of Credit [a04-11463_1ex10d1.htm#LettersOfCredit]

 

3.2. [a04-11463_1ex10d1.htm#LetterOfCreditRequests]

Letter of Credit Requests [a04-11463_1ex10d1.htm#LetterOfCreditRequests]

 

3.3. [a04-11463_1ex10d1.htm#LetterOfCreditParticipations]

Letter of Credit Participations
[a04-11463_1ex10d1.htm#LetterOfCreditParticipations]

 

3.4. [a04-11463_1ex10d1.htm#CreditDrawings]

Agreement to Repay Letter of Credit Drawings
[a04-11463_1ex10d1.htm#CreditDrawings]

 

3.5. [a04-11463_1ex10d1.htm#IncreasedCo]

Increased Costs [a04-11463_1ex10d1.htm#IncreasedCo]

 

3.6. [a04-11463_1ex10d1.htm#SuccessorLe]

Successor Letter of Credit Issuer [a04-11463_1ex10d1.htm#SuccessorLe]

 

 

 

 

SECTION 4. [a04-11463_1ex10d1.htm#Section4]

Fees; Commitments [a04-11463_1ex10d1.htm#Section4]

 

4.1. [a04-11463_1ex10d1.htm#Fee]

Fees [a04-11463_1ex10d1.htm#Fee]

 

4.2. [a04-11463_1ex10d1.htm#VoluntaryReduction]

Voluntary Reduction of Revolving Credit Commitments
[a04-11463_1ex10d1.htm#VoluntaryReduction]

 

4.3. [a04-11463_1ex10d1.htm#MandatoryTerminat]

Mandatory Termination of Commitments [a04-11463_1ex10d1.htm#MandatoryTerminat]

 

 

 

 

SECTION 5. [a04-11463_1ex10d1.htm#Section5]

Payments [a04-11463_1ex10d1.htm#Section5]

 

5.1. [a04-11463_1ex10d1.htm#VoluntaryPrepaymen]

Voluntary Prepayments. [a04-11463_1ex10d1.htm#VoluntaryPrepaymen]

 

5.2. [a04-11463_1ex10d1.htm#MandatoryPrepayme]

Mandatory Prepayments [a04-11463_1ex10d1.htm#MandatoryPrepayme]

 

5.3. [a04-11463_1ex10d1.htm#MethodAndPla]

Method and Place of Payment [a04-11463_1ex10d1.htm#MethodAndPla]

 

5.4. [a04-11463_1ex10d1.htm#NetPayme]

Net Payments [a04-11463_1ex10d1.htm#NetPayme]

 

5.5. [a04-11463_1ex10d1.htm#ComputationsOfInt]

Computations of Interest and Fees [a04-11463_1ex10d1.htm#ComputationsOfInt]

 

5.6. [a04-11463_1ex10d1.htm#LimitOnRateOfInt]

Limit on Rate of Interest. [a04-11463_1ex10d1.htm#LimitOnRateOfInt]

 

 

 

 

SECTION 6. [a04-11463_1ex10d1.htm#Section6]

Conditions Precedent to Initial Borrowing [a04-11463_1ex10d1.htm#Section6]

 

6.1. [a04-11463_1ex10d1.htm#CreditDocume]

Credit Documents [a04-11463_1ex10d1.htm#CreditDocume]

 

6.2. [a04-11463_1ex10d1.htm#Collatera]

Collateral [a04-11463_1ex10d1.htm#Collatera]

 

 

i

--------------------------------------------------------------------------------


 

6.3. [a04-11463_1ex10d1.htm#LegalOpin]

Legal Opinions [a04-11463_1ex10d1.htm#LegalOpin]

 

6.4. [a04-11463_1ex10d1.htm#NoDefau]

No Default [a04-11463_1ex10d1.htm#NoDefau]

 

6.5. [a04-11463_1ex10d1.htm#Consent]

Consent [a04-11463_1ex10d1.htm#Consent]

 

6.6. [a04-11463_1ex10d1.htm#Reserved]

[Reserved] [a04-11463_1ex10d1.htm#Reserved]

 

6.7. [a04-11463_1ex10d1.htm#EffectiveDateCertificates]

Effective Date Certificates [a04-11463_1ex10d1.htm#EffectiveDateCertificates]

 

6.8. [a04-11463_1ex10d1.htm#CorporateProceedings]

Corporate Proceedings of Each Credit Party
[a04-11463_1ex10d1.htm#CorporateProceedings]

 

6.9. [a04-11463_1ex10d1.htm#CorporateDocu]

Corporate Documents [a04-11463_1ex10d1.htm#CorporateDocu]

 

6.10. [a04-11463_1ex10d1.htm#Fees]

Fees [a04-11463_1ex10d1.htm#Fees]

 

6.11. [a04-11463_1ex10d1.htm#RepresentationsAndWarr]

Representations and Warranties [a04-11463_1ex10d1.htm#RepresentationsAndWarr]

 

6.12. [a04-11463_1ex10d1.htm#GovernmentalAuthorizati]

Governmental Authorizations and Consents
[a04-11463_1ex10d1.htm#GovernmentalAuthorizati]

 

 

 

 

SECTION 7. [a04-11463_1ex10d1.htm#Section7]

Conditions Precedent to All Credit Events [a04-11463_1ex10d1.htm#Section7]

 

7.1. [a04-11463_1ex10d1.htm#NoDefaultRepresentations]

No Default; Representations and Warranties
[a04-11463_1ex10d1.htm#NoDefaultRepresentations]

 

7.2. [a04-11463_1ex10d1.htm#NoticeOfBorrowingLetterOfCreditR]

Notice of Borrowing; Letter of Credit Request
[a04-11463_1ex10d1.htm#NoticeOfBorrowingLetterOfCreditR]

 

 

 

 

SECTION 8. [a04-11463_1ex10d1.htm#Section8]

Representations, Warranties and Agreements [a04-11463_1ex10d1.htm#Section8]

 

8.1. [a04-11463_1ex10d1.htm#CorporateSta]

Corporate Status [a04-11463_1ex10d1.htm#CorporateSta]

 

8.2. [a04-11463_1ex10d1.htm#CorporatePo]

Corporate Power and Authority [a04-11463_1ex10d1.htm#CorporatePo]

 

8.3. [a04-11463_1ex10d1.htm#NoViolation]

No Violation [a04-11463_1ex10d1.htm#NoViolation]

 

8.4. [a04-11463_1ex10d1.htm#Litigatio]

Litigation [a04-11463_1ex10d1.htm#Litigatio]

 

8.5. [a04-11463_1ex10d1.htm#MarginRegu]

Margin Regulations [a04-11463_1ex10d1.htm#MarginRegu]

 

8.6. [a04-11463_1ex10d1.htm#GovernmentalApp]

Governmental Approvals [a04-11463_1ex10d1.htm#GovernmentalApp]

 

8.7. [a04-11463_1ex10d1.htm#InvestmentCompa]

Investment Company Act [a04-11463_1ex10d1.htm#InvestmentCompa]

 

8.8. [a04-11463_1ex10d1.htm#TrueAndCompleteDisclosur]

True and Complete Disclosure [a04-11463_1ex10d1.htm#TrueAndCompleteDisclosur]

 

8.9. [a04-11463_1ex10d1.htm#FinancialConditio]

Financial Condition; Financial Statements
[a04-11463_1ex10d1.htm#FinancialConditio]

 

8.10. [a04-11463_1ex10d1.htm#TaxRetu]

Tax Returns and Payments [a04-11463_1ex10d1.htm#TaxRetu]

 

8.11. [a04-11463_1ex10d1.htm#Complia]

Compliance with ERISA [a04-11463_1ex10d1.htm#Complia]

 

8.12. [a04-11463_1ex10d1.htm#Subsidia]

Subsidiaries [a04-11463_1ex10d1.htm#Subsidia]

 

8.13. [a04-11463_1ex10d1.htm#Patents]

Patents, etc. [a04-11463_1ex10d1.htm#Patents]

 

8.14. [a04-11463_1ex10d1.htm#Enviro]

Environmental Laws [a04-11463_1ex10d1.htm#Enviro]

 

8.15. [a04-11463_1ex10d1.htm#Proper]

Properties [a04-11463_1ex10d1.htm#Proper]

 

 

 

 

SECTION 9. [a04-11463_1ex10d1.htm#Section9]

Affirmative Covenants [a04-11463_1ex10d1.htm#Section9]

 

9.1. [a04-11463_1ex10d1.htm#InformationCovena]

Information Covenants [a04-11463_1ex10d1.htm#InformationCovena]

 

9.2. [a04-11463_1ex10d1.htm#Book]

Books, Records and Inspections [a04-11463_1ex10d1.htm#Book]

 

9.3. [a04-11463_1ex10d1.htm#MaintenanceOfInsurance]

Maintenance of Insurance [a04-11463_1ex10d1.htm#MaintenanceOfInsurance]

 

9.4. [a04-11463_1ex10d1.htm#PaymentOfTaxes]

Payment of Taxes [a04-11463_1ex10d1.htm#PaymentOfTaxes]

 

9.5. [a04-11463_1ex10d1.htm#ConsolidatedCorporateFranchises]

Consolidated Corporate Franchises
[a04-11463_1ex10d1.htm#ConsolidatedCorporateFranchises]

 

9.6. [a04-11463_1ex10d1.htm#ComplianceWithStatutes]

Compliance with Statutes, Obligations, etc.
[a04-11463_1ex10d1.htm#ComplianceWithStatutes]

 

9.7. [a04-11463_1ex10d1.htm#Erisa]

ERISA [a04-11463_1ex10d1.htm#Erisa]

 

9.8. [a04-11463_1ex10d1.htm#GoodRepair]

Good Repair [a04-11463_1ex10d1.htm#GoodRepair]

 

9.9. [a04-11463_1ex10d1.htm#TransactionsWithAffiliates]

Transactions with Affiliates [a04-11463_1ex10d1.htm#TransactionsWithAffiliates]

 

9.10. [a04-11463_1ex10d1.htm#EndOfFiscalYearsFiscalQuarter]

End of Fiscal Years; Fiscal Quarters
[a04-11463_1ex10d1.htm#EndOfFiscalYearsFiscalQuarter]

 

9.11. [a04-11463_1ex10d1.htm#AdditionalGuarantorsAndGrantor]

Additional Guarantors and Grantors
[a04-11463_1ex10d1.htm#AdditionalGuarantorsAndGrantor]

 

9.12. [a04-11463_1ex10d1.htm#PledgesOfAdditionalStockAndEvidence]

Pledges of Additional Stock and Evidence of Indebtedness
[a04-11463_1ex10d1.htm#PledgesOfAdditionalStockAndEvidence]

 

9.13. [a04-11463_1ex10d1.htm#UseOfProceed]

Use of Proceeds [a04-11463_1ex10d1.htm#UseOfProceed]

 

9.14. [a04-11463_1ex10d1.htm#ChangesInBusine]

Changes in Business [a04-11463_1ex10d1.htm#ChangesInBusine]

 

 

ii

--------------------------------------------------------------------------------


 

9.15. [a04-11463_1ex10d1.htm#FurtherAssuranc]

Further Assurances [a04-11463_1ex10d1.htm#FurtherAssuranc]

 

9.16. [a04-11463_1ex10d1.htm#CanadianBorrow]

Canadian Borrower [a04-11463_1ex10d1.htm#CanadianBorrow]

 

 

 

 

SECTION 10. [a04-11463_1ex10d1.htm#NegativeCovenants]

Negative Covenants [a04-11463_1ex10d1.htm#NegativeCovenants]

 

10.1. [a04-11463_1ex10d1.htm#LimitationOnIndebtedness]

Limitation on Indebtedness [a04-11463_1ex10d1.htm#LimitationOnIndebtedness]

 

10.2. [a04-11463_1ex10d1.htm#LimitationOnLiens]

Limitation on Liens [a04-11463_1ex10d1.htm#LimitationOnLiens]

 

10.3. [a04-11463_1ex10d1.htm#LimitationOnFundamentalChanges]

Limitation on Fundamental Changes
[a04-11463_1ex10d1.htm#LimitationOnFundamentalChanges]

 

10.4. [a04-11463_1ex10d1.htm#LimitationOnSaleOfAsset]

Limitation on Sale of Assets [a04-11463_1ex10d1.htm#LimitationOnSaleOfAsset]

 

10.5. [a04-11463_1ex10d1.htm#LimitationOnInvestmen]

Limitation on Investments [a04-11463_1ex10d1.htm#LimitationOnInvestmen]

 

10.6. [a04-11463_1ex10d1.htm#LimitationOnDividend]

Limitation on Dividends [a04-11463_1ex10d1.htm#LimitationOnDividend]

 

10.7. [a04-11463_1ex10d1.htm#LimitationsOnDebtPaymentsAndAmendme]

Limitations on Debt Payments and Amendments
[a04-11463_1ex10d1.htm#LimitationsOnDebtPaymentsAndAmendme]

 

10.8. [a04-11463_1ex10d1.htm#LimitationsOnSaleLeaseb]

Limitations on Sale Leasebacks [a04-11463_1ex10d1.htm#LimitationsOnSaleLeaseb]

 

10.9. [a04-11463_1ex10d1.htm#ConsolidatedTotalDebtToConsolidated]

Consolidated Total Debt to Consolidated EBITDA Ratio
[a04-11463_1ex10d1.htm#ConsolidatedTotalDebtToConsolidated]

 

10.10. [a04-11463_1ex10d1.htm#ConsolidatedEbitdaToConsolidat]

Consolidated EBITDA to Consolidated Interest Expense Ratio
[a04-11463_1ex10d1.htm#ConsolidatedEbitdaToConsolidat]

 

10.11. [a04-11463_1ex10d1.htm#CapitalExpenditu]

Capital Expenditures [a04-11463_1ex10d1.htm#CapitalExpenditu]

 

 

 

 

SECTION 11. [a04-11463_1ex10d1.htm#EventsOfDefaul]

Events of Default [a04-11463_1ex10d1.htm#EventsOfDefaul]

 

11.1. [a04-11463_1ex10d1.htm#Payment]

Payments [a04-11463_1ex10d1.htm#Payment]

 

11.2. [a04-11463_1ex10d1.htm#Representations]

Representations, etc. [a04-11463_1ex10d1.htm#Representations]

 

11.3. [a04-11463_1ex10d1.htm#Covenant]

Covenants [a04-11463_1ex10d1.htm#Covenant]

 

11.4. [a04-11463_1ex10d1.htm#DefaultUnderOtherAgreem]

Default Under Other Agreements [a04-11463_1ex10d1.htm#DefaultUnderOtherAgreem]

 

11.5. [a04-11463_1ex10d1.htm#Bankruptcy]

Bankruptcy, etc. [a04-11463_1ex10d1.htm#Bankruptcy]

 

11.6. [a04-11463_1ex10d1.htm#Eris]

ERISA [a04-11463_1ex10d1.htm#Eris]

 

11.7. [a04-11463_1ex10d1.htm#Guarante]

Guarantee [a04-11463_1ex10d1.htm#Guarante]

 

11.8. [a04-11463_1ex10d1.htm#PledgeAgreem]

Pledge Agreement [a04-11463_1ex10d1.htm#PledgeAgreem]

 

11.9. [a04-11463_1ex10d1.htm#SecurityAgreem]

Security Agreement [a04-11463_1ex10d1.htm#SecurityAgreem]

 

11.10. [a04-11463_1ex10d1.htm#Mortgage]

Mortgages [a04-11463_1ex10d1.htm#Mortgage]

 

11.11. [a04-11463_1ex10d1.htm#ForeignGuarante]

Foreign Guarantees [a04-11463_1ex10d1.htm#ForeignGuarante]

 

11.12. [a04-11463_1ex10d1.htm#CanadianSecurityD]

Canadian Security Documents [a04-11463_1ex10d1.htm#CanadianSecurityD]

 

11.13. [a04-11463_1ex10d1.htm#Subordinatio]

Subordination [a04-11463_1ex10d1.htm#Subordinatio]

 

11.14. [a04-11463_1ex10d1.htm#Judgments]

Judgments [a04-11463_1ex10d1.htm#Judgments]

 

11.15. [a04-11463_1ex10d1.htm#ChangeOfContr]

Change of Control [a04-11463_1ex10d1.htm#ChangeOfContr]

 

 

 

 

SECTION 12. [a04-11463_1ex10d1.htm#TheAdministrativeAgent]

The Administrative Agent [a04-11463_1ex10d1.htm#TheAdministrativeAgent]

 

12.1. [a04-11463_1ex10d1.htm#Appointment_]

Appointment [a04-11463_1ex10d1.htm#Appointment_]

 

12.2. [a04-11463_1ex10d1.htm#DelegationOfDutie]

Delegation of Duties [a04-11463_1ex10d1.htm#DelegationOfDutie]

 

12.3. [a04-11463_1ex10d1.htm#ExculpatoryProvisio]

Exculpatory Provisions [a04-11463_1ex10d1.htm#ExculpatoryProvisio]

 

12.4. [a04-11463_1ex10d1.htm#RelianceByAdministrativeA]

Reliance by Administrative Agent
[a04-11463_1ex10d1.htm#RelianceByAdministrativeA]

 

12.5. [a04-11463_1ex10d1.htm#aNoticeofDefault1]

Notice of Default [a04-11463_1ex10d1.htm#aNoticeofDefault1]

 

12.6. [a04-11463_1ex10d1.htm#aNonRelianceonAdministrativeAgentand2]

Non-Reliance on Administrative Agent and Other Lenders
[a04-11463_1ex10d1.htm#aNonRelianceonAdministrativeAgentand2]

 

12.7. [a04-11463_1ex10d1.htm#aIndemnification3]

Indemnification [a04-11463_1ex10d1.htm#aIndemnification3]

 

12.8. [a04-11463_1ex10d1.htm#aAdministrativeAgentinitsIndividualC4]

Administrative Agent in its Individual Capacity
[a04-11463_1ex10d1.htm#aAdministrativeAgentinitsIndividualC4]

 

12.9. [a04-11463_1ex10d1.htm#aSuccessorAgent5]

Successor Agent [a04-11463_1ex10d1.htm#aSuccessorAgent5]

 

12.10. [a04-11463_1ex10d1.htm#aWithholdingTax6]

Withholding Tax [a04-11463_1ex10d1.htm#aWithholdingTax6]

 

12.11. [a04-11463_1ex10d1.htm#aCanadianAdministrativeAgent7]

Canadian Administrative Agent.
[a04-11463_1ex10d1.htm#aCanadianAdministrativeAgent7]

 

12.12. [a04-11463_1ex10d1.htm#aQuebec8]

Quebec. [a04-11463_1ex10d1.htm#aQuebec8]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 13. [a04-11463_1ex10d1.htm#aCollateralAllocationMechanism1]

Collateral Allocation Mechanism
[a04-11463_1ex10d1.htm#aCollateralAllocationMechanism1]

 

13.1. [a04-11463_1ex10d1.htm#aImplementationofCAM2]

Implementation of CAM [a04-11463_1ex10d1.htm#aImplementationofCAM2]

 

13.2. [a04-11463_1ex10d1.htm#aLettersofCredit3]

Letters of Credit [a04-11463_1ex10d1.htm#aLettersofCredit3]

 

13.3. [a04-11463_1ex10d1.htm#aNetPaymentsUponImplementationofCAM4]

Net Payments Upon Implementation of CAM Exchange
[a04-11463_1ex10d1.htm#aNetPaymentsUponImplementationofCAM4]

 

 

 

 

SECTION 14. [a04-11463_1ex10d1.htm#aMiscellaneous6]

Miscellaneous [a04-11463_1ex10d1.htm#aMiscellaneous6]

 

14.1. [a04-11463_1ex10d1.htm#aAmendmentsandWaivers7]

Amendments and Waivers [a04-11463_1ex10d1.htm#aAmendmentsandWaivers7]

 

14.2. [a04-11463_1ex10d1.htm#aNotices8]

Notices [a04-11463_1ex10d1.htm#aNotices8]

 

14.3. [a04-11463_1ex10d1.htm#aNoWaiverCumulativeRemedies9]

No Waiver; Cumulative Remedies
[a04-11463_1ex10d1.htm#aNoWaiverCumulativeRemedies9]

 

14.4. [a04-11463_1ex10d1.htm#aSurvivalofRepresentationsandWarranti10]

Survival of Representations and Warranties
[a04-11463_1ex10d1.htm#aSurvivalofRepresentationsandWarranti10]

 

14.5. [a04-11463_1ex10d1.htm#aPaymentofExpensesandTaxes11]

Payment of Expenses and Taxes
[a04-11463_1ex10d1.htm#aPaymentofExpensesandTaxes11]

 

14.6. [a04-11463_1ex10d1.htm#aSuccessorsandAssignsParticipationsa12]

Successors and Assigns; Participations and Assignments
[a04-11463_1ex10d1.htm#aSuccessorsandAssignsParticipationsa12]

 

14.7. [a04-11463_1ex10d1.htm#aReplacementsofLendersunderCertainCi13]

Replacements of Lenders under Certain Circumstances
[a04-11463_1ex10d1.htm#aReplacementsofLendersunderCertainCi13]

 

14.8. [a04-11463_1ex10d1.htm#aAdjustmentsSetoff14]

Adjustments; Set-off [a04-11463_1ex10d1.htm#aAdjustmentsSetoff14]

 

14.9. [a04-11463_1ex10d1.htm#aCounterparts15]

Counterparts [a04-11463_1ex10d1.htm#aCounterparts15]

 

14.10. [a04-11463_1ex10d1.htm#aSeverability16]

Severability [a04-11463_1ex10d1.htm#aSeverability16]

 

14.11. [a04-11463_1ex10d1.htm#aIntegration17]

Integration [a04-11463_1ex10d1.htm#aIntegration17]

 

14.12. [a04-11463_1ex10d1.htm#aGOVERNINGLAW18]

GOVERNING LAW [a04-11463_1ex10d1.htm#aGOVERNINGLAW18]

 

14.13. [a04-11463_1ex10d1.htm#aSubmissiontoJurisdictionWaivers19]

Submission to Jurisdiction; Waivers
[a04-11463_1ex10d1.htm#aSubmissiontoJurisdictionWaivers19]

 

14.14. [a04-11463_1ex10d1.htm#aAcknowledgments20]

Acknowledgments [a04-11463_1ex10d1.htm#aAcknowledgments20]

 

14.15. [a04-11463_1ex10d1.htm#aWAIVERSOFJURYTRIAL21]

WAIVERS OF JURY TRIAL [a04-11463_1ex10d1.htm#aWAIVERSOFJURYTRIAL21]

 

14.16. [a04-11463_1ex10d1.htm#aConfidentiality22]

Confidentiality [a04-11463_1ex10d1.htm#aConfidentiality22]

 

14.17. [a04-11463_1ex10d1.htm#aJudgmentCurrency23]

Judgment Currency [a04-11463_1ex10d1.htm#aJudgmentCurrency23]

 

14.18. [a04-11463_1ex10d1.htm#aUSAPATRIOTAct24]

USA PATRIOT Act [a04-11463_1ex10d1.htm#aUSAPATRIOTAct24]

 

14.19. [a04-11463_1ex10d1.htm#aReaffirmationandGrantofSecurityInte25]

Reaffirmation and Grant of Security Interest
[a04-11463_1ex10d1.htm#aReaffirmationandGrantofSecurityInte25]

 

14.20. [a04-11463_1ex10d1.htm#aAmendmentandRestatement26]

Amendment and Restatement [a04-11463_1ex10d1.htm#aAmendmentandRestatement26]

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1 (b)

Mortgaged Properties

 

Schedule 1.1 (c)

Commitments and Addresses of Lenders

 

Schedule 1.1(d) [a04-11463_1ex10d1.htm#Schedule1_1d]

EBITDA Add-Backs [a04-11463_1ex10d1.htm#Schedule1_1d]

 

Schedule 1.1(e)

Excluded Subsidiaries

 

Schedule 2.1(a)

Continuing Lenders

 

Schedule 8.11(ii)

Canadian Pension Plan Disclosures

 

Schedule 8.12

Subsidiaries

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.5

Closing Date Investments

 

Schedule 10.5(o)

Investments in newly formed Puerto Rican Subsidiary

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Form of Canadian Guarantee

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit A-2

Forms of Canadian Pledge Agreements

 

Exhibit A-3

Form of Canadian Security Agreement

 

Exhibit C

Form of Guarantee

 

Exhibit D

Form of Mortgage (Real Property)

 

Exhibit E

Form of Perfection Certificate

 

Exhibit F

Form of Pledge Agreement

 

Exhibit G

Form of Security Agreement

 

Exhibit H-1

Form of US Letter of Credit Request

 

Exhibit H-2

Form of Canadian Letter of Credit Request

 

Exhibit I-1

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

 

Exhibit I-2

Form of Legal Opinions of Osler, Hoskin & Harcourt LLP

 

Exhibit I-3

Form of Legal Opinion of Calfee, Halter & Griswold LLP

 

Exhibit I-4

Form of Legal Opinion of general counsel

 

Exhibit J

Form of Effective Date Certificate

 

Exhibit K

Form of Assignment and Acceptance

 

Exhibit L-1

Form of Promissory Note (Tranche C Term Loans)

 

Exhibit L-2

Form of Promissory Note (Revolving Credit and Swingline Loans)

 

Exhibit M

Form of Joinder Agreement

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 6, 2004, among SEALY
MATTRESS COMPANY, an Ohio corporation (the “Borrower”), SEALY CANADA LTD./LTEE,
a company organized under the laws of Canada (the “Canadian Borrower”), SEALY
MATTRESS CORPORATION, a Delaware Corporation (“Holdings”) and SEALY CORPORATION,
a Delaware corporation (“Parent”), the lending institutions from time to time
parties hereto (each a “Lender” and, collectively, the “Lenders”), J.P. MORGAN
SECURITIES INC., as Joint Lead Arranger and Joint Bookrunner, GOLDMAN SACHS
CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner and Syndication
Agent, JPMORGAN CHASE BANK, as Administrative Agent (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning provided in Section 1), JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian
Administrative Agent, and GENERAL ELECTRIC CAPITAL CORPORATION and ROYAL BANK OF
CANADA, as Co-Documentation Agents.

 

WHEREAS, Borrower, Canadian Borrower, Holdings, the Guarantors, certain
financial institutions and other persons (the “Existing Lenders”), J.P. Morgan
Securities Inc., as joint lead arranger and joint bookrunner, Goldman Sachs
Credit Partners L.P., as joint lead arranger, joint bookrunner and syndication
agent, JPMorgan Chase Bank, as administrative agent, JPMorgan Chase Bank,
Toronto branch, as Canadian administrative agent and General Electric Capital
Corporation, and Royal Bank of Canada, as co-documentation agents, are parties
to that certain Credit Agreement dated as of April 6, 2004 (as heretofore
amended, supplemented or otherwise modified, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders have extended certain credit facilities
to Company, the proceeds of which have been used to consummate the
Recapitalization and for working capital and general corporate purposes;

 

WHEREAS, Borrower desires that certain Existing Lenders and other Lenders party
hereto agree to amend and restate the Existing Credit Agreement in its entirety
to (i) refinance the existing term loans made under the Existing Credit
Agreement (the “Existing Term Loans”) with the Tranche C Term Loans made
hereunder; and (ii) make certain other changes as more fully set forth herein,
which amendment and restatement shall become effective upon satisfaction of the
conditions precedent set forth herein;

 

WHEREAS, (i) the proceeds of the Tranche C Term Loans made on the Effective Date
shall be used by the Borrower to repay in full the outstanding Existing Term
Loans; (ii) the proceeds of the Revolving Credit Loans and Swingline Loans made
on and after the Effective Date will continue to be used by the Borrower and the
Canadian Borrower for general corporate purposes (including Permitted
Acquisitions); and (iii) Letters of Credit will continue to be used by the
Borrower and the Canadian Borrower for general corporate purposes;

 

WHEREAS, Borrower has agreed to secure all of its Obligations by reaffirming its
grant to Administrative Agent, for the benefit of Secured Parties, of a Lien on
certain of its assets, including a pledge of all of the Capital Stock of each of
its

 

--------------------------------------------------------------------------------


 

Domestic Subsidiaries and 65% of all the Capital Stock of each of its Foreign
Subsidiaries;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement; and

 

WHEREAS, it is the intent of the Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                                Definitions

 

1.1.          Defined Terms.  (a)     As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in
accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Adjusted Canadian Total Revolving Credit Commitment” shall mean at any time the
Canadian Total Revolving Credit Commitment less the aggregate Canadian Revolving
Credit Commitments of all Defaulting Lenders.

 

2

--------------------------------------------------------------------------------


 

“Adjusted US Total Revolving Credit Commitment” shall mean at any time the US
Total Revolving Credit Commitment less the aggregate US Revolving Credit
Commitments of all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Tranche C Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.  With
respect to Borrowings by the Canadian Borrower, the Canadian Administrative
Agent may be an Affiliate of JPMorgan Chase Bank for purposes of administering
such Borrowings, and all references herein to the term “Administrative Agents”
shall be deemed to refer to both the Administrative Agent and the Canadian
Administrative Agent, as the context requires.

 

“Administrative Agent’s Office” shall mean (a) in respect of all Credit Events
for the account of the Borrower, the office of the Administrative Agent located
at 270 Park Avenue, 5th Floor, New York, NY 10017, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto and (b) in respect of all Credit Events for the account of the
Canadian Borrower, the office of the Canadian Administrative Agent located at
200 Bay Street, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2, or such
other office in Canada as the Canadian Administrative Agent may hereafter
designate in writing as such to the other parties hereto and all references to
the term “Canadian Administrative Agent’s Office” shall mean the office referred
to in this clause (b).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Canadian Administrative Agent, the Syndication Agent and the Documentation
Agents.

 

“Aggregate Canadian Revolving Credit Outstanding” shall have the meaning
provided in Section 5.2(b)(ii).

 

“Aggregate US Revolving Credit Outstanding” shall have the meaning provided in
Section 5.2(b)(i).

 

3

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Amended and Restated Credit Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
Cdn ABR Loan and Canadian Prime Loan, the applicable percentage per annum set
forth below based upon the Status in effect on such date:

 

Status

 

Applicable ABR Margin for
Revolving Credit and Swingline
Loans (including ABR Loans,
Cdn ABR Loans and Canadian
Prime Loans)

 

Applicable ABR
Margin for
Tranche C Term
Loans

 

 

 

 

 

 

 

Level I Status

 

1.25

%

1.25

%

Level II Status

 

1.00

%

1.00

%

Level III Status

 

0.75

%

1.00

%

Level IV Status

 

0.50

%

1.00

%

 

Notwithstanding the foregoing, (i) the term “Applicable ABR Margin” shall mean,
(a) with respect to each ABR Loan that is a Tranche C Term Loan, 1.25% per annum
and (b) with respect to each ABR Loan, Cdn ABR Loan and Canadian Prime Loan that
is a Revolving Credit Loan or a Swingline Loan, 1.25% per annum, during the
period from and including the Closing Date to but excluding the Initial
Financial Statement Delivery Date and (ii) the Applicable ABR Margin, with
respect to Tranche C Term Loans only, shall be reduced by 25 basis points from
the then applicable Status level, in the event the Tranche C Term Loans have
been assigned and maintain a credit rating by Moody’s and S&P of B1 and B+,
respectively, in each case with a “stable” outlook.

 

“Applicable Eurodollar Margin” shall mean at any date, with respect to each
Eurodollar Loan, the applicable percentage per annum set forth below based upon
the Status in effect on such date:

 

Status

 

Applicable Eurodollar
Margin for Revolving
Credit and Swingline Loans

 

Applicable Eurodollar
Margin for Tranche C
Term Loans

 

 

 

 

 

 

 

Level I Status

 

2.50

%

2.50

%

Level II Status

 

2.25

%

2.25

%

Level III Status

 

2.00

%

2.25

%

Level IV Status

 

1.75

%

2.25

%

 

Notwithstanding the foregoing, (i) the term “Applicable Eurodollar Margin” shall
mean, (a) with respect to each Eurodollar Loan that is a Tranche C Term

 

4

--------------------------------------------------------------------------------


 

Loan, 2.50% per annum and (b) with respect to each Eurodollar Loan that is a
Revolving Credit Loan, 2.50% per annum, during the period from and including the
Closing Date to but excluding the Initial Financial Statement Delivery Date and
(ii) the Applicable Eurodollar Margin, with respect to Tranche C Term Loans
only, shall be reduced by 25 basis points from the then applicable Status level,
in the event the Tranche C Term Loans have been assigned and maintain a credit
rating by Moody’s and S&P of B1 and B+, respectively, in each case with a
“stable” outlook.

 

“Applicable Stamping Fee” shall mean, with respect to each accepted or advanced
BA Loan by a Lender on any date, the applicable percentage per annum set forth
below based on the Status in effect on such date:

 

Status

 

Applicable Stamping Fee

 

 

 

 

 

Level I Status

 

2.50

%

Level II Status

 

2.25

%

Level III Status

 

2.00

%

Level IV Status

 

1.75

%

 

Notwithstanding the foregoing, the term “Applicable Stamping Fee” shall mean,
2.50% per annum, during the period from and including the Closing Date to but
excluding the Initial Financial Statement Delivery Date.

 

“Approved Fund” shall have the meaning provided in Section 14.6.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary).  Notwithstanding
the foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4, other than transactions permitted by
Sections 10.4(b) and (e).

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit K.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i) for the purposes
of Section 10.5(j), Section 10.5(m), Section 10.11(b) and the first proviso to
each of Sections 10.7(a) and 10.7(b) (to the extent, in the case of the first
proviso to each of Sections 10.7(a) and 10.7(b), that the Consolidated Total
Debt to Consolidated EBITDA Ratio at such time and after giving effect to the
prepayment, repurchase, redemption or defeasance, as applicable, to be completed
on the Reference Date is less than 2.25 to 1.00), $125,000,000 in aggregate,
(ii) an amount equal to (x) the cumulative amount of

 

5

--------------------------------------------------------------------------------


 

Excess Cash Flow for all fiscal years completed after the Closing Date and prior
to the Reference Date minus (y) the portion of such Excess Cash Flow that has
been after the Closing Date and on or prior to the Reference Date (or will be)
applied to the prepayment of Loans in accordance with Section 5.2(a)(ii),
(iii) the amount of any capital contributions (other than the Equity Proceeds)
made in cash to the Borrower from and including the Business Day immediately
following the Closing Date through and including the Reference Date, including
contributions with the proceeds from any issuance of equity securities by
Holdings, (iv) the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Guarantor from any Minority
Investments or Unrestricted Subsidiaries after the Closing Date and on or prior
to the Reference Date (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Guarantor to pay taxes),
(v) the aggregate amount of all cash repayments of principal received by the
Borrower or any Guarantor from any Minority Investments or Unrestricted
Subsidiaries after the Closing Date and on or prior to the Reference Date in
respect of loans made by the Borrower or any Guarantor to such Minority
Investments or Unrestricted Subsidiaries and (vi) the aggregate amount of all
net cash proceeds received by the Borrower or any Guarantor in connection with
the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary after the Closing Date and on or
prior to the Reference Date minus (b) the sum at such time of (i) the aggregate
amount of any investments (including loans) made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(j) or Section 10.5(m) after the
Closing Date and on or prior to the Reference Date, (ii) the aggregate amount of
Capital Expenditures made by the Borrower or any of the Restricted Subsidiaries
after the Closing Date and on or prior to the Reference Date pursuant to
Section 10.11(b) and (iii) the aggregate price paid by the Borrower in
connection with any prepayment, repurchase or redemption of the Subordinated
Notes or Senior Unsecured Term Loans pursuant to Section 10.7(a) or 10.7(b),
respectively, after the Closing Date and on or prior to the Reference Date.

 

“Available Canadian Commitment” shall mean an amount equal to the excess, if
any, of (a) the Dollar Equivalent of the amount of the Canadian Total Revolving
Credit Commitment over (b) the sum of (i) the aggregate principal amount of all
Canadian Revolving Credit Loans (but not Swingline Loans) then outstanding and
(ii) the aggregate Canadian Letter of Credit Outstanding at such time.

 

“Available US Commitment” shall mean an amount equal to the excess, if any, of
(a) the Dollar Equivalent of the amount of the US Total Revolving Credit
Commitment over (b) the sum of (i) the aggregate principal amount of all US
Revolving Credit Loans (but not Swingline Loans) then outstanding and (ii) the
aggregate US Letter of Credit Outstanding at such time.

 

“BA Discount Proceeds” shall mean, with respect to any BA Loan, an amount
(rounded to the nearest full Canadian cent with one-half of one Canadian cent
being rounded up), calculated on the date of acceptance or advance of such BA
Loan which is equal to the face or principal amount of such BA Loan divided by
the sum of one plus the product of (i) the BA Discount Rate applicable to such
BA Loan multiplied by (ii) a fraction, the numerator of which is the term of
such BA Loan measured in days

 

6

--------------------------------------------------------------------------------


 

(commencing on the date of acceptance and purchase or advance and ending on, but
excluding, the maturity date thereof) and the denominator of which is 365; with
such product being rounded up or down to the fifth decimal place and .000005
being rounded up.

 

“BA Discount Rate” shall mean:

 

(a) with respect to an issue of Bankers’ Acceptances to be accepted by a
Schedule I Lender hereunder, the CDOR Rate at or about 10:00 a.m. on the date of
issuance and acceptance of such Bankers’ Acceptance for bankers’ acceptances
having a comparable face value and an identical maturity date to the face value
and maturity date of such Bankers’ Acceptances; and

 

(b) with respect to an issue of Bankers’ Acceptances or a BA Equivalent Loan to
be accepted or advanced by another Canadian Lender hereunder, the lesser of:

 

(i) the rate determined by the Canadian Administrative Agent as being the
arithmetic average (rounded upwards to the nearest multiple of 0.01%) of the
discount rates, calculated on the basis of a year of 365 days, of the
Schedule II/III Reference Lenders determined in accordance with their normal
practices at or about 10:00 a.m. (New York time) on the date of issue and
acceptance of such Bankers’ Acceptances or advance of such BA Equivalent Loans
for bankers’ acceptances having a comparable face amount and an identical
maturity date to the face or principal amount and maturity date of such Bankers’
Acceptance or BA Equivalent Loans; and

 

(ii)  the rate established in (a) above plus 0.10% per annum.

 

“BA Equivalent Loans” shall mean, in relation to a Loan by way of BA Loans, an
advance in Canadian Dollars made by a Non-Acceptance Lender pursuant to
Section 2.14(i).

 

“BA Loans” shall mean Bankers’ Acceptances and BA Equivalent Loans; provided
that reference to the amount or principal amount of a BA Loan shall mean the
full face amount of the applicable Bankers’ Acceptances or Discount Notes issued
in connection therewith.

 

“Bankers’ Acceptance” shall mean a Draft denominated in Dollars drawn by the
Canadian Borrower and accepted by a Canadian Lender as provided in Section 2.14
and includes a depository bill issued in accordance with the Depository Bills
and Notes Act (Canada).

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Tranche
C Term Loan on the Effective Date (or resulting from conversions on a given date
after the Effective Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Term Loans) and
(c) the incurrence of one Type of Revolving Credit Loan on a given date (or
resulting from conversions on a given date) having, in the case of Eurodollar
Revolving Credit Loans or BA Loans, the same Interest Period (provided that ABR
Loans, Cdn ABR Loans or Canadian Prime Loans incurred pursuant to
Section 2.10(b) or 2.10(c)  shall be considered part of any related Borrowing of
Eurodollar Revolving Credit Loans or BA Loans, as the case may be).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York or Toronto, Canada a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close.

 

“Calculation Date” means (a) the Closing Date, (b) each date on which a
Borrowing of Canadian Revolving Credit Loans is made, (c) the last Business Day
of each calendar month, (d) if at any time (i) the Aggregate US Revolving Credit
Outstandings exceed 75% of the US Total Revolving Credit Commitment or (ii) the
Aggregate Canadian Revolving Credit Outstandings exceed 75% of the Canadian
Total Revolving Credit Commitment, the last Business Day of each week and (e) if
a Default or an Event of Default shall have occurred and be continuing, such
additional dates as the Administrative Agent or the Required Lenders shall
specify.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 13.

 

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 13.1.

 

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 11.5 shall occur in respect of any of Holdings, the Borrower or any
Specified Subsidiary or (b) an acceleration of the maturity of the Loans
pursuant to Section 11 shall occur.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender’s participation
in the aggregate Letter of Credit Outstanding immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Specified Obligations owed to all the Lenders and the
aggregate Letter of Credit Outstanding immediately prior to such CAM Exchange
Date.  For purposes of computing each Lender’s CAM Percentage, all Specified
Obligations which are denominated in

 

8

--------------------------------------------------------------------------------


 

Canadian Dollars shall be translated into Dollars at the Exchange Rate in effect
on the CAM Exchange Date.

 

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, an authorized
foreign bank under the Bank Act (Canada), acting through its Toronto Branch, as
the Canadian administrative agent for the Lenders under this Agreement and the
other Credit Documents, together with any of its permitted successors appointed
pursuant to Section 12.

 

“Canadian Benefit Plans” shall mean all material employee benefit plans of any
nature or kind whatsoever that are not Canadian Pension Plans and are maintained
or contributed to by any Credit Party in relation to employees that it may have
in Canada.

 

“Canadian Borrower” shall have the meaning provided in the preamble to this
Agreement.

 

“Canadian Borrowing” shall mean a Borrowing by the Canadian Borrower.

 

“Canadian Dollars” and “C$” shall mean the lawful money of Canada.

 

“Canadian Guarantee” shall mean the Canadian Guarantee Agreement, made by each
of the Canadian Guarantors in favor of the Canadian Administrative Agent for the
benefit of the Lenders to the Canadian Borrower, substantially in the form of
Exhibit A-1, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Canadian Guarantors” shall mean (a) each Subsidiary of the Canadian Borrower on
the Effective Date and (b) each Subsidiary of the Borrower that becomes a party
to the Canadian Guarantee after the Effective Date pursuant to Section 9.11.

 

“Canadian Hypothec” means a trust deed of hypothec granted or to be granted by
any Credit Party in favor of the Canadian Administrative Agent on moveable or
immoveable property pursuant to the laws of the Province of Quebec, together
with all bonds, debentures and pledges or hypothecs thereof, as amended,
supplemented or otherwise modified from time to time.

 

“Canadian Lenders” means each Lender that has a Canadian Revolving Credit
Commitment or that holds Canadian Revolving Credit Loans; provided, that (a) as
of the Effective Date, any such Lender shall be a Canadian Resident and (b) to
the extent that all or any portion of such Loans or Commitments of such Lender
shall be allocated to the Borrower, the relevant Canadian Lender in respect of
such allocation shall also be a “United States person” as specified in
Section 2.1(b)(ii) or the Related Affiliate of such Canadian Revolving Credit
Lender, if any, designated by such Lender in accordance with Section 2.1(b)(ii).

 

“Canadian Letter of Credit” shall mean a Letter of Credit issued by the Canadian
Letter of Credit Issuer.

 

9

--------------------------------------------------------------------------------


 

“Canadian Letter of Credit Commitment” shall mean $10,000,000, as the same may
be reduced from time to time pursuant to Section 3.1.

 

“Canadian Letter of Credit Exposure” shall mean, with respect to any Canadian
Lender, at any time, the sum of (a) the Dollar Equivalent of the amount of any
Unpaid Drawings in respect of which such Canadian Lender has made (or is
required to have made) payments to the Canadian Letter of Credit Issuer pursuant
to Section 3.4(a) at such time and (b) such Canadian Lender’s Canadian Revolving
Credit Commitment Percentage of the Canadian Letter of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings in
respect of which the Canadian Lenders have made (or are required to have made)
payments to the Canadian Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 4.1(d).

 

“Canadian Letter of Credit Issuer” shall mean JPMorgan Chase Bank, Toronto
Branch or any affiliate thereof, or any other Canadian Lender with a Canadian
Revolving Credit Commitment designated as the Canadian Letter of Credit Issuer
in a written notice from the Canadian Administrative Agent and the Canadian
Borrower to the Lenders with a Canadian Revolving Credit Commitment; provided
that to the extent that any Canadian Letter of Credit shall be issued for the
account of the Borrower, the Canadian Issuing Lender shall, if it is not a “US
person” (as defined in Section 7701(a)(30) of the Code), make such Letters of
Credit available through its Related Affiliate in accordance with
Section 3.1(a), and such Related Affiliate shall be deemed to be the Canadian
Letter of Credit Issuer for such purpose.

 

“Canadian Letter of Credit Outstanding” shall mean, at any time, the sum of
without duplication (a) the aggregate Stated Amount of outstanding Canadian
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
all Canadian Letters of Credit.

 

“Canadian Letter of Credit Request” shall have the meaning provided in
Section 3.2.

 

“Canadian Obligations” shall have the meaning assigned to such term in the
Canadian Security Agreement.

 

“Canadian Pension Plans” shall mean each plan which is a registered pension plan
for the purposes of the Tax Act established, maintained or contributed to by any
Credit Party in relation to any employees that it may have in Canada.

 

“Canadian Pledge Agreements” shall mean the Canadian Pledge Agreement, entered
into by the parent of the Canadian Borrower, the Canadian Borrower, certain
other Restricted Subsidiaries and the Canadian Administrative Agent for the
benefit of the Canadian Lenders in each case, substantially in the form of
Exhibit A-2, as the same may be amended, supplemented or otherwise modified from
time to time.

 

10

--------------------------------------------------------------------------------


 

“Canadian Prime Loan” shall mean a Loan the rate of interest of which is based
on the Canadian Prime Rate.

 

“Canadian Prime Rate” shall mean the higher of (a) the rate of interest publicly
announced by the Canadian Administrative Agent as being its reference rate then
in effect for determining interest rates on C$ denominated commercial loans made
in Canada, and (b) the one-month CDOR Rate plus 1% per annum.

 

“Canadian Resident” shall mean, at any time, a Person who at that time is (a)
not a non-resident of Canada for purposes of the Tax Act or (b) an authorized
foreign bank deemed to be resident in Canada for purposes of the Tax Act in
respect of all amounts paid or credited to such Person under the Canadian
Revolving Credit Commitment or Canadian Letter of Credit Commitment pursuant to
this Agreement.

 

“Canadian Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(c) as such Lender’s “Canadian Revolving Credit
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Canadian Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Canadian Total Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof. 
The aggregate amount of the Canadian Revolving Credit Commitments as of the
Closing Date is US $25,000,000.

 

“Canadian Revolving Credit Commitment Percentage” shall mean at any time, for
each Canadian Lender, the percentage obtained by dividing (a) such Lender’s
Canadian Revolving Credit Commitment by (b) the aggregate amount of the Canadian
Revolving Credit Commitments, provided that at any time when the Canadian Total
Revolving Credit Commitment shall have been terminated, each Canadian Lender’s
Canadian Revolving Credit Commitment Percentage shall be its Canadian Revolving
Credit Commitment Percentage as in effect immediately prior to such termination.

 

“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Lender at any time, the sum of (a) the aggregate principal amount of the Dollar
Equivalent of the Canadian Revolving Credit Loans of such Lender then
outstanding, and (b) such Lender’s Canadian Letter of Credit Exposure at such
time.

 

“Canadian Revolving Credit Loans” shall have the meaning provided in
Section 2.1(b)(ii).

 

“Canadian Security Agreement” shall mean the Canadian Security Agreement entered
into by the Canadian Borrower, certain other Restricted Subsidiaries and the
Canadian Administrative Agent for the benefit of the Lenders to the Canadian
Borrower, substantially in the form of Exhibit A-3, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Canadian Security Documents” shall mean, collectively, (a) the Canadian
Guarantee, (b) the Canadian Pledge Agreements, (c) the Canadian Security
Agreement,

 

11

--------------------------------------------------------------------------------


 

and the Canadian Hypothecs, if any, with respect to collateral located in
Quebec, (d) any Mortgage or Canadian Hypothec, if applicable, over Mortgaged
Property of a Canadian Subsidiary and (e) any security document entered into by
a Canadian Subsidiary pursuant to Section 9.11 or 9.12.

 

“Canadian Subsidiary Guarantees” shall mean the Canadian Guarantee and any
guarantee agreement entered into by a Restricted Foreign Subsidiary pursuant to
Section 9.11 or 9.12.

 

“Canadian Subsidiary Guarantors” shall mean the Canadian Guarantors and any
Subsidiary that becomes a Canadian Subsidiary Guarantor pursuant to
Section 9.11.

 

“Canadian Total Revolving Credit Commitment” shall mean the sum of the Canadian
Revolving Credit Commitments.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (c) the purchase of plant, property or equipment made within one year
of the sale of any asset to the extent purchased with the proceeds of such sale
or (d) expenditures that constitute any part of Consolidated Lease Expense.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Cdn ABR” shall mean, for any day, a rate per annum equal to the higher of (a)
the rate of interest per annum publicly announced from time to time by the
Canadian Administrative Agent as its reference rate of interest then in effect
for

 

12

--------------------------------------------------------------------------------


 

determining interest rates on commercial loans denominated in Dollars made by it
in Canada and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% per annum.

 

“Cdn ABR Loans” shall mean Loans the rate of interest applicable to which is
based upon the Cdn ABR.

 

“Cdn L/C Participants” shall have the meaning provided in Section 3.3(b).

 

“Cdn L/C Participation” shall have the meaning provided in Section 3.3(b).

 

“CDOR Rate” shall mean, as of any day with respect to a BA Loan and the Interest
Period selected by the Canadian Borrower for such BA Loan, or otherwise as
applicable, the average interest rate equal to:

 

(a)                                  the average of the annual rates for
Canadian Dollar bankers acceptances for a term equal to such Interest Period (or
a term as closely possible comparable to such Interest Period) or such other
specified period quoted (at approximately 10:00 a.m. New York time on such day)
on the Reuters Monitor Money Rates Service, CDOR page “Canadian Interbank Bid BA
Rates”; and

 

(b)                                 if such rate is not available on such day,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. (New York time) on such
day at which the Canadian Administrative Agent is then offering to purchase
Canadian Dollar bankers acceptances for a term approximately equal to such
Interest Period (or a term as closely possible comparable to such Interest
Period), or such other specified period, accepted by it.

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) KKR,
its Affiliates, Permitted Investors and the Management Investors shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the outstanding Voting Stock of Holdings (other than as
the result of one or more widely distributed offerings of Holdings or Parent
common stock, in each case whether by Holdings, Parent or by KKR, its
Affiliates, Permitted Investors or the Management Investors) and/or (ii) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the outstanding
Voting Stock of Holdings that exceeds the percentage of such Voting Stock then
beneficially owned, in the aggregate, by KKR, its Affiliates, Permitted
Investors and the Management Group, unless, in the case of either clause (i) or
(ii) above, KKR, its Affiliates, Permitted Investors and the Management
Investors have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election a majority of the

 

13

--------------------------------------------------------------------------------


 

Board of Directors of Holdings; provided, however, for purposes of this
definition, Permitted Investors shall be deemed to own no more than the
aggregate amount of Voting Stock of Holdings that such Permitted Investors owned
as of the Effective Date; and/or (b) at any time Continuing Directors shall not
constitute a majority of the Board of Directors of Holdings; and/or (c) any
Person, other than Holdings acquires ownership, directly or indirectly,
beneficially or of record, of any equity interest (other than any management or
employee equity interests) of any nature in the Borrower; (d) any Person, other
than Parent acquires ownership, directly or indirectly, beneficially or of
record, of any equity interest of any nature in Holdings and/or (e) a Change of
Control (as defined in the Subordinated Note Indenture) shall have occurred.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, New
Revolving Loans, Canadian Revolving Credit Loans, Tranche C Term Loans, New Term
Loans of each Series or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a New Revolving Loan Commitment, a Canadian Revolving Credit Commitment, Tranche
C Term Loan Commitment or a New Term Loan Commitment.

 

“Closing Date” means the date of the initial Borrowing under the Existing Credit
Agreement, which date was April 6, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement, any Foreign Security Document or any Mortgage, as
applicable.

 

“Commitment Fee Rate” shall mean, with respect to the Available US Commitment
and the Available Canadian Commitment on any day, the rate per annum set forth
below opposite the Status in effect on such day:

 

Status

 

Commitment
Fee Rate

 

 

 

 

 

Level I Status

 

0.500

%

Level II Status

 

0.500

%

Level III Status

 

0.500

%

Level IV Status

 

0.375

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.500%,
during the period from and including the Closing Date to but excluding the
Initial Financial Statement Delivery Date.

 

14

--------------------------------------------------------------------------------


 

“Commitments” shall mean, with respect to each Lender, such Lender’s Tranche C
Term Loan Commitment, Revolving Credit Commitment, New Revolving Loan Commitment
or New Term Loan Commitment.

 

“Confidential Information” shall have the meaning provided in Section 14.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March, 2004, delivered to the Lenders in
connection with this Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of Holdings, the Borrower and the Restricted
Subsidiaries, excluding extraordinary items, for such period, determined in a
manner consistent with the manner in which such amount was determined in
accordance with the audited financial statements referred to in Section 9.1(a).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings: (b) Consolidated Interest
Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and unusual or
non-recurring charges (including severance, relocation costs and one-time
compensation charges), (f) non-cash charges (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), (g) losses on asset
sales, (h) restructuring charges or reserves (including costs related to closure
of facilities), (i) in the case of any period that includes a period ending
during the fiscal year ending November 28, 2004, Transaction Expenses, to the
extent deducted in determining Consolidated Earnings, (j) any expenses or
charges incurred in connection with any issuance of debt, equity securities or
any refinancing transaction, (k) any fees and expenses related to Permitted
Acquisitions, (l) any deduction for minority interest expense, (m) the amount of
management, monitoring, consulting and advisory fees and related expenses paid
to KKR and (n) those items described on Schedule 1.1(d) annexed hereto, less the
sum of the amounts for such period of (o) extraordinary gains and non-recurring
gains, (p) non-cash gains (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period) and (q) gains on asset sales, all as determined on a consolidated
basis for Holdings, the Borrower and the Restricted Subsidiaries in accordance
with GAAP, provided that (i) except as provided in clause (iv) below, there
shall be excluded from Consolidated Earnings for any period the income from
continuing operations before income taxes and extraordinary items of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Earnings, except to the extent actually received in cash by
Holdings, the Borrower or its Restricted Subsidiaries during such period through
dividends or other distributions, (ii) there shall be excluded from Consolidated
Earnings for any period the income from continuing operations before income
taxes and

 

15

--------------------------------------------------------------------------------


 

extraordinary items of each Foreign Joint Venture for such period corresponding
to the percentage of capital stock or other equity interests in such Foreign
Joint Venture not owned by the Borrower or its Restricted Subsidiaries (other
than Foreign Joint Ventures), (iii) there shall be excluded in determining
Consolidated EBITDA non-operating currency transaction gains and losses and
(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 10.3, 10.9 and
10.10, an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in the Pro Forma Adjustment Certificate
delivered to the Lenders and the Administrative Agent and (y) for purposes of
determining the Consolidated Total Debt to Consolidated EBITDA Ratio only, there
shall be excluded in determining Consolidated EBITDA for any period the Acquired
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), and the Acquired EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Acquired
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer, disposition or conversion).  Notwithstanding anything to the contrary
contained herein, Consolidated EBITDA shall be deemed to be $49,900,000,
$47,300,000 and $47,500,000, respectively, for the fiscal quarters ended
August 31, 2003, November 30, 2003 and February 29, 2004.

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than currency swap agreements, currency

 

16

--------------------------------------------------------------------------------


 

future or option contracts and other similar agreements), but excluding,
however, amortization of deferred financing costs and any other amounts of
non-cash interest, all as calculated on a consolidated basis in accordance with
GAAP, provided that (a) except as provided in clause (b) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense and (b) for purposes
of the definition of the term “Permitted Acquisition” and Sections 10.3, 10.9
and 10.10, there shall be included in determining Consolidated Interest Expense
for any period the cash interest expense (or income) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on the cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period. Notwithstanding anything to the contrary
contained herein, for purposes of determining Consolidated Interest Expense for
any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
Permitted Sale Leasebacks), excluding real estate taxes, insurance costs and
common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent that such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from Consolidated Lease Expense for any period the rental expenses of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Lease Expense.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of Holdings, the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Sales” shall mean, for any fiscal year or any Test Period, as
the case may be, “net sales” of Holdings, the Borrower and the Restricted
Subsidiaries as set forth in the Section 9.1 Financials with respect to such
Test Period or fiscal year, as applicable.

 

17

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date and (ii) all
Capitalized Lease Obligations of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, all calculated on a consolidated basis in
accordance with GAAP minus (b) the aggregate amount of cash included in the cash
accounts listed on the consolidated balance sheet of Holdings, the Borrower and
the Restricted Subsidiaries as at such date up to a maximum amount of
$45,000,000 to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries on such date,
but excluding (i) the current portion of any Funded Debt, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the date hereof, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated to be a member of such Board of Directors,
directly or indirectly, by KKR or one of its Affiliates or Persons nominated by
KKR or one of its Affiliates or (d) who has been nominated to be a member of
such Board of Directors by a majority of the other Continuing Directors then in
office.

 

“Continuing Lenders” means the lenders under the Existing Credit Agreement
identified as Continuing Lenders under Section 2.1(a).

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit and any promissory notes issued by the Borrower hereunder.

 

18

--------------------------------------------------------------------------------


 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the Borrower, the Canadian Borrower, the
Guarantors, the Canadian Subsidiary Guarantors and each other Subsidiary of the
Borrower that is a party to a Credit Document.

 

“Cumulative Consolidated Net Income Available to Stockholders” shall mean, as of
any date of determination, Consolidated Net Income less cash dividends paid by
Holdings with respect to its capital stock for the period (taken as one
accounting period) commencing on the Closing Date and ending on the last day of
the most recent fiscal quarter for which Section 9.1 Financials have been
delivered to the Lenders under Section 9.1.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (including
any issuance by the Borrower of Permitted Additional Subordinated Notes but
excluding any other Indebtedness permitted to be issued or incurred under
Section 10.1A other than Section 10.1A(o)).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Discount Note” shall mean a non-interest-bearing promissory note or depository
note (within the meaning of the Depository Bills and Notes Act (Canada))
denominated in Dollars issued by the Borrower to a Non-Acceptance Lender to
evidence a BA Equivalent Loan.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agents” shall mean General Electric Capital Corporation, together
with its affiliates, and Royal Bank of Canada, together with its affiliates, as
the co-documentation agents for the Lenders under this Agreement and the other
Credit Documents.

 

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Canadian Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.2(b) using
the applicable

 

19

--------------------------------------------------------------------------------


 

Exchange Rate with respect to such Canadian Dollars at the time in effect under
the provisions of such Section 1.2.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Effective Date” means the date upon which the conditions set forth in Section 6
are satisfied.

 

“Eligible Lender” shall mean, at any time, a Person who, on any date on which
interest is payable under this Agreement, is a Person which is beneficially
entitled to the interest payable to it under this Agreement.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equity Proceeds” shall have the meaning provided in the Existing Credit
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

20

--------------------------------------------------------------------------------


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” shall mean, in the case of any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan, with respect to each day during each Interest
Period pertaining to such Eurodollar Loan, (a) the rate of interest determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 a.m. (London time) two Business
Days prior to the beginning of such Interest Period multiplied by (b) the
Statutory Reserve Rate.  In the event that any such rate does not appear on the
applicable Page of the Telerate Service (or otherwise on such service), the
“Eurodollar Rate” for the purposes of this paragraph shall be determined by
reference to such other publicly available service for displaying Eurodollar
rates as may be agreed upon by the Administrative Agent and the Borrower or, in
the absence of such agreement, the “Eurodollar Rate” for the purposes of this
paragraph shall instead be the rate per annum notified to the Administrative
Agent by the Reference Lender as the rate at which the Reference Lender is
offered Dollar deposits at or about 11:00 a.m. (London time) two Business Days
prior to the beginning of such Interest Period in the interbank Eurodollar
market where the Eurodollar and foreign currency and exchange operations in
respect of its Eurodollar Loans are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein and
in an amount comparable to the amount of its Eurodollar Term Loan or Eurodollar
Revolving Credit Loan, as the case may be, to be outstanding during such
Interest Period.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Tranche C Term Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in

 

21

--------------------------------------------------------------------------------


 

arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and the Restricted Subsidiaries in cash during such period
on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the US Total Revolving
Credit Commitments except to the extent not financed with the proceeds of other
Indebtedness of Holdings or its Restricted Subsidiaries, (iv) the aggregate
amount of all principal payments of Indebtedness of the Borrower or the
Restricted Subsidiaries (including any Tranche C Term Loans and the principal
component of payments in respect of Capitalized Lease Obligations but excluding
Revolving Credit Loans, Swingline Loans and voluntary prepayments of Tranche C
Term Loans pursuant to Section 5.1) made during such period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) except to the extent
not financed with the proceeds of other Indebtedness of Holdings or its
Restricted Subsidiaries, (v) an amount equal to the aggregate net non-cash gain
on the sale, lease, transfer or other disposition of assets by the Borrower and
the Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income, (vi) increases in Consolidated Working Capital for such period, (vii)
payments by the Borrower and the Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Restricted Subsidiaries
other than Indebtedness, (viii) the amount of investments made during such
period pursuant to Section 10.5 to the extent that such investments were
financed with internally generated cash flow of the Borrower and the Restricted
Subsidiaries, (ix) the amount of dividends paid during such period pursuant to
clause (b), (c), (d) or (e) of the proviso to Section 10.6 to the extent such
dividends were paid with the proceeds of any amount referred to in paragraph (a)
of this definition, (x) the aggregate amount of expenditures actually made by
the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and (xi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness and that
are accounted for as extraordinary items.

 

“Exchange Rate” shall mean on any day (i) with respect to any Foreign Currency,
the rate at which such Foreign Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such Foreign Currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m. (New York
time) on such date for the purchase of Dollars for delivery two Business Days
later and (ii) with respect to calculations in connection with Canadian

 

22

--------------------------------------------------------------------------------


 

Borrowings, the rate at which Canadian Dollars may be exchanged into Dollars,
computed by the Canadian Administrative Agent at the Bank of Canada noon spot
rate, after 12:00 noon (New York time) on such day, provided that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Canadian Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Existing Credit Agreement” as defined in the recitals hereto.

 

“Existing Indenture” shall mean the Indenture, dated as of December 18, 1997,
among the Borrower, the subsidiary guarantors party thereto and The Bank of New
York, as trustee.

 

“Existing Lenders” as defined in the recitals hereto.

 

“Existing Term Loans” as defined in the recitals hereto.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letter
of Credit Outstandings shall have been reduced to zero.

 

“Foreign Borrowing Base Amount” shall mean, at any time, the sum of (i) 85% of
the book value of all accounts receivable of all Restricted Foreign Subsidiaries
of Holdings and (ii) 60% of the book value of all inventory of all Restricted
Foreign Subsidiaries of Holdings.

 

“Foreign Currencies” shall mean Canadian Dollars, Euro and Sterling.

 

“Foreign Joint Venture” shall mean any Restricted Foreign Subsidiary in which
the Borrower and its Restricted Subsidiaries own, collectively, less than 100%
of the equity interests and designated as such in a written notice to the
Administrative Agent by the Borrower, provided that in the event a Restricted
Subsidiary not previously designated by the Borrower as a Foreign Joint Venture
is subsequently re-designated as a Foreign Joint Venture, (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in a Foreign Joint Venture in an amount equal to the product of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such

 

23

--------------------------------------------------------------------------------


 

re-designation (such net worth to be calculated without regard to any guarantee
provided by such re-designated Restricted Subsidiary) and (ii) the percentage of
capital stock or other equity interests in such Foreign Joint Venture owned by
the Borrower or its Restricted Subsidiaries (other than Foreign Joint Ventures)
and (y) no Default or Event of Default would result from such re-designation.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary, including the Canadian Borrower.

 

“Foreign Subsidiary Guarantors” shall mean any Foreign Subsidiary that becomes a
Foreign Subsidiary Guarantor pursuant to Section 9.11.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America or Canada, as applicable, as in effect from time to time; provided,
however, that if there occurs after the date hereof any change in GAAP that
affects in any respect the calculation of any covenant contained in Section 10,
the Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 shall be
calculated as if no such change in GAAP has occurred.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time:
(a) $100,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time pursuant to Section 10.1(j) or (k) that
is outstanding at such

 

24

--------------------------------------------------------------------------------


 

time and that was used to acquire, or was assumed in connection with the
acquisition of, capital stock and/or assets in respect of which guarantees,
pledges and security have not been given pursuant to Sections 9.11 and 9.12,
(ii) the lesser of (x) the aggregate Increased Commitment Amount at such time
and (y) $50,000,000 and (iii) any Indebtedness incurred by any Foreign Joint
Venture, provided that if such amount is a negative number, the Guarantee and
Collateral Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors” shall mean Holdings, the US Subsidiary Guarantors and the Foreign
Subsidiary Guarantors, other than the immaterial Subsidiaries listed on
Schedule 1.1(e).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or the Canadian Borrower in the ordinary course of business (and
not for speculative purposes) in order to protect the Borrower, the Canadian
Borrower or any of the

 

25

--------------------------------------------------------------------------------


 

Restricted Subsidiaries against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

“Historical Financial Statements” means as of the Closing Date, the audited
financial statements of Parent and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” as defined in Section 2.15.

 

“Increased Commitment Amount” shall have the meaning given to that term in
Section 14.1.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person, provided that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter commencing after the Closing Date.

 

“Interest Period” shall mean, with respect to any Tranche C Term Loan or
Revolving Credit Loan, the interest period applicable thereto, as determined
pursuant to Section 2.9.

 

“JPMCB” shall mean JPMorgan Chase Bank, a New York banking corporation, and any
successor thereto by merger, consolidation or otherwise.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit M.

 

“Judgment Currency” shall have the meaning set forth in Section 14.17.

 

26

--------------------------------------------------------------------------------


 

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 14.17.

 

“Junior Subordinated Seller Notes” means the Junior Subordinated Seller Notes
issued in the initial principal amount of $25,000,000 on December 18, 1997 by
Holdings in favor of Zell/Chilmark Fund, L.P., and any additional amount of such
notes as are permitted to be issued under the Existing Credit Agreement.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participants”: means collectively the Cdn L/C Participants and the US L/C
Participants and each is an “L/C Participant”

 

“L/C Reserve Account” shall have the meaning provided in Section 13.2(a)

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(b), 2.1(d) or 3.3, in the case of either
clause (a) or clause (b) above, as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuers” means a collective reference to the US Letter of
Credit Issuer and the Canadian Letter of Credit Issuer and each is a “Letter of
Credit Issuer.”

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 5.25 to 1.00 as of such
date.

 

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 4.50 to 1.00 as of such date.

 

27

--------------------------------------------------------------------------------


 

“Level III Status” shall mean, on any date, the circumstance that neither
Level I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 4.00 to 1.00 as of such
date.

 

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.00 to 1.00
as of such date.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Tranche C Term Loan
or New Term Loan made by any Lender hereunder.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

 

“Management Investors” means the management officers and employees of Holdings
and its Subsidiaries who are investors in Holdings on the Effective Date.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that would materially adversely
affect (a) the ability of Holdings, the Borrower and the other Credit Parties,
taken as a whole, to perform their obligations under this Agreement or any of
the other Credit Documents or (b) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the consolidated total assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross

 

28

--------------------------------------------------------------------------------


 

revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.

 

“Maturity Date” shall mean the Tranche C Term Loan Maturity Date or the
Revolving Credit Maturity Date.

 

“Merger” shall have the meaning provided in the Existing Credit Agreement.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of March 3, 2004, by and among Sealy Corporation and SAC (as assignee of the
rights and obligations of Posturepedic Acquisition Corp.).

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Tranche C Term Loans or Revolving Credit Loans, $2,000,000, (b) with respect to
a C$ - denominated Borrowing of Canadian Revolving Loans, C$1,000,000 and
(c) with respect to a Borrowing of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Administrative Agent for the benefit of
the Lenders in respect of that Mortgaged Property, substantially in the form of
Exhibit D or, in the case of Mortgaged Properties located outside the United
States of America, in such form as agreed between the Borrower and the
Administrative Agent or the Canadian Administrative Agent, as applicable, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or the
issuance after the Closing Date by the Borrower of any capital stock, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event or issuance, as the case may be, less (b) the sum of:

 

29

--------------------------------------------------------------------------------


 

(i)                                     in the case of any Prepayment Event, the
amount, if any, of all taxes paid or estimated to be payable by any of Holdings,
the Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,

 

(ii)                                  in the case of any Prepayment Event, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by any of Holdings, the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,

 

(iii)                               in the case of any Prepayment Event, the
amount of any Indebtedness secured by a Lien on the assets that are the subject
of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
(other than a transaction permitted by Section 10.4(e)), the amount of any
proceeds of such Asset Sale Prepayment Event that the Borrower has reinvested
(or intends to reinvest within one year of the date of such Asset Sale
Prepayment Event) in the business of the Borrower or any of the Restricted
Subsidiaries (subject to Section 9.14), provided that any portion of such
proceeds that has not been so reinvested within such one-year period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the last day of such one-year period and (y) be applied to the
repayment of Tranche C Term Loans in accordance with Section 5.2(a)(i); provided
further that, for purposes of the preceding proviso, such one-year period shall
be extended by up to twelve months (or, if less, extended by up to the shortest
period of time in excess of one year that such a reinvestment period exists
pursuant to, or may be extended under the terms of, any instrument governing any
publicly offered or privately placed Indebtedness of Holdings or the Borrower)
from the last day of such one-year period so long as (A) such proceeds are to be
reinvested within such additional twelve-month period under the Borrower’s
business plan as most recently adopted in good faith by its Board of Directors
and (B) the Borrower believes in good faith that such proceeds will be so
reinvested within such additional twelve-month period, and

 

(v)                                 in the case of any Prepayment Event or the
issuance by the Borrower of any capital stock, reasonable and customary fees,
commissions, expenses, issuance costs, discounts and other costs paid by
Holdings, the Borrower or any of the Restricted Subsidiaries, as applicable, in
connection with such Prepayment Event or issuance, as the case may be (other
than those payable to Holdings, the Borrower or any Subsidiary of the Borrower),
in each case only

 

30

--------------------------------------------------------------------------------


 

to the extent not already deducted in arriving at the amount referred to in
clause (a) above.

 

“New Revolving Loan Commitments” as defined in Section 2.15.

 

“New Revolving Loan Lender” as defined in Section 2.15.

 

“New Revolving Loans” as defined in Section 2.15.

 

“New Term Loan Commitments” as defined in Section 2.15.

 

“New Term Loan Lender” as defined in Section 2.15.

 

“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

 

“New Term Loans” as defined in Section 2.15.

 

“Non-Acceptance Lender” shall mean a Canadian Lender that does not accept
Bankers’ Acceptances.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the Security
Documents.

 

“Parent” shall have the meaning provided in the preamble to this Agreement.

 

“Participant” shall have the meaning provided in Section 14.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower and the
Canadian Borrower in the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock

 

31

--------------------------------------------------------------------------------


 

or other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming (i) a Restricted Subsidiary and (ii) (x) in the case of a
Restricted Domestic Subsidiary, a Subsidiary Guarantor or (y) in the case of a
Restricted Foreign Subsidiary, a Foreign Subsidiary Guarantor, in each case to
the extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the benefit of the applicable Lenders, being granted a security interest in any
capital stock or any assets so acquired to the extent required by Sections 9.11,
9.12 and/or 9.15; (d) after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing; and (e) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and 10.10,
as such covenants are recomputed as at the last day of the most recently ended
Test Period under such Sections as if such acquisition had occurred on the first
day of such Test Period.

 

“Permitted Additional Subordinated Notes” shall mean Subordinated Notes other
than Subordinated Notes issued as Permitted Subordinated Debt, provided that the
aggregate principal amount of Permitted Additional Subordinated Notes
outstanding at any time shall not exceed $100,000,000, plus accrued interest
thereon as provided in the Subordinated Note Indenture.

 

“Permitted Capital Expenditure Amount” shall have the meaning given to such term
in Section 10.11.

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of

 

32

--------------------------------------------------------------------------------


 

the type described in clauses (a), (b) and (e) above entered into with any bank
meeting the qualifications specified in clause (e) above or securities dealers
of recognized national standing; (g) marketable short-term money market and
similar securities, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (h) shares of investment companies that are registered under the
Investment Company Act of 1940 and invest solely in one or more of the types of
securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Restricted Foreign Subsidiary or investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Restricted Foreign Subsidiary
is located or in which such investment is made.

 

“Permitted Investors” shall mean the Management Investors and certain other
investors in Parent as of the Effective Date.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.14; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of Holdings, the Borrower
and its Subsidiaries, taken as a whole or the Canadian Borrower and its
Subsidiaries, taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries,
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1; (j) leases or subleases granted to others not interfering in any
material respect with the business of Holdings, the Borrower and its
Subsidiaries, taken as a whole; and (k) Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of any of Holdings, the Borrower and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operation of cash pooling and/or

 

33

--------------------------------------------------------------------------------


 

interest set-off arrangements in respect of such bank accounts in the ordinary
course of business.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the Board of Directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Permitted Subordinated Debt” shall mean the Subordinated Notes, provided that
the aggregate principal amount of such Subordinated Notes outstanding at any
time shall not exceed $490,000,000.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by any of
Holdings, the Borrower, the other pledgors party thereto and the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit F, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors).

 

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower affected by such acquisition, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable net cost savings or additional
net costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries, provided that so long as such net cost

 

34

--------------------------------------------------------------------------------


 

savings or additional net costs will be realizable at any time during such
six-quarter period, it may be assumed, for purposes of projecting such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, that such net cost savings or additional net costs will be
realizable during the entire such period; provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for net cost savings or
additional net costs actually realized during such period and already included
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Parent (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Tranche C Term Loan Maturity Date and (b) that by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified PIK Securities or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control event), in whole or in part, in each case on or
prior to the first anniversary of the Tranche C Term Loan Maturity Date and
(ii) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Credit
Documents and (2) any Indebtedness of Parent which has payments terms at least
as favorable to the Borrower and Lenders as described in clause (1)(a) above and
is subordinated and has other terms, other than with respect to interest rates,
at least as favorable to the Borrower and Lenders as the Subordinated Notes.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

 

“Recalculation Date” shall have the meaning provided in Section 1.2.

 

“Recapitalization” shall mean the consummation of the Merger and the Refinancing
(as such term is defined in the Existing Credit Agreement).

 

“Reference Lender” shall mean JPMCB.

 

 “Register” shall have the meaning provided in Section 14.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

35

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Affiliate” shall mean with respect to any Lender with a Canadian
Revolving Credit Commitment, an Affiliate or lending office of such Lender
designated by it to make its Canadian Revolving Credit Commitment, Canadian
Letters of Credit and Canadian Revolving Credit Loans available to the Borrower
under this Agreement.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Canadian Revolving Credit Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent
of the Adjusted Canadian Total Revolving Credit Commitment that relates to
Canadian Revolving Credit Loans at such date or (b) if the Canadian Total
Revolving Credit Commitment has been terminated, the holders (excluding
Defaulting Lenders) of a majority of the outstanding principal amount of the
Dollar Equivalent of the Canadian Revolving Credit Loans in the aggregate at
such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted US Total Revolving Credit
Commitment at such date, (ii) the Adjusted Canadian Total Revolving Credit
Commitment at such date, (iii) the Adjusted Total Term Loan Commitment at such
date,  (iv) the outstanding principal amount of the Tranche C Term Loans
(excluding the Tranche C Term Loans held by Defaulting Lenders) at such date and
(v) the outstanding principal amount of the New Term Loans (excluding the New
Term Loans held by Defaulting Lenders) or (b) if the US Total Revolving Credit
Commitment, the Canadian Total Revolving Credit Commitment and the Total Term
Loan Commitment have been terminated or for the purposes of acceleration
pursuant to Section 11, the holders (excluding Defaulting Lenders) of a majority
of the outstanding principal amount of the Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

 

36

--------------------------------------------------------------------------------


 

“Required US Revolving Credit Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Adjusted US Total
Revolving Credit Commitment that relates to US Revolving Credit Loans at such
date or (b) if the US Total Revolving Credit Commitment has been terminated, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the US Revolving Credit Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

 

“Required Term Lenders” shall mean, at any date, Non-Defaulting Lenders having
or holding a majority of the sum of (a) the portion of the Adjusted Total Term
Loan Commitment that relates to Tranche C Term Loan Commitments at such date and
(b) the outstanding principal amount of the Tranche C Term Loans (excluding the
Tranche C Term Loans held by Defaulting Lenders) in the aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“SAC” shall have the meaning provided in the Existing Credit Agreement.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

37

--------------------------------------------------------------------------------


 

“Schedule II/III Reference Lenders” means specified Canadian Lenders that are
banks named in Schedule II or Schedule III to the Bank Act (Canada) and approved
by the Canadian Borrower and the Canadian Administrative Agent.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit G, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, (e) the Canadian
Security Documents and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to
any of the Security Documents to secure any of the Obligations.

 

“Senior Unsecured Term Loan Agreement” shall mean the Senior Unsecured Term Loan
Agreement, dated as of the Closing Date, among the Company, Holdings, J.P.
Morgan Securities Inc., as joint lead arranger and joint bookrunner, Goldman
Sachs Credit Partners L.P., as joint lead arranger, joint bookrunner and
syndication agent, JPMCB, as administrative agent and the other agents and the
lenders party thereto as it may be amended, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Senior Unsecured Term Loans” shall mean the Indebtedness incurred under the
Senior Unsecured Term Loan Agreement on the Closing Date in an aggregate
principal amount of $100,000,000.

 

“Series” as defined in Section 2.15.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” means, with respect to the Borrower, that as of the Closing Date, both
(i) (a) the sum of the Borrower’s debt (including contingent liabilities) does
not exceed the present fair saleable value of the Borrower’s present assets; (b)
the Borrower’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (c) the Borrower has not incurred and does
not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay

 

38

--------------------------------------------------------------------------------


 

such debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).

 

“Specified Obligations” shall mean Obligations consisting of (a) the principal
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the consolidated total assets of the Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the Borrower
and the Subsidiaries for such period, in each case determined in accordance with
GAAP.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status, Level III Status or Level IV Status, as the case may be
on such date.  Changes in Status resulting from changes in the Consolidated
Total Debt to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer’s certificate
is delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition, provided that
(i) if the Borrower shall have made any payments in respect of interest or
commitment fees during the period (the “Interim Period”) from and including the
Effective Date to but excluding the day any change in Status is determined as
provided above, then the amount of the next such payment due on or after such
day shall be increased or decreased by an amount equal to any underpayment or
overpayment so made by the Borrower during such Interim Period and (ii) each
determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made with respect to the Test Period ending
at the end of the fiscal period covered by the relevant financial statements.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the

 

39

--------------------------------------------------------------------------------


 

number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Note Indenture” shall mean the Indenture dated as of the Closing
Date, among the Borrower, the guarantors party thereto and The Bank of New York,
as trustee, pursuant to which the Subordinated Notes are issued, as the same may
be amended, supplemented or otherwise modified from time to time to the extent
permitted by Section 10.7(c).

 

“Subordinated Notes” shall mean (a) the Subordinated Notes defined in the
Existing Credit Agreement and (b) any replacement or refinancing thereof having
terms no more adverse to the interests of the Lenders than the terms thereof,
provided that any such amendment, replacement or refinancing shall bear a rate
of interest determined by the Board of Directors of the Borrower to be a market
rate of interest at the date of such amendment, replacement or refinancing and
have other terms customary for similar issuances under similar market conditions
or otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

40

--------------------------------------------------------------------------------


 

“Syndication Agent” shall mean JPMCB, together with its affiliates, as the
syndication agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Tax Act” means the Income Tax Act (Canada), as amended from time to time, and
regulations promulgated thereunder.

 

 “Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided, however,
that for any period ending prior to one year after the end of the first fiscal
quarter ending after the Closing Date, pro forma adjustments shall be made with
respect to the relevant determination in accordance with Schedule 1.1(d).

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment, the US
Total Revolving Credit Commitment and the Canadian Total Revolving Credit
Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the US Total
Revolving Credit Commitment at such date, (b) the Canadian Total Revolving
Credit Commitment at such date, (c) the Total Term Loan Commitment at such date
and (d) the outstanding principal amount of all Tranche C Term Loans at such
date.

 

“Total Term Loan Commitment” shall mean the sum of the Tranche C Term Loan
Commitments and New Term Loan Commitments, if applicable, of all the Lenders.

 

“Tranche C Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Tranche C Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Tranche C Term Loan Commitment” and (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Tranche C Term Loan Commitment” in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof.  The aggregate amount of the Tranche C Term Loan
Commitments as of the Effective Date is $545,000,000.

 

“Tranche C Term Loan Maturity Date” shall mean the date that is eight years
after the Closing Date, or, if such date is not a Business Day, the next
preceding Business Day.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Recapitalization,
this Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transferee” shall have the meaning provided in Section 14.6(e).

 

41

--------------------------------------------------------------------------------


 

“Type” shall mean (a) as to any Tranche C Term Loan, its nature as an ABR Loan
or a Eurodollar Term Loan, (b) as to any US Revolving Credit Loan, its nature as
an ABR Loan or a Eurodollar Revolving Credit Loan and (c) as to any Canadian
Revolving Credit Loan, its nature as a BA Loan or a Canadian Prime Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto and
in relation to a Canadian Pension Plan shall mean the amount, if any, by which
(A) the present value of the accrued benefits under the Canadian Pension Plan as
of the close of business of its most recent plan year, determined in accordance
with (I) the Statement of Financial Accounting Standards No. 87 as in effect on
the date hereof, or (II) if in the normal course of business, no such
determination is made in relation to the Canadian Pension Plans, the Canadian
equivalent of Statement of Financial Accounting Standards No. 87 as in effect on
the date hereof, in either case such determination being based upon the
actuarial assumptions that would be used by the actuary for the Canadian Pension
Plan in the termination of that Canadian Pension Plan, exceeds (B) the fair
market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

 “Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder), provided that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than a Restricted Subsidiary that is or becomes a Credit
Party) subsequently re-designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent, provided that (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in an Unrestricted Subsidiary in an amount equal to the sum of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard to any
guarantee provided by such re-designated Restricted Subsidiary) and (ii) the
aggregate principal amount of any Indebtedness owed by such re-designated
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
immediately prior to such re-designation, all calculated, except as set forth in
the parenthetical to clause (i), on a consolidated basis in accordance with GAAP
and (y) no Default or Event of Default would result from such re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written re-designation by the Borrower to the Administrative
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such re-designation.  On or promptly after the date of its
formation, acquisition or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Foreign Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent, provide for an appropriate allocation of tax
liabilities and benefits.

 

“US L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“US L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“US Letter of Credit Commitment” shall mean $35,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“US Letter of Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of (a) the Dollar Equivalent of the amount of any Unpaid Drawings
in respect of which such Lender has made (or is required to have made) payments
to the US Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(b) such Lender’s Revolving Credit Commitment Percentage of the US Letter of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the US Letter of Credit Issuer pursuant to
Section 3.4(a)).

 

“US Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6.  The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

 

“US Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding US Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all US
Letters of Credit.

 

“US Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“US Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “US Revolving Credit Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “US Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
US Total Revolving Credit Commitment, in each case of the same may be changed
from time to time pursuant to terms hereof.  The aggregate amount of the US
Revolving Credit Commitment as of the Closing Date is $100,000,000.

 

43

--------------------------------------------------------------------------------


 

“US Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s US Revolving
Credit Commitment by (b) the aggregate amount of the US Revolving Credit
Commitments, provided that at any time when the US Total Revolving Credit
Commitment shall have been terminated, each Lender’s US Revolving Credit
Commitment Percentage shall be its US Revolving Credit Commitment Percentage as
in effect immediately prior to such termination.

 

“US Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the US Revolving Credit
Loans of such Lender then outstanding, and (b) such Lender’s US Letter of Credit
Exposure at such time.

 

“US Revolving Credit Loan” shall mean a Revolving Credit Loan denominated in
Dollars and made pursuant to Section 2.1(b).

 

“US Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than
an Unrestricted Subsidiary) on the Closing Date and (b) each Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11.

 

“US Total Revolving Credit Commitment” shall mean the sum of the US Revolving
Credit Commitments of all the Lenders.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

1.2.                              Exchange Rates.  (a)     Not later than
1:00 p.m. (New York time) on each Calculation Date, the Administrative Agent
shall (i) determine the Exchange Rate as of such Calculation Date with respect
to Canadian Dollars to be used for calculating the Dollar Equivalent and
(ii) give notice thereof to the Lenders and the Borrower.  The Exchange Rates so
determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Recalculation Date”), shall remain
effective until the next succeeding Recalculation Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Canadian Dollars.

 

(b)                                 Not later than 5:00 p.m. (New York time) on
each Recalculation Date and each date on which Canadian Revolving Loans are
made, the Administrative Agent shall (i) determine the aggregate amount of the
Dollar Equivalents of the principal

 

44

--------------------------------------------------------------------------------


 

amounts of the Canadian Revolving Loans then outstanding (after giving effect to
any Canadian Revolving Loans made or repaid on such date), and (ii) notify the
Lenders and the Borrower of the results of such determination.

 

(c)                                  For purposes of determining compliance
under Sections 10.4, 10.5, 10.6, 10.9, 10.10 and 10.11 with respect to any
amount in a Foreign Currency, such amount shall be deemed to equal the Dollar
Equivalent thereof based on the average Exchange Rate for a Foreign Currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the related period.  For purposes of determining
compliance with Sections 10.1 and 10.2, with respect to any amount of
Indebtedness in a Foreign Currency, compliance will be determined at the time of
incurrence thereof using the Dollar Equivalent thereof at the Exchange Rate in
effect at the time of such incurrence.

 

SECTION 2.                                Amount and Terms of Credit

 

2.1.                              Commitments.  (a)     Subject to and upon the
terms and conditions herein set forth, each of the Continuing Lenders listed on
Schedule 2.1(a) agrees that the Existing Term Loans made by such Existing Lender
under the Existing Credit Agreement shall remain outstanding on and after the
Effective Date as “Tranche C Term Loans” made pursuant to this Agreement in the
same pro rata amount of such Continuing Lenders pro rata share of the Existing
Term Loans and such Existing Term Loans shall on and after the Effective Date
have all of the rights and benefits of Tranche C Term Loans as set forth in this
Agreement and the other Credit Documents.

 

Subject to the terms and conditions herein set forth, each Lender having a
Tranche C Term Loan Commitment severally agrees to make a loan or loans (each a
“Tranche C Term Loan”) to the Borrower in Dollars, which Tranche C Term Loans
shall not exceed for any such Lender the Tranche C Term Loan Commitment of such
Lender; and

 

Such Tranche C Term Loans (i) shall be made on the Effective Date, (ii) may at
the option of the Borrower be incurred and maintained as, and/or converted into,
ABR Loans or Eurodollar Term Loans, provided that all such Tranche C Term Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Tranche C Term Loans
of the same Type, (iii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall
not exceed for any such Lender the Tranche C Term Loan Commitment, of such
Lender and (v) shall not exceed in the aggregate the total of all Tranche C Term
Loan Commitments.  On the Tranche C Term Loan Maturity Date, all Tranche C Term
Loans shall be repaid in full.

 

(b)                                 (i)  Subject to and upon the terms and
conditions herein set forth, each Lender having a US Revolving Credit Commitment
severally agrees to make a loan or loans denominated in Dollars (each a “US
Revolving Credit Loan” and, collectively, the “US Revolving Credit Loans” and,
together with the Canadian Revolving Credit

 

45

--------------------------------------------------------------------------------


Loans, the “Revolving Credit Loans”) to the Borrower which US Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Closing Date and prior to the Revolving Credit Maturity Date, (B) may, at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or Eurodollar Revolving Credit Loans, provided that all US Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of US Revolving
Credit Loans of the same Type, (C) may be repaid and reborrowed in accordance
with the provisions hereof, (D) shall not, for any such Lender at any time,
after giving effect thereto and to the application of the proceeds thereof,
result in such Lender’s US Revolving Credit Exposure at such time exceeding such
Lender’s US Revolving Credit Commitment at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ US Revolving Credit Exposures
at such time exceeding the US Total Revolving Credit Commitment then in effect.

 

(ii)                                  Subject to and upon the terms and
conditions herein set forth, each Canadian Lender having a Canadian Revolving
Credit Commitment severally agrees to make a loan or loans denominated in
Canadian Dollars or Dollars to the Canadian Borrower or a loan or loans
denominated in Dollars to the Borrower (each a “Canadian Revolving Credit Loan”
and, collectively, the “Canadian Revolving Credit Loans”) which Canadian
Revolving Credit Loans (A) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Maturity Date,
(B) shall be incurred and maintained (x) as Canadian Prime Loans or BA Loans if
denominated in C$ or (y) as Cdn ABR Loans or Eurodollar Loans if denominated in
US$ and made to the Canadian Borrower, or (z) as ABR Loans or Eurodollar Loans
if denominated in US$ and made to the Borrower; provided that all Canadian
Revolving Credit Loans made by each of the Canadian Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Canadian Revolving Credit Loans of the same Type made to the same Borrower,
(C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not, for any such Canadian Lender at any time, after giving effect
thereto and to the application of the proceeds thereof, result in such Canadian
Lender’s Canadian Revolving Credit Exposure allocated to the Canadian Borrower
at such time exceeding such Canadian Lender’s Canadian Revolving Credit
Commitment allocated to the Canadian Borrower at such time, (E) shall not, for
any such Canadian Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Lender’s Canadian Revolving
Credit Exposure allocated to the Borrower at such time exceeding such Canadian
Lender’s Canadian Revolving Credit Commitment allocated to the Borrower at such
time, (F) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Canadian
Lenders’ Canadian Revolving Credit Exposures at such time exceeding the Canadian
Total Revolving Credit Commitment then in effect, and (G) if made to the
Canadian Borrower shall be made by a Canadian Lender that is a Canadian Resident
or a permitted assignee of such Canadian Lender pursuant to
Section 14.6(b)(ii).  The allocation of the Canadian Total Revolving Credit
Commitment as between the Borrower (the “Borrower Allocation”) on the one hand
and the Canadian Borrower (the “Canadian Borrower Allocation”) on the other hand
shall be fixed by the Borrower at the beginning of each calendar month by

 

46

--------------------------------------------------------------------------------


 

providing written notice to the Administrative Agent and the Canadian
Administrative Agent (which notice must be received by each such agent prior to
10:00 a.m. (New York time), three (3) Business Days before the date on which
such allocations shall be revised) specifying the revised allocation of the
Canadian Total Revolving Credit Commitment as between the Borrower and the
Canadian Borrower, respectively.  As of the Closing Date, $0 of the Canadian
Revolving Credit Commitment is allocated to the Borrower and $25,000,000 of the
Canadian Revolving Credit Commitment is allocated to the Canadian Borrower.  The
portion of each Canadian Lender’s Canadian Revolving Credit Commitment allocated
to the Borrower and the Canadian Borrower, respectively, shall be its Canadian
Revolving Credit Percentage of the Borrower Allocation and the Canadian Borrower
Allocation, respectively.  Each Canadian Lender, if it is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code), shall
designate by notice in writing to the Administrative Agent and the Canadian
Administrative Agent on the Closing Date, and otherwise from time to time, a
Related Affiliate of such Lender which is either a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code) or is a Non-US Lender
that has fulfilled the requirements in Section 5.4(b), for the purposes of
making Canadian Revolving Credit Loans available to the Borrower.

 

(iii)                               Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that (A) any exercise of such option shall
not affect the obligation of the Borrower or the Canadian Borrower, as the case
may be, to repay such Loan, (B) in exercising such option, such Lender shall use
its reasonable efforts to minimize any increased costs to the Borrower or the
Canadian Borrower, as the case may be, resulting therefrom (which obligation of
the Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 3.5 shall apply) and (C) if a
Eurodollar Loan is made to the Canadian Borrower, it shall be made by a Canadian
Lender that is a Canadian resident or a permitted assignee of such Canadian
Lender pursuant to Section 14.6(b)(ii).  On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.

 

(c)                                  Subject to and upon the terms and
conditions herein set forth, the Swingline Lender in its individual capacity
agrees, at any time and from time to time on and after the Closing Date and
prior to the Swingline Maturity Date, to make a loan or loans (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) to the Borrower in Dollars,
which Swingline Loans (i) shall be ABR Loans, (ii) shall have the benefit of the
provisions of Section 2.1(d), (iii) shall not exceed at any time outstanding the
Swingline Commitment, (iv) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time in the aggregate amount
of the Lenders’ US Revolving Credit Exposures at such time exceeding the US
Total Revolving Credit Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof.  On the Swingline Maturity
Date, each outstanding Swingline Loan shall be repaid in full.  The Swingline
Lender shall not make any Swingline Loan after receiving a written notice from
the Borrower, the Canadian Borrower or any Lender

 

47

--------------------------------------------------------------------------------


 

stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice of
(i) rescission of all such notices from the party or parties originally
delivering such notice or (ii) the waiver of such Default or Event of Default in
accordance with the provisions of Section 14.1.

 

(d)                                 On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders that all
then-outstanding Swingline Loans shall be funded with a Borrowing of US
Revolving Credit Loans, in which case US Revolving Credit Loans constituting ABR
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders pro rata based on each
Lender’s US Revolving Credit Commitment Percentage, and the proceeds thereof
shall be applied directly to the Swingline Lender to repay the Swingline Lender
for such outstanding Swingline Loans.  Each Lender hereby irrevocably agrees to
make such US Revolving Credit Loans upon one Business Day’s notice pursuant to
each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified to it in writing by the Swingline
Lender notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Commitment after
any such Swingline Loans were made.  In the event that, in the sole judgment of
the Swingline Lender, any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including as a result of the commencement of
a proceeding under the Bankruptcy Code in respect of the Borrower), each Lender
hereby agrees that it shall forthwith purchase from the Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans as shall be necessary to cause the Lenders to share in such Swingline
Loans ratably based upon their respective US Revolving Credit Commitment
Percentages, provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing same from and
after such date of purchase.

 

2.2.                              Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of
Tranche C Term Loans or Revolving Credit Loans shall be in a multiple of
$1,000,000 or C$100,000 (in the case of a Borrowing denominated in C$) and
Swingline Loans shall be in a multiple of $100,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 20 Borrowings of Eurodollar Loans and BA
loans under this Agreement.

 

2.3.                              Notice of Borrowing.  (a)   The Borrower shall
give the Administrative Agent at the Administrative Agent’s Office (i) prior to
12:00 Noon (New York time) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of the Borrowing of Tranche
C Term Loans if all or any

 

48

--------------------------------------------------------------------------------


 

of such Tranche C Term Loans are to be initially Eurodollar Loans, and
(ii) prior written notice (or telephonic notice promptly confirmed in writing)
prior to 10:00 a.m. (New York time) on the date of the Borrowing of Tranche C
Term Loans if all such Tranche C Term Loans are to be ABR Loans.  Such notice
(together with each notice of a Borrowing of Revolving Credit Loans pursuant to
Section 2.3(b) and each notice of a Borrowing of Swingline Loans pursuant to
Section 2.3(d), a “Notice of Borrowing”) shall be irrevocable and shall specify
(i) the aggregate principal amount of the Tranche C Term Loans to be made,
(ii) the date of the borrowing (which shall be the Effective Date) and
(iii) whether the Tranche C Term Loans shall consist of ABR Loans and/or
Eurodollar Term Loans and, if the Tranche C Term Loans are to include Eurodollar
Term Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed Borrowing of
Tranche C Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur US Revolving Credit Loans
or Canadian Revolving Credit Loans in Dollars (subject to its allocated portion
of the Canadian Revolving Credit Commitment) hereunder (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
Noon (NY Time) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Eurodollar Revolving
Credit Loans, and (ii) prior to 12:00 Noon (New York time) at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of ABR Loans.  Each such Notice of Borrowing, except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) whether the Revolving Credit Loans are Canadian Revolving Credit
Loans or US Revolving Credit Loans, as applicable, (ii) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing,
(iii) the date of Borrowing (which shall be a Business Day) and (iv) whether the
respective Borrowing shall consist of ABR Loans or Eurodollar Revolving Credit
Loans and, if Eurodollar Revolving Credit Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

 

(c)                                  Whenever the Canadian Borrower desires to
incur Canadian Revolving Credit Loans in Dollars or Canadian Dollars (subject to
its allocated portion of the Canadian Revolving Credit Commitment) hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), it
shall give the Canadian Administrative Agent at the Canadian Administrative
Agent’s Office, (i) prior to 12:00 Noon (New York time) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of each Canadian Borrowing of BA Loans or Eurodollar Loans, and (ii) prior to
12:00 Noon (New York time) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Canadian Borrowing of
Cdn ABR or Canadian Prime Loans.  Each such Notice of

 

49

--------------------------------------------------------------------------------


 

Borrowing, except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of BA Loans, Eurodollar Loans, Canadian Prime Loans or
Cdn ABR Loans and, if BA Loans or Eurodollar Loans, the Interest Period to be
initially applicable thereto.  The Canadian Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

 

(d)                                 Whenever the Borrower desires to incur
Swingline Loans hereunder, it shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans prior to 2:30 p.m. (New York time) on the date of such
Borrowing.  Each such notice shall be irrevocable and shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day).  The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing.

 

(e)                                  Mandatory Borrowings shall be made upon the
notice specified in Section 2.1(d), with the Borrower irrevocably agreeing, by
its incurrence of any Swingline Loan, to the making of Mandatory Borrowings as
set forth in such Section.

 

(f)                                    Borrowings to reimburse Unpaid Drawings
shall be made upon the notice specified in Section 3.4(a).

 

(g)                                 Without in any way limiting the obligation
of the Borrower or the Canadian Borrower, as the case may be, to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
and the Canadian Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent and the Canadian Administrative Agent in good faith
to be from an Authorized Officer of the Borrower or the Canadian Borrower, as
the case may be.  In each such case, the Borrower and the Canadian Borrower each
hereby waives the right to dispute the Administrative Agent’s and the Canadian
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4.                              Disbursement of Funds.  (a)     No later than
12:00 Noon (New York time) on the date specified in each Notice of Borrowing
(including Mandatory Borrowings), each Lender will make available its pro rata
portion, if any, of each Borrowing requested to be made on such date in the
manner provided below, provided that all Swingline Loans shall be made available
in the full amount thereof by the Swingline Lender no later than 3:00 p.m. (New
York time) on the date requested.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall make available all amounts
it is to fund to the Borrower under any Borrowing in the applicable currency for
its applicable Commitments, and in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Mandatory Borrowings and Borrowings to repay
Unpaid Drawings) make available to the Borrower, by depositing to the Borrower’s
account at the Administrative Agent’s Office the aggregate of the amounts so
made available in Dollars.  Each Canadian Lender shall make available all
amounts it is to fund to the Canadian Borrower under any Canadian Borrowing in
the applicable currency for its applicable Commitments, and in immediately
available funds to the Canadian Administrative Agent at the Canadian
Administrative Agent’s Office and the Canadian Administrative Agent will (except
in the case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings)
make available to the Canadian Borrower, by depositing to the Canadian
Borrower’s account (as designated by it in a written notice to the Canadian
Administrative Agent from time to time) the aggregate of the amounts so made
available in Canadian Dollars or Dollars as applicable.  Unless the
Administrative Agent and the Canadian Administrative Agent (in the case of
Canadian Borrowings) shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent or the Canadian Administrative Agent (in the
case of Canadian Borrowings) may assume that such Lender has made such amount
available to the Administrative Agent or the Canadian Administrative Agent (in
the case of Canadian Borrowings) on such date of Borrowing, and the
Administrative Agent and the Canadian Administrative Agent (in the case of
Canadian Borrowings), in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower
or the Canadian Borrower, as the case may be, a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
or the Canadian Administrative Agent (in the case of Canadian Borrowings) by
such Lender and the Administrative Agent or the Canadian Administrative Agent
(in the case of Canadian Borrowings) has made available same to the Borrower or
the Canadian Borrower, as the case may be, the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) shall be
entitled to recover such corresponding amount from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
or the Canadian Administrative Agent (in the case of Canadian Borrowings) demand
therefor the Administrative Agent or the Canadian Administrative Agent (in the
case of Canadian Borrowings) shall promptly notify the Borrower or the Canadian
Borrower, as the case may be, and the Borrower or the Canadian Borrower, as the
case may be, shall immediately pay such corresponding amount to the
Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings).  The Administrative Agent or the Canadian Administrative
Agent (in the case of Canadian Borrowings) shall also be entitled to recover
from such Lender or the Borrower or the Canadian Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian

 

51

--------------------------------------------------------------------------------


 

Borrowings) to the Borrower or the Canadian Borrower, as the case may be, to the
date such corresponding amount is recovered by the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings), at a rate
per annum equal to (i) if paid by such Lender, the Federal Funds Effective Rate
(or, in the case of an amount owing in respect of a Canadian Borrowing, the rate
reasonably determined by the Canadian Administrative Agent to be the cost to it
of funding such amount) or (ii) if paid by the Borrower or the Canadian
Borrower, as the case may be, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the respective Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower or the Canadian Borrower, as the
case may be, may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5.                              Repayment of Loans; Evidence of Debt.  (a)    
The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, (i) on the Tranche C Term Loan Maturity Date, the then-unpaid Tranche C
Term Loans, in Dollars.  The Borrower shall repay to the Administrative Agent in
Dollars, for the benefit of the applicable Lenders, on the Revolving Credit
Maturity Date, the then-unpaid US Revolving Credit Loans and Canadian Revolving
Credit Loans made to the Borrower.  The Canadian Borrower shall repay to the
Canadian Administrative Agent in Dollars or C$, as the case may be, for the
benefit of the applicable Lenders, on the Revolving Credit Maturity Date, the
then-unpaid Canadian Revolving Credit Loans made to the Canadian Borrower.  The
Borrower shall repay to the Administrative Agent in Dollars, for the account of
the Swingline Lender, on the Swingline Maturity Date, the then-unpaid Swingline
Loans.

 

(b)                                 The Borrower shall repay to the
Administrative Agent, in Dollars, for the benefit of the Lenders of Tranche C
Term Loans, on each date set forth below (each a “Repayment Date”), the
principal amount of the Tranche C Term Loans equal to (x) the outstanding
principal amount of Tranche C Term Loans immediately after closing on the
Effective Date multiplied by (y) the percentage set forth below opposite such
Repayment Date (each a “Repayment Amount”):

 

52

--------------------------------------------------------------------------------


 

Number of Months
From Effective Date

 

Tranche C Term Loan
Repayment Amount

 

 

 

 

 

6

 

 

0.0

%

9

 

 

0.0

%

12

 

 

0.0

%

15

 

 

0.0

%

18

 

 

0.0

%

21

 

 

0.0

%

24

 

 

0.0

%

27

 

 

0.0

%

30

 

 

0.0

%

33

 

 

0.07

%

36

 

 

0.26

%

39

 

 

0.26

%

42

 

 

0.26

%

45

 

 

0.26

%

48

 

 

0.26

%

51

 

 

0.26

%

54

 

 

0.26

%

57

 

 

0.26

%

60

 

 

0.26

%

63

 

 

0.26

%

66

 

 

0.26

%

69

 

 

0.26

%

72

 

 

0.26

%

75

 

 

0.26

%

78

 

 

0.26

%

81

 

 

0.26

%

84

 

 

0.26

%

87

 

 

0.26

%

90

 

 

0.26

%

93

 

 

0.26

%

Tranche C Term Loan Maturity Date

 

94.79

%

 

; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each Installment Date occurring on or after the applicable
Increased Amount Date in an amount equal to (i) the aggregate principal amount
of New Term Loans of the applicable Series of New Term Loans, times (ii) the
ratio (expressed as a percentage) of (y) the amount of all other Tranche C Term
Loans being repaid on such Installment Date and (z) the total aggregate
principal amount of all other Tranche C Term Loans outstanding on such Increased
Amount Date.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower and the Canadian Borrower, as the case may be, to the appropriate
lending office of such Lender resulting

 

53

--------------------------------------------------------------------------------


 

from each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(d)                                 The Administrative Agent shall maintain the
Register pursuant to Section 14.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount and
currency of each Loan made hereunder, whether such Loan is a Tranche C Term
Loan, a US Revolving Credit Loan, a Canadian Revolving Credit Loan or a
Swingline Loan, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower and the Canadian Borrower, as the case
may be, to each Lender or the Swingline Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent and the Canadian Administrative
Agent hereunder from the Borrower and the Canadian Borrower, as the case may be,
and each Lender’s share thereof.

 

(e)           The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower and the Canadian Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower or the Canadian Borrower to repay (with applicable
interest) the Loans made to the Borrower or the Canadian Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.6.                              Conversions and Continuations.  (a)     Each
of the Borrower and the Canadian Borrower shall have the option on any Business
Day to convert all or a portion equal to at least the Minimum Borrowing Amount
of the outstanding principal amount of Tranche C Term Loans or Revolving Credit
Loans made to such Borrower (as applicable) of one Type into a Borrowing or
Borrowings of another Type in the same currency and the Borrower or the Canadian
Borrower, as the case may be, shall have the option on any Business Day to
continue the outstanding principal amount of any Eurodollar Term Loans or
Eurodollar Revolving Credit Loans as Eurodollar Term Loans or Eurodollar
Revolving Credit Loans, as the case may be, for an additional Interest Period,
provided that (i) no partial conversion of BA Loans or Eurodollar Term Loans or
Eurodollar Revolving Credit Loans shall reduce the outstanding principal amount
of BA Loans or Eurodollar Term Loans or Eurodollar Revolving Credit Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount, (ii)
Cdn ABR Loans and ABR Loans may not be converted into Eurodollar Term Loans or
Eurodollar Revolving Credit Loans and Canadian Prime Loans may not be converted
into BA Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) BA Loans and Eurodollar Loans may not be continued as BA Loans or
Eurodollar Loans , respectively, for an additional Interest Period if a Default
or Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined

 

54

--------------------------------------------------------------------------------


 

in its or their sole discretion not to permit such continuation, (iv) no
conversion or continuation of BA Loans may be made on a day other than the last
day of the Interest Period applicable thereto and (v) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2.  Each such conversion or continuation shall be effected by the
Borrower or the Canadian Borrower, as the case may be, by giving the
Administrative Agent or the Canadian Administrative Agent at the applicable
Administrative Agent’s Office prior to 12:00 Noon (New York time) at least three
Business Days’ (or one Business Day’s notice in the case of a conversion into
Cdn ABR Loans and ABR Loans or Canadian Prime Loans) prior written notice (or
telephonic notice promptly confirmed in writing) (each a “Notice of Conversion
or Continuation”) specifying the Tranche C Term Loans or Revolving Credit Loans
to be so converted or continued, the Type of Tranche C Term Loans or Revolving
Credit Loans to be converted or continued into and, if such Tranche C Term Loans
or Revolving Credit Loans are to be converted into or continued as BA Loans or
Eurodollar Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent (or the Canadian Administrative Agent, in the case of
Canadian Borrowings) shall give each Lender notice as promptly as practicable of
any such proposed conversion or continuation affecting any of its Tranche C Term
Loans or Revolving Credit Loans.

 

(b)                                 If any Default or Event of Default is in
existence at the time of any proposed continuation of any BA Loans or Eurodollar
Loans, as the case may be, and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such BA Loans or Eurodollar Loans shall be automatically converted
on the last day of the current Interest Period (i) in respect of Eurodollar
Loans, into ABR Loans or Cdn ABR Loans (in the case of the Canadian Borrower)
and (ii) in respect of BA Loans, into Canadian Prime Loans.  If upon the
expiration of any Interest Period in respect of BA Loans or Eurodollar Loans,
the Borrower or the Canadian Borrower, as the case may be, has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower or the Canadian Borrower, as the case may be, shall be deemed to
have elected to continue such Borrowing of BA Loans or Eurodollar Loans, as the
case may be, into a Borrowing of Canadian Prime Loans or ABR Loans or Cdn ABR
Loans (in the case of the Canadian Borrower), as the case may be, effective as
of the expiration date of such current Interest Period.

 

2.7.                              Pro Rata Borrowings.  Each Borrowing of
Tranche C Term Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their then-applicable Tranche C Term Loan Commitments. 
Each Borrowing of US Revolving Credit Loans under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable US
Revolving Credit Commitments. Each Borrowing of Canadian Revolving Credit Loans
under this Agreement shall be granted by the Canadian Lenders (or their Related
Affiliates if applicable) pro rata on the basis of their then-applicable
Canadian Revolving Credit Commitments allocated to the Canadian Borrower or the
Borrower, as applicable.  Each Borrowing of New Term Loans under this Agreement
shall be granted by the Lenders pro rata on the basis of their then-applicable
New Term Loan Commitments.  It is understood that no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each

 

55

--------------------------------------------------------------------------------


 

Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its commitments
hereunder.

 

2.8.          Interest.  (a)     (i) The unpaid principal amount of each ABR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time,
(ii) the unpaid principal amount of each Cdn ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the Cdn ABR in effect from time to time, and (iii) the unpaid
principal amount of each Canadian Prime Loan shall bear interest from the date
of the Borrowing thereof until maturity (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable ABR Margin plus
the Canadian Prime Rate in effect from time to time.

 

(b)                                 (i) The unpaid principal amount of each
Eurodollar Loan shall bear interest from the date of the Borrowing thereof until
maturity thereof (whether by acceleration or otherwise) at a rate per annum that
shall at all times be the Applicable Eurodollar Margin in effect from time to
time plus the relevant Eurodollar Rate and (ii) the Canadian Borrower shall pay
to each Lender that accepts or advances a BA Loan, as a condition of and at the
time of such acceptance or advance, a fee at the rate of the then Applicable
Stamping Fee calculated on the basis of a year of 365 days on the face amount at
maturity (or the principal amount in the case of a BA Equivalent Loan) of such
Bankers’ Acceptance for the period from and including the date of acceptance (or
advance in the case of a BA Equivalent Loan) of such Bankers’ Acceptance for the
period from and including the date of acceptance to but excluding the maturity
date of such Bankers’ Acceptance.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non-payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each Canadian Prime Loan, Cdn ABR Loan and ABR Loan,
quarterly in arrears on the last day of each March, June, September and
December, (ii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, (iii) in respect of each Loan (except,
other than in the case of prepayments, any Canadian Prime Loan, Cdn ABR Loan or
ABR Loan), on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

56

--------------------------------------------------------------------------------


 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                    The Administrative Agent, upon
determining the interest rate for any Borrowing of Eurodollar Loans, shall
promptly notify the Borrower (on its own behalf and on behalf of the Canadian
Borrower) and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

 

2.9.                              Interest Periods.

 

(a)                                  At the time the Borrower or the Canadian
Borrower, as applicable, gives a Notice of Borrowing or Notice of Conversion or
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 10:00 a.m. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower or the Canadian Borrower, as applicable, shall
have the right to elect by giving the Administrative Agent or the Canadian
Administrative Agent (in the case of the Canadian Borrower) written notice (or
telephonic notice promptly confirmed in writing) the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of the Borrower or
the Canadian Borrower, as applicable, be a one, two, three, six or (in the case
of Revolving Credit Loans, if available to all the Lenders making such loans as
determined by such Lenders in good faith based on prevailing market conditions)
a nine or twelve month period, provided that the initial Interest Period may be
for a period less than one month if agreed upon by the Borrower (on its own
behalf and on behalf of the Canadian Borrower) and the Agents.  Notwithstanding
anything to the contrary contained above:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of ABR Loans or Cdn ABR
Loans, as applicable) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

 

(ii)                                  if any Interest Period relating to a
Borrowing of Eurodollar Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(iii)                               if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, provided that if any Interest Period in
respect of a Eurodollar Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; and

 

57

--------------------------------------------------------------------------------


 

(iv)                              the Borrower shall not be entitled to elect
any Interest Period in respect of any Eurodollar Loan if such Interest Period
would extend beyond the applicable Maturity Date of such Loan.

 

(b)                                 At the time the Canadian Borrower gives a
Notice of Borrowing or Notice of Continuation in respect of the making of, or
continuation into or continuation as, a Borrowing of BA Loans prior to 12:00
noon. (New York time) on the third Business Day prior to the applicable date of
making or continuation of such BA Loans, the Canadian Borrower shall have the
right to elect by giving the Canadian Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Canadian Borrower, be one, two, three or six months (or in the case of Canadian
Revolving Credit Loans, if available to all the Lenders making such loans as
determined by such Lenders in good faith based on prevailing market conditions),
a nine or twelve month period as well; provided that, in each case, the initial
Interest Period for BA Loans advanced on the Closing Date may be for a period
less than one month if agreed upon by the Canadian Borrower and the Canadian
Administrative Agent.  Notwithstanding anything to the contrary contained above:

 

(i)                the initial Interest Period for any Borrowing of BA Loans
shall commence on the date of such Borrowing (including the date of any
continuation from a Borrowing of Canadian Prime Loans) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(ii)                                      the Canadian Borrower shall not be
entitled to elect any Interest Period in respect of any BA Loan if such Interest
Period would extend beyond the applicable Maturity Date of such Loan;

 

(iii)                                   no BA Loan shall mature on a day which
is not a Business Day and if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; and

 

(iv)                                  if the Canadian Borrower fails to provide
a Notice of Continuation within the time period required in Section 2.6(a) in
respect of BA Loans, such BA Loans shall automatically be converted into
Canadian Prime Loans on the last day of the Interest period applicable thereto.

 

2.10.                        Increased Costs, Illegality, etc.  (a)     In the
event that (x) in the case of clause (i) below, the Administrative Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

58

--------------------------------------------------------------------------------


 

(i)                                     on any date for determining the
Eurodollar Rate for any Interest Period that (x) deposits in the principal
amounts of the Loans comprising such Eurodollar Borrowing are not generally
available in the relevant market or (y) by reason of any changes arising on or
after the Closing Date affecting the interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loans (other than any such increase or reduction
attributable to taxes) because of (x) any change since the date hereof in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or order), such as, for
example, without limitation, a change in official reserve requirements, and/or
(y) other circumstances affecting the interbank Eurodollar market or the
position of such Lender in such market; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank
Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower (on its own behalf and
on behalf of the Canadian Borrower) and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders).  Thereafter (x) in the case of clause (i) above,
Eurodollar Term Loans and Eurodollar Revolving Credit Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower (on
its own behalf and on behalf of the Canadian Borrower) and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrower or the Canadian Borrower with respect to
Eurodollar Term Loans or Eurodollar Revolving Credit Loans that have not yet
been incurred shall be deemed rescinded by the Borrower or the Canadian Borrower
(y) in the case of clause (ii) above, the Borrower or the Canadian Borrower, as
the case may be, shall pay to such Lender, promptly after receipt of written
demand therefor such additional amounts (in the form of an increased rate of, or
a different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts

 

59

--------------------------------------------------------------------------------


 

receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower or the Canadian Borrower, as the
case may be, by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower or the Canadian Borrower, as the case may be,
shall take one of the actions specified in Section 2.10(b) as promptly as
possible and, in any event, within the time period required by law.

 

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower or the
Canadian Borrower, as the case may be, may (and in the case of a Eurodollar Loan
affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
Eurodollar Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower or the Canadian
Borrower, as the case may be, was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such Eurodollar Revolving
Credit Loan and Eurodollar Term Loan into an ABR Loan or Cdn ABR Loan, if
applicable, provided that if more than one Lender is affected at any time, then
all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

 

(c)           In the event that the Canadian Administrative Agent shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) that there
does not exist a normal market in Canada for the purchase and sale of bankers’
acceptances, then, and in any such event, the Administrative Agent shall within
a reasonable time thereafter give notice (if by telephone confirmed in writing)
to the Borrower, the Canadian Borrower and each of the other Lenders of such
determination.  Thereafter BA Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower, the Canadian Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Continuation given by the Borrower with respect to BA Loans that
have not yet been incurred shall be deemed rescinded by the Borrower.  Any
maturing BA Loans shall thereafter, and until contrary notice is provided by the
Administrative Agent, be continued as a Canadian Prime Loan.

 

(d)                                 If, after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, the National Association of Insurance Commissioners,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by a Lender or its parent with any request
or directive made or adopted after the date hereof regarding capital adequacy
(whether or not having the force of law) of any such authority, association,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or its parent’s or its Related Affiliate’s
capital or assets as a

 

60

--------------------------------------------------------------------------------


 

consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Affiliate could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower or the Canadian Borrower, as the
case may be, shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof.  Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(d), will give prompt written
notice thereof to the Borrower (on its own behalf and on behalf of the Canadian
Borrower) which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s or the Canadian Borrower’s, as the case may be, obligations to pay
additional amounts pursuant to this Section 2.10(d) upon receipt of such notice.

 

(e)           Notwithstanding the foregoing, in the case of Canadian Revolving
Credit Loans affected by the circumstances described in Section 2.10(a)(i), as
promptly as practicable but in no event later than three Business Days after the
giving of the required notice by the Canadian Administrative Agent with respect
to such circumstances, the Administrative Agent (in consultation with the
Lenders) shall negotiate with the Borrower in good faith in order to ascertain
whether a substitute interest rate (a “Substitute Rate”) may be agreed upon for
the maintaining of existing Canadian Revolving Credit Loans. If a Substitute
Rate is agreed upon by the Borrower and all the Lenders, such Substitute Rate
shall apply.  If a Substitute Rate is not so agreed upon by the Borrower and all
the Lenders within such time, each Lender’s Canadian Revolving Credit Loans
shall thereafter bear interest at a rate equal to the sum of (i) the rate
certified by such Lender to be its costs of funds (from such sources as it may
reasonably select out of those sources then available to it) for such Canadian
Revolving Credit Loans, plus (ii) the Applicable Eurodollar Margin.

 

2.11.        Compensation.  If (a) any payment of principal of any BA Loan or
Eurodollar Loan is made by the Borrower or the Canadian Borrower, as the case
may be, to or for the account of a Lender other than on the last day of the
Interest Period for such BA Loan or Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of BA Loan or Eurodollar Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a Eurodollar Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any Canadian Prime Loan is not continued into a BA Loan as a
result of a withdrawn Notice of Continuation, (e) any BA Loan or Eurodollar Loan
is not continued as a BA Loan or Eurodollar Loan, as the case may be, as a
result of a withdrawn Notice of Conversion or Continuation or (f) any prepayment
of principal of any BA Loan or Eurodollar Loan is not made as a result of a
withdrawn notice of

 

61

--------------------------------------------------------------------------------


 

prepayment pursuant to Section 5.1 or 5.2, the Borrower or the Canadian
Borrower, as the case may be, shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such BA Loan or Eurodollar Loan.

 

2.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 2.10(c), 3.5 or 5.4 with respect to such Lender, it will,
if requested by the Borrower or the Canadian Borrower, as the case may be, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the Canadian Borrower, as the case may be, or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower or the Canadian Borrower, as the case may be.

 

2.14.        Bankers’ Acceptances

 

(a)           The Canadian Administrative Agent, promptly following receipt of a
Notice of Borrowing or Notice of Continuation, requesting BA Loans, shall advise
each applicable Canadian Lender of the face or principal amount and term of each
BA Loan to be accepted (and purchased) or advanced by it.  The aggregate face or
principal amount of BA Loans to be accepted or advanced by a Canadian Lender
shall be determined by the Canadian Administrative Agent by reference to that
Canadian Lender’s applicable pro rata portion of the issue or advance of BA
Loans, except that the aggregate face amount of Bankers’ Acceptances to be
accepted by the applicable Canadian Lenders shall be increased or reduced by the
Canadian Administrative Agent in its sole discretion as may be necessary to
ensure that the face amount of the Bankers’ Acceptance to be accepted by each
applicable Canadian Lender would be C$100,000 or a whole multiple thereof.  For
greater certainty, the foregoing C$100,000 minimum face amount of Bankers’
Acceptances for each Lender shall not apply to BA Equivalent Loans.

 

62

--------------------------------------------------------------------------------


 

(b)           On the date specified in a Notice of Borrowing or Notice of
Continuation on which a BA Loan is to be made, the Canadian Administrative Agent
shall advise the Canadian Borrower as to the Canadian Administrative Agent’s
determination of the BA Discount Rate for the BA Loans to be purchased or
advanced, as the case may be.

 

(c)           The Canadian Borrower shall sell and each Canadian Lender shall
purchase the Bankers’ Acceptance accepted by it at the applicable BA Discount
Rate.  Subject to clause (d) below, each Canadian Lender shall provide the
Canadian Administrative Agent, for the account of the Canadian Borrower, the BA
Discount Proceeds less the Applicable Stamping Fee payable by the Canadian
Borrower with respect to the Bankers’ Acceptance.

 

(d)           In the event the Canadian Borrower requests a continuation of BA
Loans for a further Interest Period, or requests conversion from Canadian Prime
Loans into BA Loans in accordance with Section 2.6, the Canadian Administrative
Agent shall make arrangements satisfactory to it to ensure the BA Discount
Proceeds from the replacement BA Loans are applied to repay the face amount of
the maturing BA Loans or the principal amount of such loans to be converted (the
“Maturing Amount”) and the Canadian Borrower should concurrently pay to the
Canadian Administrative Agent any positive difference between the Maturing
Amount and such BA Discount Proceeds.

 

(e)           Each Canadian Lender may from time to time hold, sell, rediscount
or otherwise dispose of any or all Bankers’ Acceptances accepted and purchased
by it.

 

(f)            In order to facilitate the issuance of Bankers’ Acceptances
pursuant to this Agreement, the Canadian Borrower hereby authorizes each of the
Canadian Lenders, and appoints each of the Canadian Lenders as the Canadian
Borrower’s attorney, to complete, sign and endorse drafts or depository bills
(as defined in the Depository Bills and Notes Act (Canada) (each such executed
draft or bill being herein referred to as a “Draft”) on its behalf in
handwritten form or by facsimile or mechanical signature or otherwise in
accordance with the applicable Notice of Borrowing or Notice of Continuation
and, once so completed, signed and endorsed to accept them as Bankers’
Acceptances under this Agreement and then if applicable, purchase, discount or
negotiate such Bankers’ Acceptances in accordance with the provisions of this
Agreement.  Drafts so completed, signed, endorsed and negotiated on behalf of
the Canadian Borrower by a Canadian Lender shall bind the Canadian Borrower as
fully and effectively as if so performed by an Authorized Officer of the
Canadian Borrower.  Each draft of a Bankers’ Acceptance completed, signed or
endorsed by a Canadian Lender shall mature on the last day of the term thereof. 
All Bankers’ Acceptances to be accepted by a particular Canadian Lender shall,
at the option of such Canadian Lender, be issued in the form of depository bills
made payable originally to and deposited with The Depository for Securities
Limited pursuant to the Depository Bills and Notes Act (Canada).

 

(g)                                 Any Drafts to be used for Bankers’
Acceptances which are held by a Canadian Lender shall be held in safekeeping
with the same degree of care as if they

 

63

--------------------------------------------------------------------------------


 

were such Canadian Lender’s own property being kept at the place at which they
are to be held.  The Canadian Borrower may, by written notice to the Canadian
Administrative Agent, designate persons other than Authorized Officers
authorized to give the Canadian Administrative Agent instructions regarding the
manner in which Drafts are to be completed and the times at which they are to be
issued; provided however that receipt by the Canadian Administrative Agent of a
Notice of Borrowing or Notice of Continuation requesting an advance or
continuation into, Bankers’ Acceptances shall be deemed to be sufficient
authority from Authorized Officers or such designated persons for each of the
Canadian Lenders to complete, and issue drafts in accordance with such notice. 
None of the Canadian Administrative Agent or the Canadian Lenders nor any of
their respective directors, officers, employees or representatives shall be
liable for any action taken or omitted to be taken by any of them under this
Section 2.14(g) except for their own respective gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

 

(h)                                 The Canadian Borrower waives presentment for
payment and any other defense to the payment of any amounts due to a Canadian
Lender in respect of a Bankers’ Acceptance accepted and purchased by it pursuant
to this Agreement which might exist solely by reason of the Bankers’ Acceptance
being held, at the maturity thereof, by the Canadian Lender in its own right and
the Canadian Borrower agrees not to claim any days of grace if the Canadian
Lender as holder sues the Canadian Borrower on the Bankers’ Acceptance for
payment of the amount payable by the Canadian Borrower thereunder.  Each
Bankers’ Acceptance shall mature and the face amount thereof shall be due and
payable on the last day of the Interest Period applicable thereto.

 

(i)                                     Whenever the Canadian Borrower requests
a Loan under this Agreement by way of Bankers’ Acceptances, each Non-Acceptance
Lender shall, in lieu of accepting a Bankers’ Acceptance, make a BA Equivalent
Loan by way of Discount Note in an amount equal to the Non-Acceptance Lender’s
pro rata portion of the BA Loan.  All terms of this Agreement applicable to
Bankers’ Acceptances shall apply equally to Discount Notes evidencing BA
Equivalent Loans with such changes as may in the context be necessary.  For
greater certainty:

 

(i)                                         the term of a Discount Note shall be
the same as the Interest Period for Bankers’ Acceptances accepted on the same
date of the Borrowing in respect of the same BA Loan;

 

(ii)                                      an acceptance fee will be payable in
respect of a Discount Note and shall be calculated at the same rate and in the
same manner as the Applicable Stamping Fee in respect of a Bankers’ Acceptance;
and

 

(iii)                                   the proceeds from a BA Equivalent Loan
shall be equal to the BA Discount Proceeds of the Discount Note.

 

64

--------------------------------------------------------------------------------


 

2.15.        Incremental Facilities

 

Borrower may by written notice to Syndication Agent elect to request (A) prior
to the Revolving Credit Commitment Maturity Date, an increase to the existing US
Revolving Credit Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$100,000,000 in the aggregate and not less than $25,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent and
Syndication Agent or such lesser amount that shall constitute the difference
between $100,000,000 and all such New Revolving Loan Commitments and New Term
Loan Commitments obtained prior to such date), and integral multiples of
$5,000,000 in excess of that amount.  Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Syndication Agent and (B) the identity of
each Lender or other Person that is an eligible assignee pursuant to
Section 14.6(b)  (each, a “New Revolving Loan Lender” or “New Term Loan Lender”,
as applicable) to whom Borrower proposes any portion of such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that Borrower shall first approach the
Lenders to provide all of the New Revolving Loan Commitments or New Term Loan
Commitments prior to approaching any other Person that is an eligible assignee
pursuant to Section 14.6(b); provided further that any Lender approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New
Revolving Loan Commitment or a New Term Loan Commitment.  Such New Revolving
Loan Commitments or New Term Loan Commitments shall become effective, as of such
Increased Amount Date; provided that (1) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; (2) both
before and after giving effect to the making of any Series of New Term Loans,
each of the conditions set forth in Section 7 shall be satisfied; (3) Borrower
and its Subsidiaries shall be in pro forma compliance with each of the covenants
set forth in Sections 10.9 and 10.10 as of the last day of the most recently
ended fiscal quarter after giving effect to such New Revolving Loan Commitments
or New Term Loan Commitments, as applicable; (4) the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effected
pursuant to one or more Joinder Agreements executed and delivered by Borrower,
Syndication Agent and Administrative Agent, and each of which shall be recorded
in the Register and shall be subject to the requirements set forth in
Section 5.4(b); (5) Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Revolving Loan Commitments or New Term
Loan Commitments, as applicable; and (6) Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any New Term Loans
made on an Increased Amount Date shall be designated, a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.

 

65

--------------------------------------------------------------------------------


 

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with US Revolving Credit Commitments shall assign to each of
the New Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Lenders with US Revolving Credit Commitments, at the
principal amount thereof (together with accrued interest), such interests in the
US Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such US Revolving Credit Loans will be held by existing Lenders with
US Revolving Credit Loans and New Revolving Loan Lenders ratably in accordance
with their US Revolving Credit Commitments after giving effect to the addition
of such New Revolving Loan Commitments to the US Revolving Credit Commitments,
(b) each New Revolving Loan Commitment shall be deemed for all purposes a US
Revolving Credit Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a US Revolving Credit Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

 

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Lender with US Revolving
Credit Loans, the respective interests in such Lender’s Revolving Credit Loans,
in each case subject to the assignments contemplated by this Section.

 

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Tranche C Term Loans to the extent they are secured
by the Collateral on a pari passu basis with the Tranche C Term Loans.  The
terms and provisions of the New Revolving Loans shall be identical to the US
Revolving Credit Loans.  In any event (i) the weighted average life to maturity
of all New Term Loans of any Series shall be no shorter than the weighted
average life to maturity of the Revolving Credit Loans and the Terms Loans, (ii)
the applicable New Term Loan Maturity Date of each Series shall be no shorter
than the final maturity of the Revolving Credit Loans and the Tranche C Term
Loans, (iii) the rate of interest applicable to the New Term Loans of each
Series shall be determined by Borrower and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement; provided however that the
interest rate margin applicable to the New Term Loans shall not be greater than
the highest interest

 

66

--------------------------------------------------------------------------------


 

rate that may, under any circumstances (including, without limitation, any
issuance at a discount or as a result of the payment of any fees), be payable
with respect to the Tranche C Term Loans plus 0.25% per annum unless the
interest rate margin with respect to the Tranche C Term Loans is increased so as
to be equal to, or be 0.25% per annum lower than, the interest rate margin
applicable to the New Term Loans, provided that such limitation shall not apply
to the extent such New Term Loans are junior in collateral rights to the Tranche
C Term Loans, in which case customary terms shall apply consistent with the
other provisions of this Agreement and the then prevailing market conditions. 
Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Syndication Agent and
Administrative Agent, to effect the provision of this Section 2.15.

 

SECTION 3.                                Letters of Credit

 

3.1.                              Letters of Credit.  (a)     Subject to and
upon the terms and conditions herein set forth, at any time and from time to
time after the Closing Date and prior to the L/C Maturity Date, (i) the
Borrower, may request that the US Letter of Credit Issuer issue for the account
of the Borrower a standby letter of credit or letters of credit in Dollars (the
“US Letters of Credit”) and (ii) the Canadian Borrower may request that the
Canadian Letter of Credit Issuer issue for the account of the Canadian Borrower
a standby letter of credit or letters of credit in Canadian Dollars (the
“Canadian Letters of Credit” and with the US Letters of Credit, the “Letters of
Credit” and each a “Letter of Credit”) in such form as may be approved by the US
Letter of Credit Issuer or the Canadian Letter of Credit Issuer, as the case may
be, in its reasonable discretion.

 

(b)           Notwithstanding the foregoing, (i) no US Letter of Credit shall be
issued the Stated Amount of which, when added to the US Letter of Credit
Outstanding at such time, would exceed the US Letter of Credit Commitment then
in effect; (ii) no US Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lender’s US Revolving Credit
Exposures at such time to exceed the US Revolving Credit Commitment then in
effect; (iii) no Canadian Letter of Credit shall be issued the Stated Amount of
which when added to Canadian Letter of Credit Outstanding would exceed the
Canadian Letter of Credit Commitment then in effect, (iv) no Canadian Letter of
Credit shall be issued the Stated Amount of which would cause the aggregate
amount of the Canadian Lender’s Revolving Credit Exposure at such time to exceed
the Canadian Revolving Credit Commitment, (v) each Letter of Credit shall have
an expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent or the
Canadian Administrative Agent, as applicable, and the Letter of Credit Issuer,
provided that in no event shall such expiration date occur later than the
L/C Maturity Date; (vi) each US Letter of Credit shall be denominated in
Dollars; (vii) each Canadian Letter of Credit shall be denominated in US Dollars
or Canadian Dollars, (viii) no Letter of Credit shall be issued if it would be
illegal under any applicable law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor; (ix) no Letter of Credit shall be
issued by a Letter of Credit Issuer after it has received a written notice from
the Borrower or the Canadian Borrower or any Lender stating that a Default or
Event of Default has occurred and is continuing

 

67

--------------------------------------------------------------------------------


 

until such time as the Letter of Credit Issuer shall have received a written
notice of (x) rescission of such notice from the party or parties originally
delivering such notice or (y) the waiver of such Default or Event of Default in
accordance with the provisions of Section 14.1; and (x) any Letter of Credit
issued for the account of the Canadian Borrower shall be made by a Canadian
Lender described in clause (a) of that definition or a permitted assigned of
such Canadian Lender that is a Canadian Resident.  Notwithstanding anything
herein to the contrary, the issuance of US Letters of Credit for the account of
the Borrower shall be deemed a utilization of the US Revolving Credit
Commitments allocated to the Borrower, and the issuance of the Canadian Letters
of Credit for the account of the Canadian Borrower shall be deemed a utilization
of the Canadian Revolving Credit Commitments.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the US Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the US Letter of
Credit Commitment in whole or in part, provided that, after giving effect to
such termination or reduction, the US Letter of Credit Outstanding shall not
exceed the US Letter of Credit Commitment.

 

3.2.          Letter of Credit Requests.  (a)     Whenever the Borrower desires
that a US Letter of Credit be issued for its account, it shall give the
Administrative Agent and the US Letter of Credit Issuer at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in the form of Exhibit H-1 (each a “US
Letter of Credit Request”). The Administrative Agent shall promptly transmit
copies of each US Letter of Credit Request to each Lender.

 

(b)           Whenever the Canadian Borrower desires that a Canadian Letter of
Credit be issued for its account, it shall give the Canadian Administrative
Agent and the Canadian Letter of Credit Issuer at least five (or such lesser
number as may be agreed upon by the Canadian Administrative Agent and the
Canadian Letter of Credit Issuer) Business Days’ written notice thereof in the
form of an executed Canadian Letter of Credit Request in the form of Exhibit H-2
(which shall, among other things, specify whether such Letter of Credit is to be
denominated in Dollars or Canadian Dollars) (each a “Canadian Letter of Credit
Request” and, together with the US Letter of Credit Request, the “Letter of
Credit Request”).

 

(c)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower or the Canadian Borrower, as the
case may be, that the Letter of Credit may be issued in accordance with, and
will not violate the requirements of, Section 3.1(b).

 

3.3.          Letter of Credit Participations.    (a)     Immediately upon the
issuance by the US Letter of Credit Issuer of any US Letter of Credit, the US
Letter of Credit Issuer shall be deemed to have sold and transferred to each
other Lender that has a US Revolving Credit Commitment (each such other Lender,
in its capacity under this

 

68

--------------------------------------------------------------------------------


 

Section 3.3, an “US L/C Participant”), and each such US L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
US Letter of Credit Issuer, without recourse or warranty, an undivided interest
and participation (each an “US L/C Participation”), to the extent of such US L/C
Participant’s US Revolving Credit Commitment Percentage in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
US L/C Participants as provided in Section 4.1(b) and the US L/C Participants
shall have no right to receive any portion of any Fronting Fees).

 

(b)                                 Immediately upon the issuance by the
Canadian Letter of Credit Issuer of any Canadian Letter of Credit on the account
of the Canadian Borrower, the Canadian Letter of Credit Issuer shall be deemed
to have sold and transferred to each other Canadian Lender that has a Canadian
Revolving Credit Commitment, to the extent the Canadian Letter of Credit
Obligations are owed by the Canadian Borrower, (each such other Lender, in its
capacity under this Section 3.3, an “Cdn L/C Participant”  and collectively the
“Cdn L/C Participants”), and each such Cdn L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Canadian
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each a “Cdn L/C Participation”), to the extent of such Cdn L/C
Participant’s Canadian Revolving Credit Commitment Percentage in such Canadian
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower and the Canadian Borrower, as the case may
be, under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.

 

(c)                                  Letter of Credit Fees will be paid directly
to the Canadian Administrative Agent for the ratable account of the Cdn L/C
Participants for Letters of Credit issued on behalf of the Canadian Borrower as
provided in Section 4.1(d).  The Cdn L/C Participants shall have no right to
receive any portion of any Fronting Fees.

 

(d)           In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

 

(e)                                  In the event that the Letter of Credit
Issuer makes any payment under any Letter of Credit issued by it and the
Borrower or the Canadian Borrower, as applicable, shall not have repaid such
amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
each applicable L/C Participant of such failure, and each such L/C Participant
shall promptly and unconditionally pay to the Administrative Agent or the
Canadian Administrative

 

69

--------------------------------------------------------------------------------


 

Agent, as applicable,, for the account of the Letter of Credit Issuer, the
amount of such L/C Participant’s Revolving Credit Commitment Percentage of such
unreimbursed payment in Dollars and in immediately available funds; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent or the Canadian Administrative Agent, as applicable, for the account of
the respective Letter of Credit Issuer its Revolving Credit Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
the Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer.  If the Letter of Credit Issuer so notifies, prior to
11:00 a.m. (New York time) on any Business Day, any L/C Participant required to
fund a payment under a Letter of Credit, such L/C Participant shall make
available to the Administrative Agent or the Canadian Administrative Agent, as
applicable, for the account of the Letter of Credit Issuer such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
payment on such Business Day in immediately available funds.  If and to the
extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Letter of Credit Issuer, such L/C Participant agrees to pay
to the Administrative Agent or the Canadian Administrative Agent, as applicable,
for the account of the Letter of Credit Issuer, forthwith on demand, such
amount, together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of the Letter of Credit
Issuer at the Federal Funds Effective Rate.  The failure of any L/C Participant
to make available to the Administrative Agent or the Canadian Administrative
Agent, as applicable, for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent or the Canadian Administrative Agent, as
applicable, for the account of the Letter of Credit Issuer its Revolving Credit
Commitment Percentage of any payment under such Letter of Credit on the date
required, as specified above, but no L/C Participant shall be responsible for
the failure of any other L/C Participant to make available to the Administrative
Agent or the Canadian Administrative Agent, as applicable, such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

 

(f)            Whenever the Letter of Credit Issuer receives a payment in
respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of the Letter of Credit Issuer any payments
from the L/C Participants pursuant to paragraph (c) above, the Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations.

 

70

--------------------------------------------------------------------------------


(g)           The obligations of the L/C Participants to make payments to the
Administrative Agent or the Canadian Administrative Agent for the account of a
Letter of Credit Issuer with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including under
any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Canadian Administrative
Agent the Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent or the Canadian Administrative Agent for the account of the
Letter of Credit Issuer its US Revolving Credit Commitment Percentage or
Canadian Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

 

3.4.          Agreement to Repay Letter of Credit Drawings.  (a)     The
Borrower and the Canadian Borrower hereby agree to reimburse the relevant Letter
of Credit Issuer, by making payment in the currency in which the relevant Letter
of Credit was denominated to the Administrative Agent (in the case of
reimbursement made by the Borrower) or the Canadian Administrative Agent (in the
case of reimbursement made by the Canadian Borrower) in immediately available
funds for any payment or disbursement made by the Letter of Credit Issuer under
any Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”) immediately after, and in any event on the date of, such payment, with
interest on the amount so paid or disbursed by the Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York time) on the date of

 

71

--------------------------------------------------------------------------------


 

such payment or disbursement, from and including the date paid or disbursed to
but excluding the date the Letter of Credit Issuer is reimbursed therefor at a
rate per annum that shall at all times be the Applicable ABR Margin plus the ABR
(or the Cdn ABR or Canadian Prime Rate, as applicable, in the case of the
Canadian Letter of Credit Issuer) as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the Borrower (or the Canadian Borrower) shall have notified the Administrative
Agent (or the Canadian Administrative Agent) and the relevant Letter of Credit
Issuer prior to 10:00 a.m. (New York time) on the date of such drawing that the
Borrower or the Canadian Borrower, as the case may be, intends to reimburse the
relevant Letter of Credit Issuer for the amount of such drawing with funds other
than the proceeds of Loans, the Borrower or the Canadian Borrower, as the case
may, be shall be deemed to have given a Notice of Borrowing requesting that (A)
with respect to US Letters of Credit, that the Lenders with US Revolving Credit
Commitments make US Revolving Credit Loans (which shall be ABR Loans) and (B)
with respect to Canadian Letters of Credit, the Lenders with Canadian Revolving
Credit Commitment make Canadian Revolving Credit Loans (in the currency in which
the Canadian Letter of Credit is denominated which shall initially be Cdn ABR
Loans or Canadian Prime Rate Loans, as applicable) on the date on which such
drawing is honored in an amount equal to the amount of such drawing and (ii) the
Administrative Agent or the Canadian Administrative Agent shall promptly notify
each relevant L/C Participant of such drawing and the amount of its Revolving
Credit Loan to be made in respect thereof, and each L/C Participant shall be
irrevocably obligated to make a Revolving Credit Loan to the Borrower or the
Canadian Borrower, as applicable, in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York time) on such Business Day by making the
amount of such Revolving Credit Loan available to the Administrative Agent (or
the Canadian Administrative Agent, as applicable).  Such Revolving Credit Loans
shall be made without regard to the Minimum Borrowing Amount.  The
Administrative Agent (or the Canadian Administrative Agent, as applicable) shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

 

(b)           The obligations of the Borrower and the Canadian Borrower under
this Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the Borrower, the Canadian Borrower or
any other Person may have or have had against the Letter of Credit Issuer, the
Administrative Agent, the Canadian Administrative Agent or any Lender (including
in its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing, provided that neither the
Borrower nor the Canadian Borrower shall be obligated to reimburse the Letter of
Credit Issuer for any wrongful payment made by the Letter of Credit Issuer under
the Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer.

 

72

--------------------------------------------------------------------------------


 

3.5.          Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be, (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent (with respect to Letter of Credit
issued on account of the Borrower) and to the Canadian Administrative Agent with
respect to Letters of Credit issued on account of the Canadian Borrower)), the
Borrower or the Canadian Borrower, as applicable, shall pay to the Letter of
Credit Issuer or such L/C Participant such additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower or the
Canadian Borrower, as applicable, by the relevant Letter of Credit Issuer or a
L/C Participant, as the case may be, (a copy of which certificate shall be sent
by the Letter of Credit Issuer or such L/C Participant to the Administrative
Agent (with respect to Letters of Credit issued on account of the Borrower) and
to the Canadian Administrative Agent with respect to Letters of Credit issued on
account of the Canadian Borrower)) setting forth in reasonable detail the basis
for the determination of such additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower or the Canadian Borrower, as
applicable, absent clearly demonstrable error.

 

3.6.          Successor Letter of Credit Issuer.  A Letter of Credit Issuer may
resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Canadian Administrative Agent, the Lenders and the
Borrower.  If the US Letter of Credit Issuer shall resign as US Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with US Revolving Credit Commitments a successor issuer of US Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the US Letter of Credit Issuer, and the term “US Letter of Credit
Issuer” shall mean such successor issuer effective upon

 

73

--------------------------------------------------------------------------------


 

such appointment.  At the time such resignation shall become effective, the
Borrower shall pay to the resigning US Letter of Credit Issuer all accrued and
unpaid fees pursuant to Sections 4.1(c) and (e).  The acceptance of any
appointment as the US Letter of Credit Issuer hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such successor Lender shall have all the
rights and obligations of the previous Letter of Credit Issuer under this
Agreement and the other Credit Documents.  If the Canadian Letter of Credit
Issuer shall resign as Canadian Letter of Credit Issuer under this Agreement,
then the Canadian Borrower shall appoint from among the Lenders with Canadian
Revolving Credit Commitments a successor issuer of Canadian Letters of Credit,
whereupon such successor issuer shall succeed to the rights, powers and duties
of the Canadian Letter of Credit Issuer, and the term “Canadian Letter of Credit
Issuer” shall mean such successor issuer effective upon such appointment.  At
the time such resignation shall become effective, the Canadian Borrower and the
Borrower, as applicable shall pay to the resigning Letter of Credit Issuer all
accrued and unpaid fees pursuant to Sections 4.1(d ) and (e).  After the
resignation of the Letter of Credit Issuer hereunder, the resigning Letter of
Credit Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of a Letter of Credit Issuer under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.  After any retiring Letter of Credit Issuer’s resignation as Letter of
Credit Issuer, the provisions of this Agreement relating to the Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (a) while it was Letter of Credit Issuer under this Agreement or (b) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

 

SECTION 4.                                Fees; Commitments

 

4.1.          Fees.  (a)

 

(i)            The Borrower agrees to pay to the Administrative Agent in
Dollars, for the account of each Lender having a US Revolving Credit Commitment
(in each case pro rata according to the respective US Revolving Credit
Commitments of all such Lenders), a commitment fee for each day from and
including the Closing Date to but excluding the Final Date.  Such commitment fee
shall be payable in arrears (i) on the last day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (ii) on the Final Date (for
the period ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available US Commitments in effect on such day.

 

(ii)           The Canadian Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Canadian Lender with a Canadian
Revolving Credit Commitment allocated to the Canadian Borrower (in each case pro
rata according to the respective Canadian Revolving Credit Commitments of

 

74

--------------------------------------------------------------------------------


 

all such Lenders), a commitment fee for each day from and including the Closing
Date to but excluding the Final Date. Such commitment fee shall be payable in
arrears (i) on the last day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Final Date (for the period ended on such date
for which no payment has been received pursuant to clause (i) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the portion of the Available
Canadian Commitments allocated to the Canadian Borrower on such day.

 

(iii)          The Borrower agrees to pay to the Administrative Agent for the
account of each Canadian Lender with a Canadian Revolving Credit Commitment
allocated to the Borrower (in each case pro rata according to the respective
Canadian Revolving Credit Commitments of all such Lenders), a commitment fee for
each day from and including the Closing Date to but excluding the Final Date.
Such commitment fee shall be payable in arrears (i) on the last day of each
March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (ii) on
the Final Date (for the period ended on such date for which no payment has been
received pursuant to clause (i) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the portion of the Available Canadian Commitments
allocated to the Borrower on such day.

 

(iv)          Notwithstanding the foregoing, neither the Borrower nor the
Canadian Borrower shall be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

 

(b)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective Letter
of Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable Eurodollar
Margin for Revolving Credit Loans minus 0.125% per annum on the average daily
Stated Amount of such Letter of Credit.  Such Letter of Credit Fees shall be due
and payable quarterly in arrears on the last day of each March, June,
September and December and on the date upon which the US Total Revolving Credit
Commitment terminates and the Letter of Credit Outstanding shall have been
reduced to zero.

 

(c)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the US Letter of Credit Issuer a fee in respect of each US
Letter of Credit issued by it (the “Fronting Fee”), for the period from and
including the date of issuance of such US Letter of Credit to but excluding the
termination date of such US Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such US Letter
of Credit.  Such Fronting Fees shall be due and payable quarterly in arrears on
the last day of each March, June, September and

 

75

--------------------------------------------------------------------------------


 

December and on the date upon which the US Total Revolving Credit Commitment
terminates and the US Letter of Credit Outstandings shall have been reduced to
zero.

 

(d)           The Canadian Borrower agrees to pay to the Canadian Administrative
Agent in for the account of the Lenders with a Canadian Revolving Credit
Commitment pro rata on the basis of their respective Canadian Letter of Credit
Exposure, a fee in respect of each Canadian Letter of Credit (the “Canadian
Letter of Credit Fee”), for the period from and including the date of issuance
of such Canadian Letter of Credit to but excluding the termination date of such
Canadian Letter of Credit computed at the per annum rate for each day equal to
the Applicable Eurodollar Margin for Revolving Credit Loans minus 0.125% per
annum on the average daily Stated Amount of such Letter of Credit.  Such Letter
of Credit Fees shall be due and payable quarterly in arrears on the last day of
each March, June, September and December and on the date upon which the Canadian
Total Revolving Credit Commitment terminates and the Canadian Letter of Credit
Outstandings shall have been reduced to zero.

 

(e)           The Borrower agrees to pay directly to the Letter of Credit Issuer
in Dollars upon each issuance of, drawing under, and/or amendment of, a Letter
of Credit issued by it such amount as the Letter of Credit Issuer and the
Borrower shall have agreed upon for issuances of, drawings under or amendments
of, letters of credit issued by it.

 

4.2.          Voluntary Reduction of Revolving Credit Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower (on behalf of itself and the Canadian Borrower) shall
have the right, without premium or penalty, on any day, permanently to terminate
or reduce the Revolving Credit Commitments in whole or in part, provided that
(a) any such reduction shall apply proportionately and permanently to reduce the
US Revolving Credit Commitment or the Canadian Revolving Credit Commitment, as
the case may be, of each of the Lenders, (b) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least the Dollar Equivalent of
$1,000,000 and (c) after giving effect to such termination or reduction and to
any prepayments of the Loans made on the date thereof in accordance with this
Agreement, (i) the aggregate amount of the Lenders’ US Revolving Credit
Exposures shall not exceed the US Total Revolving Credit Commitment (ii) the
aggregate amount of the Canadian Lenders’ Canadian Revolving Credit Exposure to
the Canadian Borrower shall not exceed the portion of the Canadian Total
Revolving Credit Commitment allocated to the Canadian Borrower and (iii) the
aggregate amount of the Canadian Lenders’ Canadian Revolving Credit Exposures to
the Borrower shall not exceed the portion of the Canadian Total Revolving Credit
Commitment allocated to the Borrower.

 

4.3.          Mandatory Termination of Commitments.  (a)    The Total Term Loan
Commitments shall terminate at 5:00 p.m. (New York time) on the Effective Date.

 

(b)           (i) The US Total Revolving Credit Commitment shall terminate at
5:00 p.m. (New York time) on the Revolving Credit Maturity Date and (ii) the
Canadian

 

76

--------------------------------------------------------------------------------


 

Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New York time)
on the Revolving Credit Maturity Date.

 

(c)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
time) on the Swingline Maturity Date.

 

SECTION 5.                                Payments

 

5.1.          Voluntary Prepayments.    The Borrower shall have the right to
prepay Tranche C Term Loans, US Revolving Credit Loans and Swingline Loans, and
the Canadian Borrower shall have the right to prepay Canadian Revolving Credit
Loans, in each case, without premium or penalty, in whole or in part from time
to time on the following terms and conditions: (a) the Borrower (on its own
behalf and on behalf of the Canadian Borrower) shall give the Administrative
Agent and the Canadian Administrative Agent at the applicable Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its or the Canadian Borrower’s intent to make such prepayment, the
amount of such prepayment and (in the case of BA Loans and Eurodollar Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than (i) in the case of Tranche C Term Loans or Revolving
Credit Loans, 10:00 a.m. (New York time) one Business Day prior to, or (ii) in
the case of Swingline Loans, 10:00 a.m. (New York time) on, the date of such
prepayment and shall promptly be transmitted by the Administrative Agent or the
Canadian Administrative Agent, as applicable, to each of the Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Tranche C Term Loans or Revolving Credit Loans shall be in a
multiple of the Dollar Equivalent of $100,000 or C$100,000 and in an aggregate
principal amount of the Dollar Equivalent of at least $1,000,000 or C$1,000,000
and each partial prepayment of Swingline Loans shall be in a multiple of the
Dollar Equivalent of $100,000 and in an aggregate principal amount of at least
the Dollar Equivalent of $100,000, provided that no partial prepayment of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans made pursuant to a
single Borrowing shall reduce the outstanding Eurodollar Term Loans or
Eurodollar Revolving Credit Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for Eurodollar Term Loans or Eurodollar
Revolving Credit Loans; (c) any prepayment of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower or the Canadian Borrower, as the case may be, with
the applicable provisions of Section 2.11 and (d) BA Loans may not be repaid on
any day other than the last day of an Interest Period applicable thereto except
as may be otherwise provided in this Agreement.  Each prepayment in respect of
any tranche of Tranche C Term Loans pursuant to this Section 5.1 shall be
(a) applied to Tranche C Term Loans in such manner as the Borrower may determine
and (b) applied to reduce Repayment Amounts in such order as the Borrower may
determine.  At the Borrower’s election (on its own behalf and on behalf of the
Canadian Borrower) in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Tranche C Term Loan or
Revolving Credit Loan of a Defaulting Lender.

 

77

--------------------------------------------------------------------------------


 

5.2.          Mandatory Prepayments.  (a)     Tranche C Term Loan
Prepayments.  (i)  On each occasion that a Prepayment Event occurs, the Borrower
shall, within one Business Day after the occurrence of a Debt Incurrence
Prepayment Event and within five Business Days after the occurrence of any other
Prepayment Event, prepay, in accordance with paragraph (c) below, the principal
amount of Tranche C Term Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event, provided that, at the option of the
Borrower, the Net Cash Proceeds from any transaction permitted by
Section 10.4(e) (including pursuant to any securitization) may be applied to
repay Revolving Credit Loans, which repayment shall automatically result in the
reduction of the Revolving Credit Commitment of each Lender by an amount equal
to the amount of the Revolving Credit Loans prepaid to such Lender.

 

(ii)           Not later than the date that is ninety days after the last day of
any fiscal year (commencing with the fiscal year ending December 31, 2004),  the
Borrower shall prepay, in accordance with paragraph (c) below, the principal of
Tranche C Term Loans in an amount equal to (x) 50% of Excess Cash Flow for such
fiscal year (provided such percentage shall be reduced to 25% if the
Consolidated Total Debt to Consolidated EBITDA Ratio as of the end of such
fiscal year is less than 4.00 to 1.00), minus (y) the amount of any such Excess
Cash Flow that the Borrower has, after the end of such fiscal year and prior to
such date, reinvested in the business of the Borrower or any of its Subsidiaries
(subject to Section 9.14) and minus (z) the principal amount of Tranche C Term
Loans voluntarily prepaid pursuant to Section 5.1 during such fiscal year.

 

(b)           Repayment of Revolving Credit Loans.

 

(i)            Aggregate US Revolving Credit Outstandings.  If on any date the
aggregate amount of the Lenders’ US Revolving Credit Exposures (all the
foregoing, collectively, the “Aggregate US Revolving Credit Outstandings”)
exceeds 100% of the US Total Revolving Credit Commitment as then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate US Revolving Credit Outstandings exceed the US Total Revolving Credit
Commitment then in effect, the Borrower shall pay to the Administrative Agent an
amount in cash equal to such excess and the Administrative Agent shall hold such
payment for the benefit of the Lenders as security for the obligations of the
Borrower hereunder (including obligations in respect of Letter of Credit
Outstandings) pursuant to a cash collateral agreement to be entered into in form
and substance satisfactory to the Administrative Agent (which shall permit
certain investments in Permitted Investments satisfactory to the Administrative
Agent, until the proceeds are applied to the secured obligations).

 

(ii)           Aggregate Canadian Revolving Credit Outstandings.  If on any date
the aggregate amount of the Canadian Lenders’ Canadian Revolving Credit
Exposures (all the foregoing, collectively, the “Aggregate Canadian

 

78

--------------------------------------------------------------------------------


 

Revolving Credit Outstandings”) exceeds 103% of the Canadian Total Revolving
Credit Commitment as then in effect, each of the Borrower and the Canadian
Borrower, as the case may be, shall forthwith repay on such date Canadian
Revolving Credit Loans owing by each of them, respectively, in an aggregate
amount equal to such excess.  If, after giving effect to the prepayment of all
outstanding Canadian Revolving Credit Loans (other than BA Loans), the Aggregate
Canadian Revolving Credit Outstandings exceed the Canadian Total Revolving
Credit Commitment then in effect, the Borrower and/or the Canadian Borrower as
the case may be, shall pay to the Canadian Administrative Agent an amount in
cash equal to such excess and the Canadian Administrative Agent shall hold such
payment for the benefit of the applicable Lenders as security for the
obligations of the Borrower and the Canadian Borrower hereunder (including
obligations in respect of Canadian Letter of Credit Outstandings and BA Loans)
pursuant to a cash collateral agreement to be entered into in form and substance
satisfactory to the Canadian Administrative Agent (which shall permit certain
investments in Permitted Investments satisfactory to the Canadian Administrative
Agent, until the proceeds are applied to the secured obligations).

 

(c)           Application to Repayment Amounts.  Each prepayment of Tranche C
Term Loans required by Section 5.2(a) shall be applied to reduce Repayment
Amounts in such order as the Borrower may determine up to an amount equal to the
aggregate amount of the applicable Repayment Amounts required to be made by the
Borrower pursuant to Section 2.5(b) during the two year period immediately
following the date of the prepayment (such amount being, the “Amortization
Amount”), provided that to the extent that the amount of the prepayment exceeds
the Amortization Amount, such excess shall be applied ratably to reduce the then
remaining Repayment Amounts.  With respect to each such prepayment, (i) the
Borrower will, not later than the date specified in Section 5.2(a) for offering
to make such prepayment, give the Administrative Agent telephonic notice
(promptly confirmed in writing) requesting that the Administrative Agent provide
notice of such prepayment to each Tranche C Term Loan Lender, (ii) each Tranche
C Term Loan Lender will have the right to refuse any such prepayment by giving
written notice of such refusal to the Borrower within fifteen Business Days
after such Lender’s receipt of notice from the Administrative Agent of such
prepayment (and the Borrower shall not prepay any such Tranche C Term Loans
until the date that is specified in the immediately following clause), (iii) the
Borrower will make all such prepayments not so refused upon the earlier of
(x) such fifteenth Business Day and (y) such time as the Borrower has received
notice from each Lender that it consents to or refuses such prepayment and
(iv) any prepayment so refused may be retained by the Borrower, provided that
any prepayment so refused that relates to Net Cash Proceeds from a Debt
Incurrence Prepayment Event in respect of the issuance of Permitted Additional
Subordinated Notes shall be allocated to the then outstanding Tranche C Term
Loans and shall be applied as set forth above in this paragraph (c).

 

(d)           Application to Tranche C Term Loans.  With respect to each
prepayment of Tranche C Term Loans required by Section 5.2(a), the Borrower may
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made, provided that (i) Eurodollar Term Loans may
be designated for

 

79

--------------------------------------------------------------------------------


 

prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Term Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; and (ii) Eurodollar Term Loans made pursuant to a single Borrowing shall
reduce the outstanding Tranche C Term Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount for Eurodollar Loans such
Borrowing shall immediately be converted into ABR Loans .  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans elected by the Borrower pursuant to
Section 5.2(a) or required by Section 5.2(b), the Borrower (on its own behalf
and on behalf of the Canadian Borrower) may designate (i) the Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the US Revolving Credit Loans or Canadian Revolving Credit Loans to be
prepaid, provided that (w) Eurodollar Revolving Credit Loans may be designated
for prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; (x) if any prepayment by the Borrower or the Canadian Borrower of
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Dollar Equivalent of the Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for Eurodollar Revolving Credit Loans, as the case may be, such Borrowing shall
immediately be converted into Cdn ABR Loans or ABR Loans, as applicable; (y)
each prepayment of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans; and (z) notwithstanding the provisions of the preceding
clause (y), no prepayment made pursuant to Section 5.2(a) or Section 5.2(b) of
Revolving Credit Loans shall be applied to the Revolving Credit Loans of any
Defaulting Lender.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

 

(f)            BA and Eurodollar Interest Periods.  In lieu of making any
payment pursuant to this Section 5.2 in respect of any BA Loan or Eurodollar
Loan other than on the last day of the Interest Period therefor so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
or the Canadian Borrower, as the case may be, at its option may deposit with the
Administrative Agent an amount equal to the amount of the BA Loan or Eurodollar
Loan to be prepaid and such BA Loan or Eurodollar Loan, as the case may be,
shall be repaid on the last day of the Interest Period therefor in the required
amount.  Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower or the Canadian Borrower, as the case
may be, may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2.

 

80

--------------------------------------------------------------------------------


 

(g)           Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Tranche C
Term Loans pursuant to such Section exceeds the Dollar Equivalent of $15,000,000
in the aggregate for all such Prepayment Events.

 

(h)           Foreign Asset Sales.  Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Tranche C Term Loans at the times provided in
this Section 5.2 but may be retained by the applicable Restricted Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower and the Canadian Borrower
hereby agreeing to cause the applicable Restricted Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Tranche
C Term Loans pursuant to this Section 5.2 and (ii) to the extent that the
Borrower (on its own behalf and on behalf of the Canadian Borrower) has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Asset Sale or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Restricted Foreign Subsidiary, provided that, in the case of
this clause (ii), on or before the date on which any Net Cash Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 5.2(a) (or such Excess Cash Flow would have been
so required if it were Net Cash Proceeds), (x) the Borrower or the Canadian
Borrower, as the case may be, applies an amount equal to such Net Cash Proceeds
or Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower or the Canadian
Borrower, as the case may be, rather than such Restricted Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Restricted Foreign
Subsidiary.

 

5.3.          Method and Place of Payment.  (a)     Except as otherwise
specifically provided herein, all payments under this Agreement shall be made by
the Borrower or the Canadian Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto,

 

81

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer, the Canadian Letter of Credit Issuer or the
Swingline Lender, as the case may be, not later than 12:00 Noon (New York time)
on the date when due and shall be made (i) in the case of amounts payable in
Dollars, in immediately available funds at the Administrative Agent’s Office and
(ii) in the case of amounts payable in a Canadian Dollars, in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
or the Canadian Borrower, as the case may be, to the Administrative Agent to
make a payment from the funds in the Borrower’s or the Canadian Borrower’s, as
the case may be, account at the Administrative Agent’s Office shall constitute
the making of such payment to the extent of such funds held in such account. 
All payments under each Credit Document (whether of principal, interest or
otherwise) shall be made (i) in the case of the principal of and interest on
each Loan, in the currency in which such Loan is denominated, (ii) in the case
of reimbursement obligations in respect of Letters of Credit, in the currency in
which such Letter of Credit is denominated or (iii) in the case of any
indemnification or expense reimbursement payment, in Dollars, except as
otherwise expressly provided herein.  The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

5.4.          Net Payments.  (a)     Subject to the following sentence, all
payments made by or on behalf of the Borrower and the Canadian Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) and capital taxes imposed
on the Administrative Agent, the Canadian Administrative Agent or any Lender and
(ii) any taxes imposed on the Administrative Agent, the Canadian Administrative
Agent or any Lender as a result of a current or former connection between the
Administrative Agent, the Canadian Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, the Canadian
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable under this Agreement, the Borrower or

 

82

--------------------------------------------------------------------------------


 

the Canadian Borrower, as applicable, shall increase the amounts payable to the
Administrative Agent, the Canadian Administrative Agent or such Lender to the
extent necessary to yield to the Administrative Agent, the Canadian
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof (a
“Non-U.S. Lender”) if such Lender fails to comply with the requirements of
paragraph (b) of this Section 5.4.  Whenever any Non-Excluded Taxes are payable
by the Borrower or the Canadian Borrower, as the case may be, as promptly as
possible thereafter such Borrower or Canadian Borrower shall send to the
Administrative Agent or the Canadian Administrative Agent for its own account or
for the account of such Lender, as the case may be, a certified copy of an
original official receipt (or other evidence acceptable to such Lender, acting
reasonably) received by such Borrower or Canadian Borrower showing payment
thereof.  If the Borrower or the Canadian Borrower, as the case may be, fails to
pay any Non-Excluded Taxes when due to the appropriate taxing authority or fails
to remit to the Administrative Agent or the Canadian Administrative Agent the
required receipts or other required documentary evidence, such Borrower or
Canadian Borrower shall indemnify the Administrative Agent, the Canadian
Administrative Agent and the Lenders for any incremental taxes, interest, costs
or penalties that may become payable by the Administrative Agent, the Canadian
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this Section 5.4(a) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(b)           Each Non-U.S. Lender (other than a Canadian Lender making Loans
only to the Canadian Borrower) shall:

 

(i)            deliver to the Borrower and the Administrative Agent two copies
of either (x) in the case of Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN (together with a certificate representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and

 

83

--------------------------------------------------------------------------------


 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to
Section 14.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(b), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

 

(c)           The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
U.S. Federal withholding tax pursuant to paragraph (a) above to the extent that
(i) the obligation to withhold amounts with respect to U.S. Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Participant that is not organized under the laws of the
United States of America or a state thereof (a “Non-U.S. Participant”), on the
date such Non-U.S. Participant became a Participant hereunder); provided,
however, that this clause (i) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or
transfer, or (y) such assignment, participation or transfer had been requested
by the Borrower or the Canadian Borrower, (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender or Non-U.S. Participant to comply with the provisions of paragraph (b)
above or (iii) any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to paragraph (b) above are incorrect at
the time a payment hereunder is made, other than by reason of any change in
treaty, law or regulation having effect after the date such representations or
certifications were made. The Canadian Borrower shall not be required to
indemnify or pay additional amounts to a Lender or Administrative Agent in
respect of Canadian withholding tax pursuant to paragraph (a) above to the
extent that such Non-Excluded Taxes result from a failure by the Lender or
Administrative Agent to comply with any certification, identification,
information, documentation or other reporting requirement (collectively referred
to in this Section 5.4(c) as a “Reporting Requirement”) if (i) compliance is
required by law, regulation, administrative practice or any applicable tax
treaty as a precondition to exemption from or a reduction in the rate of
deduction or withholding of Non-Excluded Taxes, and (ii) the Canadian Borrower
has first made written request to the Lender or the Canadian Administrative
Agent, as applicable, that the Lender or Administrative Agent comply with the
particular Reporting Requirement (identified specifically in such request) and
the Lender or Administrative Agent, as applicable, has not complied with such
Reporting Requirement within 30 Business Days of such written request; provided,
however that the

 

84

--------------------------------------------------------------------------------


 

Canadian Borrower shall not be relieved of its obligation to indemnify or pay
additional amounts to a Lender or Administrative Agent (x) in respect of certain
payments where the obligation to indemnify or pay additional amounts in respect
of those payments arose prior to Canadian Borrower’s written request to the
Lender or Canadian Administrative Agent, as applicable, respecting such
Reporting Requirement, (y) if, by reason of any change in any law, regulation,
administrative practice or applicable tax treaty occurring after the date
hereof, the Lender or Administrative Agent, as applicable, is unable to duly
comply with such Reporting Requirement, or (z) to the extent that the additional
payment or indemnity compensates the Lender or Administrative Agent for an
amount to which the Lender or Administrative Agent would have been entitled to
receive under paragraph (a) had the Lender or Administrative Agent, as
applicable complied with the Reporting Requirement.

 

(d)           If the Borrower or the Canadian Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender, the Canadian
Administrative Agent or the Administrative Agent, as applicable, shall cooperate
with such Borrower or Canadian Borrower in challenging such taxes at Borrower’s
or Canadian Borrower’s expense if so requested by Borrower or Canadian
Borrower.  If any Lender, the Canadian Administrative Agent or the
Administrative Agent, as applicable, receives a refund of a tax for which a
payment has been made by the Borrower or the Canadian Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender, the Canadian
Administrative Agent or Administrative Agent, as the case may be, is
attributable to such payment made by such Borrower or Canadian Borrower, then
the Lender, the Canadian Administrative Agent or the Administrative Agent, as
the case may be, shall reimburse Borrower or Canadian Borrower for such amount
(together with any interest received thereon) as the Lender, the Canadian
Administrative Agent or Administrative Agent, as the case may be, determines to
be the proportion of the refund as will leave it, after such reimbursement, in
no better or worse position than it would have been in if the payment had not
been required.  A Lender, the Canadian Administrative Agent or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim.  Neither the Lender, the Canadian Administrative Agent nor
the Administrative Agent shall be obliged to disclose any information regarding
its tax affairs or computations to the Borrower or the Canadian Borrower in
connection with this paragraph (d) or any other provision of this Section 5.4.

 

(e)           Each Lender represents and agrees that, on the date hereof and at
all times during the term of this Agreement, it is not and will not be a conduit
entity participating in a conduit financing arrangement (as defined in
Section 7701(1) of the Code and the regulations thereunder) with respect to the
Borrowings hereunder unless the Borrower has consented to such arrangement prior
thereto.

 

(f)            Notwithstanding Section 5.4(a), the Canadian Borrower shall not
be required to indemnify or pay any additional amounts in respect of Canadian
withholding tax imposed under Part XIII of the Tax Act applicable to any amount
payable with respect to Canadian Revolving Credit Loans or Canadian Letters of
Credit

 

85

--------------------------------------------------------------------------------


 

pursuant to Section 5.4(a) above to any Lender that is not a Canadian Resident
for the purposes of the Tax Act, except if any such Loans were assigned,
participated or transferred to such Lender at the request of the Borrower or the
Canadian Borrower or were assigned, participated or transferred to such Lender
following the occurrence of and during the continuance of an Event of Default
pursuant to Section 11.1 or 11.5.

 

5.5.          Computations of Interest and Fees.  (a)     Interest on Eurodollar
Loans and, except as provided in the next succeeding sentence, ABR Loans shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest on (i) Canadian Prime Loans and (ii) ABR Loans in respect of which the
rate of interest is calculated on the basis of the Prime Rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)           Fees and Letter of Credit Outstanding shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

 

5.6.          Limit on Rate of Interest.

 

(a)           No Payment shall exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, neither the Borrower nor the Canadian Borrower shall be
obliged to pay any interest or other amounts under or in connection with this
Agreement in excess of the amount or rate permitted under or consistent with any
applicable law, rule or regulation.  In particular, the Canadian Borrower shall
not be obliged to pay any interest or other amounts which would result in the
receipt by any Lender of interest on credit advanced at a rate in excess of the
rate permitted under the Criminal Code (Canada).  For purposes of this
Section 5.6, “interest” and “credit advanced” have the meanings ascribed in the
Criminal Code (Canada) and the “effective annual rate of interest” shall be
calculated in accordance with generally accepted actuarial principles and
practices.

 

(b)           Payment at Highest Lawful Rate.  If either the Borrower or the
Canadian Borrower is not obliged to make a payment which it would otherwise be
required to make, as a result of Section 5.6(a), the Borrower or the Canadian
Borrower, as applicable, shall make such payment to the maximum extent permitted
by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if any Payment exceeds Lawful Rate.     If any
provision of this Agreement or any of the other Credit Documents would obligate
the Borrower or the Canadian Borrower to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by any applicable law, rule or regulation, or in the case of the
Canadian Borrower, would result in a receipt by that Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law (in the case of the
Borrower or the Canadian Borrower) or so result in a receipt by that

 

86

--------------------------------------------------------------------------------


 

Lender of interest at a criminal rate (in the case of the Canadian Borrower),
such adjustment to be effected, to the extent necessary, as follows:

 

(i)            firstly, by reducing the amount or rate of interest required to
be paid by the Borrower or the Canadian Borrower to the affected Lender under
Section 2.8; and

 

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower or the Canadian Borrower to the
affected Lender where, in the case of the Canadian Borrower, such amounts would
constitute interest for purposes of Section 347 of the Criminal Code (Canada).

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower or the
Canadian Borrower an amount in excess of the maximum permitted by any applicable
law, rule or regulation or in the case of the Canadian Borrower, an amount in
excess of the maximum permitted under the Criminal Code (Canada), then the
Borrower or the Canadian Borrower, as applicable, shall be entitled, by notice
in writing to the Administrative Agent or the Canadian Administrative Agent, as
applicable, to obtain reimbursement from that Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by that Lender to the Borrower or the Canadian Borrower, as
applicable.  Any amount or rate of interest referred to in this Section 5.6(c)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Loan remains outstanding on the assumption, with respect to Canadian Borrowings,
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if the relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period from the Closing Date to the Maturity Date.

 

SECTION 6.                                Conditions Precedent to Initial
Borrowing

 

The initial Borrowing of Tranche C Term Loans under this Agreement is subject to
the satisfaction of the following conditions precedent:

 

6.1.          Credit Documents.  The Administrative Agent shall have received
this Agreement, executed and delivered by a duly authorized officer of each of
the Holdings, the Borrower, the Canadian Borrower, Required Lenders under the
Existing Credit Agreement (whom may provide written consent via a consent
supplement to this Agreement) and each Tranche C Term Loan Lender.

 

6.2.          Collateral.  All documents and instruments, including Uniform
Commercial Code or other applicable personal property security financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Agreement and perfect such Liens to the extent required by, and
with the priority

 

87

--------------------------------------------------------------------------------


 

required by, the Security Agreement shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording.

 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit I-1 and
(b) Kenneth L. Walker, General Counsel to the Borrower.  The Borrower, the
Canadian Borrower, the other Credit Parties and the Administrative Agent hereby
instruct such counsel to deliver such legal opinions.

 

6.4.          No Default.  After giving effect to the Borrowings on the
Effective Date and the other transactions contemplated hereby, no Default or
Event of Default has occurred and is continuing.

 

6.5.          Consent.  Borrower, Holdings, Required Lenders (as such term is
defined under the Existing Credit Agreement and whom may provide written consent
via a consent supplement to this Agreement) and the Tranche C Term Loan Lenders
shall have indicated their consent by the execution and delivery of the
signature pages hereof to the Administrative Agent.

 

6.6.          [Reserved]

 

6.7.          Effective Date Certificates.  The Administrative Agent shall have
received a certificate of each Credit Party, dated the Effective Date,
substantially in the form of Exhibit J, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Sections 6.8
and 6.9 (if applicable).

 

6.8.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of each
Credit Party (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower and
the Canadian Borrower, the extensions of credit contemplated hereunder; provided
that in lieu of delivery of each of the resolutions set forth in this
Section 6.8, the Borrower may deliver a certificate executed by the President or
any Vice President of such Credit Party certifying that there have been no
material amendments to those resolutions previously delivered to the
Administrative Agent on the Closing Date pursuant to Section 6.8 of the Existing
Credit Agreement.

 

6.9.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party; provided that in lieu
of delivery of each of the documents set forth in this Section 6.9, the Borrower
may deliver a certificate executed by the President or any Vice President of
such Credit Party certifying that there have been no material amendments to
those documents previously

 

88

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent on the Closing Date pursuant to
Section 6.9 of the Existing Credit Agreement.

 

6.10.        Fees.  (a)     The Lenders shall have received the fees in the
amounts previously agreed in writing by the Agents and such Lenders to be
received on the Effective Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date shall have been paid.

 

6.11.        Representations and Warranties.  On the Effective Date, the
representations and warranties made by each of Holdings, the Borrower and the
Canadian Borrower in Section 8, as they relate to the Credit Parties at such
time, shall be true and correct in all material respects.

 

6.12.        Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all approval and authorizations of Governmental Authorities and
all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

SECTION 7.                                Conditions Precedent to All Credit
Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

 

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.  (a)     Prior to
the making of each Tranche C Term Loan, each Revolving Credit Loan (other than
any Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline
Loan, the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

SECTION 8.                                Representations, Warranties and
Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings,
the Borrower and the Canadian Borrower make the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

8.1.          Corporate Status.  Holdings, the Borrower, the Canadian Borrower
and each Material Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

 

8.2.          Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the
Recapitalization and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or

 

90

--------------------------------------------------------------------------------


 

imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any of Holdings, the Borrower, the Canadian Borrower or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to, the terms of any material indenture (including the
Subordinated Note Indenture), loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which Holdings, the Borrower,
the Canadian Borrower or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the certificate of incorporation, By-Laws or other constitutional documents
of Holdings, the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries.

 

8.4.          Litigation.  There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of Holdings, the Borrower or
the Canadian Borrower, threatened with respect to Holdings, the Borrower, the
Canadian Borrower or any of its Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

8.5.          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6.          Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

8.7.          Investment Company Act.  Neither Holdings nor the Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8.          True and Complete Disclosure.  (a)     None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by any of Holdings, the Borrower, the Canadian Borrower, any of the
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Closing Date
(including (i) the Confidential Information Memorandum and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.

 

91

--------------------------------------------------------------------------------


 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9.          Financial Condition; Financial Statements.  The (a) unaudited
historical consolidated financial information of the Parent as set forth in the
Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  There has been no Material Adverse Change since
November 30, 2003, other than solely as a result of changes in general economic
conditions.

 

8.10.        Tax Returns and Payments.  Each of Holdings, the Borrower, the
Canadian Borrower and the Subsidiaries has filed all federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all material taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith. 
Each of Holdings, the Borrower, the Canadian Borrower and each of the
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all material federal, state, provincial and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Effective Date.

 

8.11.        Compliance with ERISA.  (i) Each Plan is in compliance with ERISA,
the Code and any applicable Requirement of Law; no Reportable Event has occurred
(or is reasonably likely to occur) with respect to any Plan; no Plan is
insolvent or in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
none of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has
incurred (or is reasonably likely expected to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of any of Holdings, the Borrower or any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be

 

92

--------------------------------------------------------------------------------


 

imposed on the assets of any of Holdings, the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11(i)
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect or relates to
any matter disclosed in the financial statements of the Borrower contained in
the Confidential Information Memorandum.  No Plan (other than a multiemployer
plan) has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11(i), be
reasonably likely to have a Material Adverse Effect.  With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11(i), other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Borrower.

 

(ii)           the Canadian Pension Plans are duly registered under all
applicable provincial pension benefits legislation; all material obligations of
each Credit Party and its Subsidiaries (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Canadian Pension Plans, the Canadian Benefit Plans and the funding agreements
therefore have been performed in accordance with applicable laws and
regulations; there are no outstanding disputes concerning the assets held
pursuant to any such funding agreement; all contributions or premiums required
to be made by any Credit Party and any of its Subsidiaries to the Canadian
Pension Plans and the Canadian Benefit Plans have been made within the time
limits required by, and in accordance with, the terms of such plans and
applicable laws and regulations; all employee contributions to the Canadian
Pension Plans and the Canadian Benefit Plans required to be made by way of
authorized payroll deduction have been properly withheld and fully paid into
such plans within the time limits required by, and in accordance with, the terms
of such plans and applicable laws and regulations; all reports and disclosures
relating to the Canadian Pension Plans and Canadian Benefit Plans required by
any applicable laws or regulations have been filed or distributed in accordance
with applicable laws and regulations; no Credit Party has made any improper
withdrawals, or applications of, the assets of any of the Canadian Pension
Plans; other than as disclosed in Schedule 8.11(ii), there have been no partial
terminations of any Canadian Pension Plan with a defined benefit provision; no
amount is owing by any of the Canadian Pension Plans under the Tax Act; no
Credit Party has any knowledge, nor any grounds for believing, that any of the
Canadian Pension Plans is the subject of an investigation, any other proceeding,
an action or a claim other than a routine claim for benefits; except to the
extent that a breach of any of the foregoing representations, warranties or
agreements in this Section 8.11(ii) would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect, or relates to any matter disclosed in the financial
statements of the Borrower contained in the Confidential Information Memorandum;
No Canadian Pension Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(ii) be reasonably likely to have a Material Adverse Effect;

 

93

--------------------------------------------------------------------------------


 

8.12.        Subsidiaries.  On the Effective Date, Holdings does not have any
Subsidiaries other than the Borrower and its Subsidiaries.  Schedule 8.12 lists
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Effective Date.  To the
knowledge of the Borrower, after due enquiry, each Material Subsidiary as of the
Effective Date has been so designated on Schedule 8.12.

 

8.13.        Patents, etc.  Holdings, the Borrower, the Canadian Borrower and
each of the Restricted Subsidiaries have obtained all patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

 

8.14.        Environmental Laws.  (a)     Except as could not reasonably be
expected to have a Material Adverse Effect: (i) each of Holdings, the Borrower,
the Canadian Borrower and each of the Subsidiaries are in compliance with all
Environmental Laws in all jurisdictions in which Holdings, the Borrower and each
of the Subsidiaries are currently doing business (including having obtained all
material permits required under Environmental Laws); (ii) each of Holdings, the
Borrower and the Canadian Borrower will comply and cause each of the
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws); and (iii) none of Holdings, the Borrower,
the Canadian Borrower and each of the Subsidiaries has become subject to any
Environmental Claim or any other liability under any Environmental Law.

 

(b)           None of Holdings, the Borrower, the Canadian Borrower or any of
the Subsidiaries has treated, stored, transported, released or disposed of
Hazardous Materials at or from any currently or formerly owned Real Estate or
facility relating to its business in a manner that could reasonably be expected
to have a Material Adverse Effect.

 

8.15.        Properties.  Each of Holdings, the Borrower, the Canadian Borrower
and each of the Subsidiaries have good and marketable title to or leasehold
interest in all properties that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good title could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 9.                                Affirmative Covenants

 

Each of Holdings, the Borrower and the Canadian Borrower hereby covenants and
agrees that on the Effective Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

94

--------------------------------------------------------------------------------


 

9.1.          Information Covenants.  Holdings or the Borrower will furnish to
each Lender and the Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 90 days after the end of each
such fiscal year), the consolidated balance sheet of (i) Holdings, the Borrower
and the Restricted Subsidiaries and (ii) Holdings and its Subsidiaries, in each
case as at the end of such fiscal year, and the related consolidated statement
of operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal year, and certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of Holdings, the
Borrower, the Canadian Borrower or any of the Material Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of Holdings, the
Borrower, the Canadian Borrower and the Material Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Section 10.9 or 10.10 that has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.  The
requirements of this Section 9.1(a) shall be satisfied by delivery of financial
statements of Parent and its Subsidiaries which otherwise meet the requirements
hereof and are accompanied by reconciliations for any difference between what is
delivered hereunder and what would have been delivered by Holdings and its
Subsidiaries pursuit to this Section 9.1(a).

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC with respect to each of the first three quarterly
accounting periods in each fiscal year of Holdings (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheet of (i) Holdings, the Borrower and the Restricted
Subsidiaries and (ii) Holdings and its Subsidiaries, in each case as at the end
of such quarterly period and the related consolidated statement of operations
for such quarterly accounting period and for the elapsed portion of the fiscal
year ended with the last day of such quarterly period, and the related
consolidated statement of cash flows for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by an Authorized Officer of the Borrower,
subject to changes resulting from audit and normal year-end audit adjustments.
The requirements of this Section 9.1(b) shall be satisfied by delivery of
financial statements of Parent and its Subsidiaries which otherwise meet the
requirements hereof and are accompanied by reconciliations for any difference
between what is delivered hereunder and what would have been delivered by
Holdings and its Subsidiaries pursuit to this Section 9.1(b).

 

95

--------------------------------------------------------------------------------


(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of Holdings and the Borrower, budgets of
Holdings, the Borrower and the Canadian Borrower in reasonable detail for the
fiscal year as customarily prepared by management of Holdings, the Borrower and
the Canadian Borrower for their internal use consistent in scope with the
financial statements provided pursuant to Section 9.1(a), setting forth the
principal assumptions upon which such budgets are based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (i) the calculations required to establish whether Holdings, the Borrower
and the Subsidiaries were in compliance with the provisions of Sections 10.9 and
10.10 as at the end of such fiscal year or period, as the case may be, (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable Status and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor.  At the time of the delivery of the
financial statements provided for in Section 9.1(a), (i) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Available Amount as at the end of the fiscal year to which such financial
statements relate and (ii) a certificate of an Authorized Officer and the chief
legal officer of the Borrower (x) setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this subsection (d)(ii), as the
case may be, and (ii) certifying that all Uniform Commercial Code and Personal
Property Security Act financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (x) above
to the extent necessary to protect and perfect the security interests under the
Security Documents.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of any of Holdings, the Borrower, the Canadian
Borrower or any of the Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action any of Holdings, the Borrower or the Canadian Borrower proposes to
take with respect thereto, and (ii) any litigation or governmental proceeding
pending against any of Holdings, the Borrower, the Canadian Borrower or any of
the Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

 

96

--------------------------------------------------------------------------------


 

(f)                                    Environmental Matters.  Holdings, the
Borrower and the Canadian Borrower will promptly advise the Lenders in writing
after obtaining knowledge of any one or more of the following environmental
matters, unless such environmental matters would not, individually or when
aggregated with all other such matters, be reasonably expected to result in a
Material Adverse Effect:

 

(i)                                     Any pending or threatened Environmental
Claim against any of Holdings, the Borrower, the Canadian Borrower or any of the
Subsidiaries or any Real Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) results in noncompliance by any of Holdings, the Borrower, the
Canadian Borrower or any of the Subsidiaries with any applicable Environmental
Law or (y) could reasonably be anticipated to form the basis of an Environmental
Claim against any of Holdings, the Borrower, the Canadian Borrower or any of the
Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of Holdings, the Borrower, the Canadian
Borrower or any of the Subsidiaries, but excluding all operating fixtures and
equipment, whether or not incorporated into improvements.

 

(g)                                 Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by any of Holdings, the
Borrower, the Canadian Borrower or any of the Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that Holdings, the Borrower, the Canadian
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of Holdings, the Borrower, the Canadian Borrower and/or any of the
Subsidiaries (including any Subordinated Notes (whether publicly issued or not))
in their capacity as such holders (in each case to the extent not theretofore
delivered to the Lenders pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing from time to time.

 

97

--------------------------------------------------------------------------------


 

(h)                                 Pro Forma Adjustment Certificate.  Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment or not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

(i)                                     Perfection Certificate.  The Borrower
shall deliver to the Administrative Agent on the Closing Date a completed
Perfection Certificate dated the Closing Date and signed by an Authorized
Officer and the chief legal officer of the Borrower, together with all
attachments contemplated thereby.

 

9.2.                              Books, Records and Inspections. Each of
Holdings, the Borrower and the Canadian Borrower will, and will cause each of
the Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets Holdings, the Borrower, the Canadian Borrower and any such
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection, and to examine the books of account
Holdings, the Borrower, the Canadian Borrower and any such Subsidiary and
discuss the affairs, finances and accounts Holdings, the Borrower, the Canadian
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire.

 

9.3.                              Maintenance of Insurance.  Each of Holdings,
the Borrower and the Canadian Borrower will, and will cause each of the Material
Subsidiaries to, at all times maintain in full force and effect, with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
and against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in the same or a
similar business; and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

9.4.                              Payment of Taxes.  Each of Holdings, the
Borrower and the Canadian Borrower will pay and discharge, and will cause each
of the Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Borrower, the Canadian Borrower or any of the Restricted Subsidiaries, provided
that neither Holdings, the Borrower, the Canadian Borrower nor any of the
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that

 

98

--------------------------------------------------------------------------------


 

is being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 

9.5.                              Consolidated Corporate Franchises .  Each of
Holdings, the Borrower and the Canadian Borrower will do, and will cause each
Material Subsidiary to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its existence, corporate rights and authority,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 10.3, 10.4
or 10.5.

 

9.6.                              Compliance with Statutes, Obligations, etc. 
Each of Holdings, the Borrower and the Canadian Borrower will, and will cause
each Subsidiary to, comply with all applicable laws, rules, regulations and
orders, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7.                              ERISA.  Promptly after Holdings, the Borrower
or any Subsidiary or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Parent
Companies, Holdings or the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that
Holdings, the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by Holdings, the Borrower, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that Holdings, the Borrower,
any Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary

 

99

--------------------------------------------------------------------------------


 

liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.

 

9.8.                              Good Repair.  Each of Holdings,  the Borrower
and the Canadian Borrower will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.

 

9.9.                              Transactions with Affiliates.  Each of
Holdings, the Borrower and the Canadian Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates on terms that are substantially as favorable to Holdings, the
Borrower, the Canadian Borrower or such Restricted Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
provided that the foregoing restrictions shall not apply to (a) the payment of
customary annual fees to KKR and/or its Affiliates for management, consulting
and financial services rendered to Holdings, the Borrower, the Canadian Borrower
and the Subsidiaries and customary investment banking fees paid to KKR and its
Affiliates for services rendered to Holdings, the Borrower, the Canadian
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, (b) customary fees paid to members of the
Board of Directors Holdings, the Borrower, the Canadian Borrower and the
Subsidiaries and (c) transactions permitted by Section 10.6.

 

9.10.                        End of Fiscal Years; Fiscal Quarters.  Holdings and
the Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on the Sunday closest to
November 30 of each year (but in no event later than December 2) and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and Holdings and the Borrower’s past practice;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case Holdings and the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11.                        Additional Guarantors and Grantors. 
(a)                          Except as provided in Section 10.1(j) or (k), each
of Holdings, the Borrower and the Canadian Borrower will cause (i) any direct or
indirect Domestic Subsidiary (other than any Unrestricted Subsidiary) formed or
otherwise purchased or acquired after the date hereof (including pursuant to a
Permitted Acquisition), (ii) any Subsidiary (other than any Unrestricted
Subsidiary) that is not a Domestic Subsidiary on the date hereof but
subsequently

 

100

--------------------------------------------------------------------------------


 

becomes a Domestic Subsidiary (other than any Unrestricted Subsidiary) and (iii)
any inactive Subsidiary listed on Schedule 1.1(e) (unless such Subsidiary is
designated an Unrestricted Subsidiary in accordance with terms of this
Agreement) which acquires any material assets or is otherwise no longer deemed
inactive, in each case to execute a supplement to each of the Guarantee and the
Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement.

 

(b)                                 Except as provided in Section 10.1(j) or
(k), each of Holdings, the Borrower and the Canadian Borrower will cause each
Foreign Subsidiary that is a Restricted Foreign Subsidiary, or that is required
to become a Restricted Foreign Subsidiary for an investment to constitute a
Permitted Acquisition, in each case that makes an investment constituting a
Permitted Acquisition pursuant to Section 10.5(j) to enter into guarantee and
security arrangements in relation to the Obligations of the Borrower and/or the
Canadian Obligations of the Canadian Borrower, as the case may be, in respect of
the capital stock and/or assets acquired pursuant to such Permitted Acquisition,
in a form and to an extent agreed between the Borrower and the Administrative
Agent, but to be substantially consistent (taking into account the scope of
customary collateral arrangements in the applicable jurisdiction) with the scope
of the guarantee and collateral arrangements entered into pursuant to the
Guarantees and the Security Documents, and to comply with Section 9.15 in
respect of such arrangements, provided that no such Restricted Foreign
Subsidiary shall be required to enter into such arrangements to the extent that
such arrangements would (i) be prohibited by the law of the jurisdiction of
incorporation or formation of such Restricted Subsidiary or of the entity whose
capital stock is acquired or (ii) have material adverse tax consequences for any
of Holdings, the Borrower or any of the Restricted Subsidiaries.

 

9.12.                        Pledges of Additional Stock and Evidence of
Indebtedness.  (a)                                               Except as
provided in Section 10.1(j) or (k), the Borrower will pledge, and, if
applicable, will cause each Domestic Subsidiary to pledge, to the Administrative
Agent, for the benefit of the Secured Parties, (i) all the capital stock of each
Domestic Subsidiary (other than any Unrestricted Subsidiary) and each Foreign
Subsidiary (other than an Unrestricted Subsidiary or any capital stock
representing in excess of 65% of the issued and outstanding capital stock in any
Foreign Subsidiary) held by the Borrower or a Domestic Subsidiary, in each case,
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $5,000,000 received by the Borrower or any of the
Domestic Subsidiaries (other than any Unrestricted Subsidiary) in connection
with any disposition of assets pursuant to Section 10.4(b), in each case
pursuant to a supplement to the Pledge Agreement, substantially in the form of
Annex A thereto and (iii) any global promissory notes executed after the date
hereof evidencing Indebtedness of any of Holdings, the Borrower and each
Subsidiary that is owing to any of the Borrower or any Domestic Subsidiary
(other than any Unrestricted Subsidiary), in each case pursuant to a supplement
to the Pledge Agreement, substantially in the form of Annex A thereto.

 

101

--------------------------------------------------------------------------------


 

(b)                                 Except as provided in Section 10.1(j) or
(k), the Borrower will pledge, and, if applicable, will cause each Subsidiary
(other than any Foreign Joint Venture) to pledge, to the Canadian Administrative
Agent, for the benefit of the Lenders, to the Canadian Borrower, (i) all the
capital stock of each Subsidiary of the Canadian Borrower and of any Canadian
Subsidiary Guarantor formed or otherwise purchased or acquired after the date
hereof, in each case pursuant to a supplement to the applicable Canadian
Security Documents in form and substance reasonably satisfactory to the
Administrative Agent (or pledge arrangements in relation to the Canadian
Obligations of the Canadian Borrower, in a form and to an extent agreed between
the Borrower and the Administrative Agent, but to be substantially consistent
(taking into account the scope of customary collateral arrangements in the
applicable jurisdiction) with the scope of the pledge arrangements entered into
pursuant to the Canadian Security Documents) and (ii) all evidences of
Indebtedness with a Dollar Equivalent in excess of $5,000,000 received by any of
the Canadian Subsidiary Guarantors in connection with any disposition of assets
pursuant to Section 10.4(b), in each case pursuant to a supplement to the
applicable Canadian Security Documents in form and substance reasonably
satisfactory to the Administrative Agent (or pledge arrangements in relation to
the Obligations of the Canadian Borrower, in a form and to an extent agreed
between the Borrower and the Administrative Agent, but to be substantially
consistent (taking into account the scope of customary collateral arrangements
in the applicable jurisdiction) with the scope of the pledge arrangements
entered into pursuant to the Canadian Security Documents).

 

(c)                                  Holdings will pledge to the Administrative
Agent, for the benefit of the Lenders, all capital stock of the Borrower
acquired by it after the Effective Date (including any capital stock issued in
connection with (i) loans and advances made pursuant to Section 10.5(c)(i) and
(ii) dividends paid by the Borrower solely in its capital stock pursuant to
Section 10.6) and the Borrower will pledge to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the Pledge Agreement or the Canadian
Pledge Agreements, as the case may be, all capital stock of the Canadian
Borrower acquired by it after the Effective Date.

 

(d)                                 Holdings, the Borrower and the Canadian
Borrower agree that all Indebtedness in excess of $5,000,000 of any of Holdings,
the Borrower and each Subsidiary that is owing to any Credit Party to the Pledge
Agreement shall be evidenced by one or more global promissory notes.

 

9.13.                        Use of Proceeds.  The Borrower and the Canadian
Borrower will use the Letters of Credit and the proceeds of all Loans for the
purposes set forth in the recitals to this Agreement.

 

9.14.                        Changes in Business.  Holdings, the Borrower, the
Canadian Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted by Holdings, the Borrower, the Canadian Borrower and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

 

102

--------------------------------------------------------------------------------


 

9.15.                        Further Assurances.  (a)               Each of
Holdings, the Borrower and the Canadian Borrower will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Agreement, the Pledge Agreement or any Mortgage, all at the expense of
Holdings, the Borrower and the Restricted Subsidiaries.

 

(b)                                 If any assets (including any real estate or
improvements thereto or any interest therein) with a book value or fair market
value in excess of $1,000,000 are acquired by the Borrower, the Canadian
Borrower or any other Credit Party after the Closing Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien of the Security Agreement upon acquisition thereof) that are of the nature
secured by the Security Agreement or any Mortgage, as the case may be, the
Borrower will notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
cause such assets to be subjected to a Lien securing the applicable Obligations
and will take, and cause the other Credit Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens consistent with the applicable requirements of the Security
Documents, including actions described in paragraph (a) of this Section, all at
the expense of the Credit Parties.  Any Mortgage delivered to the Administrative
Agent in accordance with the preceding sentence shall be accompanied by (x) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (y) an opinion of local counsel to the Borrower (or in the event a
Subsidiary of the Borrower is the Mortgagor, to such Subsidiary) substantially
in the form of Exhibit I-3.

 

9.16.                        Canadian Borrower.  Holdings and the Borrower shall
ensure that the Canadian Borrower is on the Effective Date, and shall at all
times thereafter be, an indirect or direct wholly owned Subsidiary of the
Borrower, Holdings and the Borrower agree that the Canadian Borrower is not
permitted to be sold, transferred or otherwise disposed of pursuant to
Section 10.4.

 

SECTION 10.                          Negative Covenants

 

Each of Holdings, the Borrower and the Canadian Borrower hereby covenant and
agree that on the Effective Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

103

--------------------------------------------------------------------------------


 

10.1.                        Limitation on Indebtedness.  (A)  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising under the Credit
Documents;

 

(b)                                 Indebtedness of (i) the Borrower to any
Subsidiary of the Borrower and (ii) any Subsidiary to the Borrower or any other
Restricted Subsidiary of the Borrower;

 

(c)                                  Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(d)                                 except as provided in clauses (j) and (k)
below, Guarantee Obligations incurred by (i) Restricted Subsidiaries in respect
of Indebtedness of the Borrower or other Restricted Subsidiaries that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of the Restricted Subsidiaries that is permitted to be incurred
under this Agreement, provided that there shall be no Guarantee (a) by a
Restricted Foreign Subsidiary of any Indebtedness of the Borrower and (b) in
respect of the Permitted Subordinated Debt, unless such Guarantee is made by a
Guarantor and such Guarantee is unsecured and subordinated to the Obligations to
the same extent as the applicable Permitted Subordinated Debt;

 

(e)                                  Guarantee Obligations incurred in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees;

 

(f)                                    (i) Indebtedness (including Indebtedness
arising under Capital Leases) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred in respect of Capital Expenditures permitted by
Section 10.11, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the date hereof and
Capital Leases entered into pursuant to subclauses (i) and (ii) above, provided
that the aggregate amount of Indebtedness incurred pursuant to this
subclause (iii) shall not exceed $25,000,000 at any time outstanding, and
(iv) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i), (ii) or (iii) above, provided that the principal
amount thereof is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension;

 

(g)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 10.1 and any refinancing, refunding, renewal or extension
thereof, provided that (i) the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(h)                                 Indebtedness in respect of Hedge Agreements;

 

104

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness in respect of Permitted
Subordinated Debt;

 

(j)                                     (i) Indebtedness of a Person or
Indebtedness attaching to assets of a Person that, in either case, becomes a
Restricted Subsidiary or Indebtedness attaching to assets that are acquired by
the Borrower or any Restricted Subsidiary, in each case after the Closing Date
as the result of a Permitted Acquisition, provided that (w) such Indebtedness
existed at the time such Person became a Restricted Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, (x) such Indebtedness is not guaranteed in any respect by the Borrower
or any Restricted Subsidiary (other than any such person that so becomes a
Restricted Subsidiary), (y)(A) the capital stock of such Person is pledged to
the Administrative Agent to the extent required under Section 9.12 and (B) such
Person executes a supplement to each of the Guarantee, the Security Agreement
and the Pledge Agreement (or alternative guarantee and security arrangements in
relation to the Obligations) to the extent required under Sections 9.11 or 9.12,
as applicable, provided that the requirements of this subclause (y) shall not
apply to an aggregate amount at any time outstanding of up to (and including)
the Guarantee and Collateral Exception Amount at such time of the aggregate of
(1) such Indebtedness and (2) all Indebtedness as to which the proviso to
clause (k)(i)(y) below then applies, and (z) the aggregate amount of such
Indebtedness and all Indebtedness incurred under clause (k) below, when taken
together, does not exceed $150,000,000 in the aggregate at any time outstanding,
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

 

(k)                                  (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance a Permitted Acquisition, provided that
(x) such Indebtedness is not guaranteed in any respect by any Restricted
Subsidiary (other than any Person acquired (the “acquired Person”) as a result
of such Permitted Acquisition or the Restricted Subsidiary so incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary, by
the Borrower, (y)(A) the Borrower pledges the capital stock of such acquired
Person to the Administrative Agent to the extent required under Section 9.12 and
(B) such acquired Person executes a supplement to the Guarantee, the Security
Agreement and the Pledge Agreement (or alternative guarantee and security
arrangements in relation to the Obligations) to the extent required under
Sections 9.11 or 9.12, as applicable, provided that the requirements of this
subclause (y) shall not apply to an aggregate amount at any time outstanding of
up to (and including) the amount of the Guarantee and Collateral Exception
Amount at such time of the aggregate of (1) such Indebtedness and (2) all
Indebtedness as to which the proviso to clause (j)(i)(y) above then applies, and
(z) the aggregate amount of such Indebtedness and all Indebtedness assumed or
permitted to exist under clause (j) above, when taken together, does not exceed
$150,000,000 in the aggregate at any time outstanding, and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above, provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing,

 

105

--------------------------------------------------------------------------------


 

refunding, renewal or extension and (y) the direct and contingent obligors with
respect to such Indebtedness are not changed, except to the extent otherwise
permitted hereunder;

 

(l)                                     Indebtedness of Restricted Foreign
Subsidiaries in an aggregate amount at any time outstanding not to exceed the
Dollar Equivalents of (i) the greater of (x) $70,000,000 (which amount shall
include the aggregate outstanding amount at any time of any Indebtedness of
Restricted Foreign Subsidiaries existing at the Closing Date) or (y) the Foreign
Borrowing Base Amount in effect at such time minus (ii) the amount, if any, by
which the aggregate amount of Indebtedness incurred and outstanding at such time
pursuant to clause (n) below exceeds the Dollar Equivalent of $100,000,000;

 

(m)                               (i) Indebtedness incurred in connection with
any Permitted Sale Leaseback and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise permitted hereunder, (x) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(n)                                 (i) additional Indebtedness, provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (n) shall not at any time exceed the sum of (x) $100,000,000 and
(y) the amount, if any, by which $70,000,000 exceeds the aggregate amount of
Indebtedness then outstanding under clause (l) above, and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided, further, at no time shall Indebtedness of Restricted Foreign
Subsidiaries in an aggregate amount at any time outstanding pursuant to
subclause (l) above and this subclause (n) exceed the aggregate amount permitted
by subclause (l) above;

 

(o)                                 Indebtedness in respect of Permitted
Additional Subordinated Notes to the extent that the Net Cash Proceeds therefrom
are, immediately after the receipt thereof, applied to the prepayment of Tranche
C Term Loans in accordance with Section 5.2; and

 

(p)                                 Indebtedness in respect of the Senior
Unsecured Term Loans.

 

(B)                                Neither Parent nor Holdings will create,
incur, assume or suffer to exist any Indebtedness except (1) with respect to
Parent, Qualified PIK Securities and (2) the guarantee obligations of Parent and
Holdings of the Senior Unsecured Term Loans under the Senior Unsecured Term Loan
Agreement and the Subordinated Notes under the Subordinated Note Indenture
(provided that Holdings shall not guarantee the Subordinated Notes unless
(i) Holdings also has guaranteed the Obligations pursuant to the Guarantee,
(ii) such guarantee of the Subordinated Notes is unsecured and subordinated to
such guarantee of the Obligations on terms no less favorable to the Lenders than
the subordination provisions of the Subordinated Notes and (iii) such guarantee
of the Subordinated Notes provides for the release and termination thereof,

 

106

--------------------------------------------------------------------------------


 

without action by any party, upon any release and termination of such guarantee
of the Obligations).

 

(C)                                Neither of Parent, Holdings nor the Borrower
will, nor will they permit any Subsidiary to, issue any preferred stock or other
preferred equity interests, other than, in the case of Parent, Qualified PIK
Securities.

 

10.2.                        Limitation on Liens.  (A) The Borrower and the
Canadian Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired,
except:

 

(a)                                  Liens arising under the Credit Documents;

 

(b)                                 Permitted Liens;

 

(c)                                  Liens securing Indebtedness permitted
pursuant to Section 10.1(f), provided that such Liens attach at all times only
to the assets so financed, and Liens on the assets of Foreign Subsidiaries
securing Indebtedness permitted pursuant to Section 10.1(l);

 

(d)                                 Liens existing on the date hereof and listed
on Schedule 10.2;

 

(e)                                  the replacement, extension or renewal of
any Lien permitted by clauses (a) through (d) above and clauses (f) and (g) of
this Section 10.2 upon or in the same assets theretofore subject to such Lien or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness secured thereby;

 

(f)                                    Liens existing on the assets of any
Person that becomes a Restricted Subsidiary, or existing on assets acquired,
pursuant to a Permitted Acquisition to the extent the Liens on such assets
secure Indebtedness permitted by Section 10.1(j), provided that such Liens
attach at all times only to the same assets that such Liens attached to, and
secure only the same Indebtedness that such Liens secured, immediately prior to
such Permitted Acquisition;

 

(g)                                 (i) Liens placed upon the capital stock of
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness of the Borrower or any other Restricted Subsidiary incurred
pursuant to Section 10.1(k) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary to secure a
guarantee by such Restricted Subsidiary or any such Indebtedness of the Borrower
or any other Restricted Subsidiary; and

 

(h)                                 additional Liens so long as the aggregate
principal amount of the obligations so secured does not exceed $25,000,000 at
any time outstanding.

 

107

--------------------------------------------------------------------------------


 

(B)                                Neither Parent nor Holdings will create,
incur, assume or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect thereof, except (a) liens of the
nature set forth in clauses (a), (c) and (h) of the definition of the term
“Permitted Liens” and (b) Liens created under the Pledge Agreement.

 

10.3.                        Limitation on Fundamental Changes.  (A) Except as
expressly permitted by Section 10.4 or 10.5, each of Holdings, the Borrower and
the Canadian Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:

 

(a)                                  any Subsidiary of the Borrower or any other
Person may be merged or consolidated with or into the Borrower, provided that
(i) the Borrower shall be the continuing or surviving corporation or the Person
formed by or surviving any such merger or consolidation (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, (v) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (vi) each Subsidiary grantor and each Subsidiary pledgor, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Security Agreement or the Pledge Agreement, as applicable, confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, (vii) each mortgagor of a Mortgaged Property, unless it is
the other party to such merger or consolidation, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, and (viii) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Security
Document comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement;

 

(b)                                 any Subsidiary of the Canadian Borrower or
any other Person may be merged, amalgamated or consolidated with or into the
Canadian Borrower, provided

 

108

--------------------------------------------------------------------------------


 

that (i) the Canadian Borrower shall be the continuing or surviving corporation
or the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than the Canadian Borrower) shall be a corporation
organized or existing under the laws of Canada (the Canadian Borrower or such
Person, as the case may be, being herein referred to as the “Successor Canadian
Borrower”), (ii) the Successor Canadian Borrower (if other than the Canadian
Borrower) shall expressly assume all the obligations of the Canadian Borrower
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(iii) no Default or Event of Default would result from the consummation of such
merger, amalgamation or consolidation, (iv) the Borrower shall be in compliance,
on a pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (v) the Borrower, each Guarantor
and each Foreign Subsidiary Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to the
Guarantee or Canadian Subsidiary Guarantee, as the case may be, confirmed that
its Guarantee or Canadian Subsidiary Guarantee, as the case may be, shall apply
to the Successor Canadian Borrower’s obligations under this Agreement, (vi) each
grantor and each pledgor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the applicable
Security Document confirmed that its obligations thereunder shall apply to the
Successor Canadian Borrower’s obligations under this Agreement, (vii) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger,
amalgamation or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage confirmed that its obligations thereunder shall apply to
the Successor Canadian Borrower’s obligations under this Agreement, and (viii)
the Canadian Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation, such supplement to this Agreement or any Security
Document and such amendment or restatement to any applicable Mortgage, as the
case may be, comply with this Agreement; provided further that if the foregoing
are satisfied, the Successor Canadian Borrower (if other than the Canadian
Borrower) will succeed to, and be substituted for, the Canadian Borrower under
this Agreement;

 

(c)                                  any Subsidiary of the Borrower (other than
the Canadian Borrower) or any other Person may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Borrower (other
than the Canadian Borrower), provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving corporation or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors
and/or Canadian Subsidiary Guarantors, as the case may be, a Guarantor or
Canadian Subsidiary Guarantor, as the case may be, shall be the continuing or
surviving corporation or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor or Canadian Subsidiary
Guarantor, as the case may be) shall execute a

 

109

--------------------------------------------------------------------------------


 

supplement to the Guarantee Agreement, the Pledge Agreement and the Security
Agreement and any applicable Mortgage or the analogous Canadian Security
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent in order to become a Guarantor or Canadian Subsidiary
Guarantor, as the case may be, and pledgor, mortgagor and grantor of Collateral
for the benefit of the Secured Parties, (iii) no Default or Event of Default
would result from the consummation of such merger, amalgamation or
consolidation, (iv) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such merger, amalgamation or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, and (v) the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate stating that such merger, amalgamation or consolidation
and such supplements to any Security Document comply with this Agreement;

 

(d)                                 any Restricted Subsidiary that is not a
Guarantor or a Foreign Subsidiary Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, the Canadian Borrower, a Guarantor, a Foreign
Subsidiary Guarantor or any other Restricted Subsidiary of the Borrower;

 

(e)                                  any Guarantor or any Foreign Subsidiary
Guarantor may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, the Canadian
Borrower or any other Guarantor or Foreign Subsidiary Guarantor; and

 

(f)                                    any Restricted Subsidiary (other than the
Canadian Borrower) may liquidate or dissolve if (x) the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Credit Party, any assets or business not
otherwise disposed of or transferred in accordance with Section 10.4 or 10.5,
or, in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, another Credit Party after giving effect to
such liquidation or dissolution.

 

(B)                                Holdings will not engage in any business or
activity other than (a) the ownership of all the outstanding shares of capital
stock of the Borrower, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and Borrower, (d) the performance
of the Credit Documents to which it is a party, (e) making any Dividend
permitted by Section 10.6 or holding any cash received in connection with
Dividends made by the Borrower in accordance with Section 10.6 pending
application thereof by Holdings in the manner contemplated by Section 10.6 and
(f) activities incidental to the businesses or activities described in
clauses (a) to (e) of this Section 10.3(B).  Holdings will not own or acquire
any assets (other than shares of capital stock of the Borrower, cash and
Permitted Investments) or incur any liabilities (other than liabilities under
the Credit Documents, liabilities under its guarantee of the Subordinated

 

110

--------------------------------------------------------------------------------


 

Notes and liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and business and activities permitted by
this Agreement).

 

(C)                                Parent will not engage in any business or
activity other than (a) the ownership of all the outstanding shares of capital
stock of Holdings, (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and Borrower, (d) the performance of the Credit Documents to
which it is a party, (e) holding any cash received in connection with Dividends
made by Holdings in accordance with Section 10.6 pending application thereof by
Parent in the manner contemplated by Section 10.6, (f) activities related to
Qualified PIK Securities and other permitted capital stock and (g) activities
incidental to the businesses or activities described in clauses (a) to (e) of
this Section 10.3(C).  Parent will not own or acquire any assets (other than
shares of capital stock of Holdings, cash and Permitted Investments) or incur
any liabilities (other than those liabilities permitted by Section 10.1(B) or
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

10.4.                        Limitation on Sale of Assets.  Each of Holdings,
the Borrower and the Canadian Borrower will not, and will not permit any of the
Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
(other than any such sale, transfer, assignment or other disposition resulting
from any casualty or condemnation, of any assets of the Borrower or the
Restricted Subsidiaries) or (ii) sell to any Person (other than the Borrower, a
Guarantor or a Restricted Foreign Subsidiary) any shares owned by it of any
Restricted Subsidiary’s capital stock, except that:

 

(a)                                  the Borrower and the Restricted
Subsidiaries may sell, transfer or otherwise dispose of used or surplus
equipment, vehicles, inventory and other assets in the ordinary course of
business;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets (other than accounts
receivable) for fair value, provided that (i) the aggregate amount of such
sales, transfers and disposals by the Borrower and the Restricted Subsidiaries,
taken as a whole, pursuant to this clause (b) shall not exceed in the aggregate
$200,000,000, (ii) any consideration in excess of $5,000,000 received by the
Borrower or any Guarantor in connection with such sales, transfers and other
dispositions of assets pursuant to this clause (b) that is in the form of
Indebtedness shall be pledged to the Administrative Agent pursuant to
Section 9.12, (iii) with respect to any such sale, transfer or disposition (or
series of related sales, transfers or dispositions) in an aggregate amount in
excess of $10,000,000 the Borrower shall be in compliance, on a pro forma basis
after giving effect to such sale, transfer or disposition, with the covenants
set forth in Sections 10.9 and 10.10, as such covenants are recomputed as at the
last day of the most recently ended Test Period under such Sections as if such
sale, transfer or disposition had occurred on the first day of such Test Period
and (iv) after giving effect to

 

111

--------------------------------------------------------------------------------


 

any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing;

 

(c)                                  the Borrower and the Restricted
Subsidiaries may make sales of assets to the Borrower or to any Restricted
Subsidiary, provided that any such sales to Restricted Foreign Subsidiaries
shall be for fair value;

 

(d)                                 any Restricted Subsidiary may effect any
transaction permitted by Section 10.3; and

 

(e)                                  in addition to selling or transferring
accounts receivable pursuant to the other provisions hereof, the Borrower and
the Restricted Subsidiaries may (i) sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof and (ii) sell or transfer accounts receivable
and related rights pursuant to customary receivables financing facilities so
long as, in the case of clauses (i) and (ii), the Net Cash Proceeds thereof to
the Borrower and its Restricted Subsidiaries (except in the case of transactions
permitted by Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such
transaction do not exceed $10,000) are promptly applied to the prepayment and/or
commitment reductions as provided for in Section 5.2.

 

10.5.                        Limitation on Investments.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any advance, loan, extensions of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets of, or make any other investment in, any Person, except:

 

(a)                                  extensions of trade credit and asset
purchases in the ordinary course of business;

 

(b)                                 Permitted Investments;

 

(c)                                  loans and advances to officers, directors
and employees of Holdings or any of its Subsidiaries (i) to finance the purchase
of capital stock of Holdings (provided that the amount of such loans and
advances used to acquire such capital stock shall be contributed by Holdings to
the Borrower in cash as common equity) and (ii) for additional purposes not
contemplated by subclause (i) above in an aggregate principal amount at any time
outstanding with respect to this clause (ii) not exceeding $10,000,000;

 

(d)                                 investments existing on the date hereof and
listed on Schedule 10.5 and any extensions, renewals or reinvestments thereof,
so long as the aggregate amount of all investments pursuant to this clause (d)
is not increased at any time above the amount of such investments existing on
the date hereof;

 

(e)                                  investments in Hedge Agreements permitted
by Section 10.1(h);

 

112

--------------------------------------------------------------------------------


 

(f)                                    investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

(g)                                 investments to the extent that payment for
such investments is made solely with capital stock of Holdings;

 

(h)                                 investments constituting non-cash proceeds
of sales, transfers and other dispositions of assets to the extent permitted by
Section 10.4;

 

(i)                                     investments in any Guarantor (other than
Holdings), the Borrower, the Canadian Borrower or any Foreign Subsidiary
Guarantor;

 

(j)                                     investments constituting Permitted
Acquisitions, provided that the aggregate amount of any such investment, as
valued at the fair market value of such investment at the time each such
investment is made, made by the Borrower or any Restricted Subsidiary in any
Restricted Foreign Subsidiary, to the extent that such Restricted Foreign
Subsidiary does not become a Foreign Subsidiary Guarantor pursuant to
Section 9.11 and does not enter into the guarantee and collateral arrangements
contemplated thereby, shall not exceed the Available Amount at the time of such
investment plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made);

 

(k)                                  investments in the equity interests of one
or more newly formed persons that are received in consideration of the
contribution by the Borrower or its applicable Restricted Subsidiaries of assets
(including capital stock) to such person or persons, provided that (i) the fair
market value of such assets, determined on arms-length basis, so contributed
pursuant to this paragraph (k) shall not in the aggregate exceed $50,000,000,
(ii) with respect to investments in Foreign Joint Ventures, the sum of all
investments in Foreign Joint Ventures made pursuant to this Section 10.5 (k)
prior to the date thereof and all investment in Foreign Joint Ventures made
pursuant to Section 10.5(m) below prior to the date thereof, when taken
together, as valued at the fair market value of such investment at the time each
such investment is made, does not exceed $50,000,000 plus an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made) in the aggregate
and (iii) in respect of each such contribution, an Authorized Officer of the
Borrower shall certify, in a form to be agreed upon by the Borrower and the
Administrative Agent (x) after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing, (y) the fair market
value of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

 

113

--------------------------------------------------------------------------------


 

(l)                                     investments made to repurchase or retire
common stock of Holdings owned by any employee stock ownership plan or key
employee stock ownership plan of Holdings or the Borrower;

 

(m)                               additional investments (including investments
in Minority Investments and Unrestricted Subsidiaries), as valued at the fair
market value of such investment at the time each such investment is made, in an
aggregate amount at the time of such investment not in excess of the Available
Amount at such time plus an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made), provided, that with respect to investments in Foreign
Joint Ventures, the sum of all investments in Foreign Joint Ventures made
pursuant to Section 10.5 (k) above prior to the date thereof and all investment
in Foreign Joint Ventures made pursuant to this Section 10.5(m) prior to the
date thereof, when taken together, as valued at the fair market value of such
investment at the time each such investment is made, does not exceed $50,000,000
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made) in the aggregate;

 

(n)                                 investments permitted under Section 10.6;
and

 

(o)                                 the initial investment in a newly formed
Puerto Rican Subsidiary as described on Schedule 10.5(o).

 

10.6.                        Limitation on Dividends.  None of Holdings, the
Borrower or the Canadian Borrower will declare or pay any dividends (other than,
(a) in respect of  Holdings, dividends payable solely in its capital stock or
rights, warrants or options to purchase its capital stock and (b) in respect of
the Borrower, dividends payable solely in its capital stock) or return any
capital to its stockholders or make any other distribution, payment or delivery
of property or cash to its stockholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its capital stock or the capital stock of any direct or indirect parent
now or hereafter outstanding (or any options or warrants or stock appreciation
rights issued with respect to any of its capital stock), or set aside any funds
for any of the foregoing purposes, or permit any of the Restricted Subsidiaries
to purchase or otherwise acquire for consideration (other than in connection
with an investment permitted by Section 10.5) any shares of any class of the
capital stock of Holdings or the Borrower, now or hereafter outstanding (or any
options or warrants or stock appreciation rights issued with respect to any of
its capital stock) (all of the foregoing “Dividends”), provided that, so long as
no Default or Event of Default exists or would exist after giving effect
thereto, (a) Holdings or the Borrower may redeem in whole or in part any of its
capital stock for another class of capital stock or rights to acquire its
capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock, provided that
such other class of capital stock contains terms and provisions at least as

 

114

--------------------------------------------------------------------------------


 

advantageous to the Lenders in all respects material to their interests as those
contained in the capital stock redeemed thereby, (b) Holdings or the Borrower
may or may pay Dividends to Parent to repurchase shares of its or Parent’s
capital stock (or any options or warrants or stock appreciation rights issued
with respect to any of its or Parent’s capital stock) held by officers,
directors and employees of Parent, Holdings and its Subsidiaries, with the
proceeds of dividends from, seriatim, the Borrower and Holdings, as applicable,
which shall also be permitted, so long as such repurchase is pursuant to, and in
accordance with the terms of, management and/or employee stock plans, stock
subscription agreements or shareholder agreements, (c) the Borrower and the
Restricted Subsidiaries may make investments permitted by Section 10.5, (d)
Holdings may declare and pay dividends on its capital stock, with the proceeds
of dividends from, seriatim, the Borrower, which shall also be permitted,
provided that (i) the aggregate amount of such dividends paid by Holdings
pursuant to this clause (d) shall not at any time exceed 50% of Cumulative
Consolidated Net Income Available to Stockholders at such time less the amount
of dividends previously paid pursuant to this clause (d) following the last day
of the most recent fiscal quarter for which Section 9.1 Financials have been
delivered to the Lenders under Section 9.1 and (ii) at the time of the payment
of any such dividends and after giving effect thereto, the Consolidated Total
Debt to Consolidated EBITDA Ratio on the date of such payment of such dividends
shall be less than 3.50:1.00 and (e) the Borrower and Holdings may declare and
pay dividends and/or make distributions on its capital stock, as applicable, the
proceeds of which will be used by Parent or Holdings solely to pay taxes of
Parent, Holdings, the Borrower and the Subsidiaries as part of a consolidated
tax filing group for U.S. federal, state or local tax purposes, along with
franchise taxes, administrative and similar expenses related to its existence
and ownership of the Borrower, as applicable, provided that the amount of such
dividends does not exceed in any fiscal year the amount of such taxes and
expenses payable for such fiscal year (it being understood that such expenses
shall in no event exceed $1,000,000 in the aggregate per fiscal year).

 

10.7.                        Limitations on Debt Payments and Amendments. 
(a)        The Borrower will not prepay, repurchase or redeem or otherwise
defease any Subordinated Notes (it being understood that any payment of
principal prior to April 6, 2014 shall be deemed a prepayment for purposes of
this Section 10.7); provided, however, that so long as no Default or Event of
Default has occurred and is continuing, the Borrower may prepay, repurchase or
redeem Subordinated Notes (x) for an aggregate price not in excess of the
Available Amount at the time of such prepayment, repurchase or redemption, or
(y) with the proceeds of subordinated Indebtedness that (1) is permitted by
Section 10.1 (other than Permitted Additional Subordinated Notes) and (2) has
terms material to the interests of the Lenders not materially less advantageous
to the Lenders than those of the Subordinated Notes.

 

(b)                                 The Borrower will not prepay any Senior
Unsecured Term Loans; provided, however, that so long as no Default or Event of
Default has occurred and is continuing, the Borrower may prepay Senior Unsecured
Term Loans (x) for an aggregate price not in excess of the Available Amount at
the time of such prepayment, repurchase or redemption, or (y) with the proceeds
of subordinated Indebtedness that (1) is permitted

 

115

--------------------------------------------------------------------------------


 

by Section 10.1 and (2) has terms material to the interests of the Lenders not
materially less advantageous to the Lenders than those of the Senior Unsecured
Term Loans.

 

(c)                                  The Borrower will not waive, amend, modify,
terminate or release the Subordinated Note Indenture or the Senior Unsecured
Term Loan Agreement to the extent that any such waiver, amendment, modification,
termination or release would be adverse to the Lenders in any material respect.

 

10.8.                        Limitations on Sale Leasebacks.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.                        Consolidated Total Debt to Consolidated EBITDA
Ratio.  Holdings and the Borrower will not permit the Consolidated Total Debt to
Consolidated EBITDA Ratio for any Test Period ending during any period set forth
below to be greater than the ratio set forth below opposite such period:

 

Period

 

Ratio

 

 

 

May 31, 2004 to August 29, 2004

 

7.50 to 1.00

August 30 2004 to November 28, 2004

 

7.50 to 1.00

November 29, 2004 to February 27, 2005

 

7.50 to 1.00

February 28, 2005  to May 29, 2005

 

7.25 to 1.00

May 30, 2005 to August 28, 2005

 

7.25 to 1.00

August 29 2005 to November 27, 2005

 

7.00 to 1.00

November 28, 2005 to February 26, 2006

 

6.75 to 1.00

February 27, 2006  to May 28, 2006

 

6.75 to 1.00

May 29, 2006 to August 27, 2006

 

6.50 to 1.00

August 28 2006 to November 26, 2006

 

6.25 to 1.00

November 27, 2006 to February 25, 2007

 

6.00 to 1.00

February 26, 2007 to May 27, 2007

 

5.75 to 1.00

May 28, 2007  to August 26, 2007

 

5.75 to 1.00

August 27, 2007 December 2, 2007

 

5.50 to 1.00

December 3, 2007 to March 2, 2008

 

5.50 to 1.00

March 3, 2008 to June 1, 2008

 

5.25 to 1.00

June 2, 2008 to August 31, 2008

 

5.25 to 1.00

September 1, 2008 to November 30, 2008

 

5.00 to 1.00

December 1, 2008 to March 1, 2009

 

5.00 to 1.00

March 2, 2009 to May 31, 2009

 

4.75 to 1.00

June 1, 2009 to August 30, 2009

 

4.75 to 1.00

August 31, 2009 to November 29, 2009

 

4.50 to 1.00

November 30, 2009 to February 28, 2010

 

4.50 to 1.00

March 1, 2010 to May 30, 2010

 

4.25 to 1.00

June 1, 2010 to August 29, 2010

 

4.25 to 1.00

August 30, 2010 to November 28, 2010

 

4.00 to 1.00

November 29, 2010 and thereafter

 

4.00 to 1.00

 

116

--------------------------------------------------------------------------------


 

10.10.                  Consolidated EBITDA to Consolidated Interest Expense
Ratio.  Holdings and the Borrower will not permit the Consolidated EBITDA to
Consolidated Interest Expense Ratio for any Test Period ending during any period
set forth below to be less than the ratio set forth below opposite such period:

 

Period

 

Ratio

 

 

 

May 31, 2004 to August 29, 2004

 

2.00 to 1.00

August 30 2004 to November 28, 2004

 

2.00 to 1.00

November 29, 2004 to February 27, 2005

 

2.00 to 1.00

February 28, 2005  to May 29, 2005

 

2.00 to 1.00

May 30, 2005 to August 28, 2005

 

2.00 to 1.00

August 29 2005 to November 27, 2005

 

2.00 to 1.00

November 28, 2005 to February 26, 2006

 

2.10 to 1.00

February 27, 2006  to May 28, 2006

 

2.10 to 1.00

May 29, 2006 to August 27, 2006

 

2.10 to 1.00

August 28 2006 to November 26, 2006

 

2.10 to 1.00

November 27, 2006 to February 25, 2007

 

2.10 to 1.00

February 26, 2007 to May 27, 2007

 

2.10 to 1.00

May 28, 2007  to August 26, 2007

 

2.20 to 1.00

August 27, 2007 December 2, 2007

 

2.20 to 1.00

December 3, 2007 to March 2, 2008

 

2.30 to 1.00

March 3, 2008 to June 1, 2008

 

2.30 to 1.00

June 2, 2008 to August 31, 2008

 

2.30 to 1.00

September 1, 2008 to November 30, 2008

 

2.30 to 1.00

December 1, 2008 to March 1, 2009

 

2.40 to 1.00

March 2, 2009 to May 31, 2009

 

2.40 to 1.00

June 1, 2009 to August 30, 2009

 

2.50 to 1.00

August 31, 2009 to November 29, 2009

 

2.50 to 1.00

November 30, 2009 to February 28, 2010

 

2.50 to 1.00

March 1, 2010 to May 30, 2010

 

2.50 to 1.00

June 1, 2010 to August 29, 2010

 

2.75 to 1.00

August 30, 2010 to November 28, 2010

 

2.75 to 1.00

November 29, 2010 and thereafter

 

2.75 to 1.00

 

10.11.                  Capital Expenditures.  Holdings, the Borrower and the
Canadian Borrower will not, and will not permit any of the Restricted
Subsidiaries to, make any Capital Expenditures (other than Permitted
Acquisitions that constitute Capital Expenditures), that would cause the
aggregate amount of such Capital Expenditures made by the Borrower and the
Restricted Subsidiaries in any fiscal year of the Borrower set forth below to
exceed (i) the sum of (a) the greater of (x) the amount set forth in the table
below opposite such fiscal year and (y) an amount equal to 6.00% multiplied by
Consolidated Net Sales for such fiscal year (such greater amount, the “Permitted
Capital Expenditure Amount”) and (b) the Available Amount as of the last day of
such fiscal year (provided that no portion of the Available Amount may be used
for Capital Expenditures until the entire amount of the sum of (x) the Permitted
Capital Expenditure Amount for such year and (y) the carry-forward amount (as
defined below in this Section 10.11) for

 

117

--------------------------------------------------------------------------------


 

such year shall have been used to make Capital Expenditures) less (ii) to the
extent deducted in arriving at Consolidated Earnings in the prior fiscal year,
the amount of expenses related to the implementation of enterprise resource
planning systems of such prior fiscal year.

 

Period

 

Amount

 

March 1, 2004  to November 28, 2004

 

 

$

35,000,000

 

November 29, 2004 to November 27, 2005

 

 

$

45,000,000

 

November 28, 2005 to November 26, 2006

 

 

$

50,000,000

 

November 27, 2006 to December 2, 2007

 

 

$

40,000,000

 

December 3, 2007 to November 30, 2008

 

 

$

40,000,000

 

December 1, 2008 to November 29, 2009

 

 

$

40,000,000

 

November 30, 2009 to November 28, 2010

 

 

$

40,000,000

 

November 29, 2010 to the Maturity Date

 

 

$

40,000,000

 

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

 

SECTION 11.                          Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.                        Payments.  The Borrower or the Canadian Borrower
shall (a) default in the payment when due of any principal of the Loans or (b)
default, and such default shall continue for five or more days, in the payment
when due of any interest or stamping fees on the Loans or any Fees or any Unpaid
Drawings or of any other amounts owing hereunder or under any other Credit
Document; or

 

118

--------------------------------------------------------------------------------


 

11.2.                        Representations, etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3.                        Covenants.  Any Credit Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(e), Section 9.16 or Section 10 or (b) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 11.1 or 11.2 or clause (a) of this
Section 11.3) contained in this Agreement, or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

 

11.4.                        Default Under Other Agreements.  (a) Any of
Holdings, the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $20,000,000 in the aggregate, for
Holdings, the Borrower, the Canadian Borrower and such Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, with respect to
Indebtedness consisting of any Hedge Agreements, termination events or
equivalent events pursuant to the terms of such Hedge Agreements), the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

 

11.5.                        Bankruptcy, etc.  Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary shall commence a voluntary case,
proceeding or action concerning itself under (a) Title 11 of the United States
Code entitled “Bankruptcy,” or (b) in the case of the Canadian Borrower and any
Foreign Subsidiary that is a Specified Subsidiary, any domestic or foreign law
relating to bankruptcy, insolvency reorganization or relief of debtors
legislation of its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against any of
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary and
the petition is not controverted within 10 days after commencement of the case,
proceeding or action; or an involuntary case, proceeding or action is commenced
against any of Holdings, the Borrower, the Canadian Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a

 

119

--------------------------------------------------------------------------------


 

custodian (as defined in the Bankruptcy Code) receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of any of Holdings, the Borrower, the Canadian
Borrower or any Specified Subsidiary; or any of Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any of Holdings, the
Borrower, the Canadian Borrower or any Specified Subsidiary; or there is
commenced against any of Holdings, the Borrower, the Canadian Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or any of Holdings, the Borrower, the Canadian Borrower or
any Specified Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or any of Holdings, the Borrower, the Canadian Borrower or any
Specified Subsidiary suffers any appointment of any custodian receiver, receiver
manager, trustee or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any of Holdings,
the Borrower, the Canadian Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors; or any corporate action is taken by any
of Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary for
the purpose of effecting any of the foregoing; or

 

11.6.                        ERISA.  (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived); any
of Holdings, the Borrower or any Subsidiary or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

 

11.7.                        Guarantee.  The Guarantees or any material
provision thereof shall cease to be in full force or effect or any Guarantor
thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee; or

 

11.8.                        Pledge Agreement.  The Pledge Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

120

--------------------------------------------------------------------------------


 

11.9.                        Security Agreement.  The Security Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

 

11.10.                  Mortgages.  Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or any Mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any Mortgagor’s obligations under any Mortgage; or

 

11.11.                  Foreign Guarantees.  The Canadian Guarantee or any
material provision of the Canadian Guarantee shall cease to be in full force or
effect or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantors obligations under the Canadian Guarantee; or

 

11.12.                  Canadian Security Documents.  Any Canadian Security
Document or any material provision of any Canadian Security Document shall cease
to be in full force or effect (other than pursuant to the terms hereof or
thereof or as a result of acts or omissions of the Administrative Agent or any
Lender) or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantors obligations under any Canadian Security Document; or

 

11.13.                  Subordination.  The Obligations of the Borrower and the
Canadian Borrower, or the obligations of Holdings or any Subsidiaries pursuant
to the Guarantee or the Canadian Guarantee, shall cease to constitute senior
indebtedness under the subordination provisions of any document or instrument
evidencing the Subordinated Notes or any other permitted subordinated
Indebtedness or such subordination provisions shall be invalidated or otherwise
cease to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms; or

 

11.14.                  Judgments.  One or more judgments or decrees shall be
entered against the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries involving a liability of $20,000,000 or more in the aggregate for
all such judgments and decrees for the Borrower and the Restricted Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

11.15.                  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, the Canadian Administrative

 

121

--------------------------------------------------------------------------------


 

Agent or any Lender to enforce its claims against the Borrower and the Canadian
Borrower, except as otherwise specifically provided for in this Agreement
(provided that, if an Event of Default specified in Section 11.5 shall occur
with respect to the Borrower, the Canadian Borrower or any Specified Subsidiary,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the US
Total Revolving Credit Commitment terminated and the Canadian Total Revolving
Credit Commitment terminated, whereupon the Commitments and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower and the Canadian Borrower; (iii) terminate any Letter of Credit that
may be terminated in accordance with its terms; and/or (iv) direct the Borrower
and the Canadian Borrower to pay (and the Borrower and the Canadian Borrower
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.5 with respect to the Borrower, the Canadian
Borrower or any Specified Subsidiary, it will pay) to the Administrative Agent
or the Canadian Administrative Agent, as applicable, at its Administrative
Agent’s Office such additional amounts of cash, to be held as security for the
Borrower’s and the Canadian Borrower’s respective reimbursement obligations for
(x) Drawings that may subsequently occur thereunder, equal to the aggregate
Stated Amount of all Letters of Credit issued and then outstanding and (y) the
full face amount of Bankers’ Acceptances outstanding prior to their maturity
dates.

 

SECTION 12.                          The Administrative Agent

 

12.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Credit Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  Neither the Syndication Agent nor the Documentation
Agents, in their respective capacities as such, shall have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.

 

122

--------------------------------------------------------------------------------


 

12.2.                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Credit Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3.                        Exculpatory Provisions.  Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower,
the Canadian Borrower, any Guarantor, any Canadian Subsidiary Guarantor, any
other Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Borrower,
the Canadian Borrower, any Guarantor, any Canadian Subsidiary Guarantor or any
other Credit Party to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower or the
Canadian Borrower.

 

12.4.                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower and/or the
Canadian Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

123

--------------------------------------------------------------------------------


12.5.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6.        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, the Canadian Borrower, any Guarantor, any Canadian Subsidiary
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the Canadian
Borrower, any Guarantor, any Canadian Subsidiary Guarantor and any other Credit
Party and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Canadian Borrower, any Guarantor, any Canadian Subsidiary
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, the Canadian Borrower, any
Guarantor, any Canadian Subsidiary Guarantor or any other Credit Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7.        Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the

 

124

--------------------------------------------------------------------------------


 

Borrower or the Canadian Borrower and without limiting the obligation of the
Borrower and the Canadian Borrower to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 12.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

12.8.        Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Canadian
Borrower, any Guarantor, any Canadian Subsidiary Guarantor and any other Credit
Party as though the Administrative Agent were not the Administrative Agent
hereunder and under the other Credit Documents.  With respect to the Loans made
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

12.9.        Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

125

--------------------------------------------------------------------------------


 

12.10.      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

12.11.      Canadian Administrative Agent.  Each of the Lenders hereby agrees
and confirms that the provisions of this Section 12 shall apply to JPMorgan
Chase Bank, Toronto Branch, as Canadian Administrative Agent with respect to the
Canadian Revolving Credit Loans upon the same terms and subject to the same
conditions as provided in this Section 12 mutatis mutandis; provided, that any
successor Canadian Administrative Agent shall be a Canadian Resident with an
office in Toronto, Canada or Montreal, Canada having a combined capital and
surplus of at least $500,000,000 or an Affiliate of any such bank which is also
a bank.

 

12.12.      Quebec.  For greater certainty, and without limiting the powers of
the Agents or any other Person acting as an agent, attorney-in-fact or mandatary
for the Agents under this Agreement or under any of the other Credit Documents,
each Lender, hereby (a) irrevocably constitutes, to the extent necessary, the
Canadian Administrative Agent as the holder of an irrevocable power of attorney
(fondé de pouvoir within the meaning of Article 2692 of the Civil Code of
Québec) for the purposes of holding any Liens, including hypothecs, granted or
to be granted by any Credit Party on movable or immovable property pursuant to
the laws of the Province of Quebec to secure obligations of a Credit Party under
any bond issued by a Credit Party; and (b) appoints and agrees that the Canadian
Administrative Agent, acting as agent for the Lenders, may act as the bondholder
and mandatary with respect to any bond that may be issued and pledged from time
to time for the benefit of the Lenders.

 

The said constitution of the fondé de pouvoir (within the meaning of Article
2692 of the Civil Code of Quebec) as the holder of such irrevocable power of
attorney and of the Canadian Administrative Agent as bondholder and mandatary
with respect to any bond that may be issued and pledged from time to time for
the benefit of the Lenders shall be deemed to have been ratified and confirmed
by any assignee by the execution of an Assignment and Acceptance.

 

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Quebec), the Canadian Administrative Agent may
purchase, acquire and be the holder of any bond issued by any Credit Party. 
Each Credit Party hereby acknowledges that any such bond shall constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.

 

126

--------------------------------------------------------------------------------


 

The Canadian Administrative Agent herein appointed as fondé de pouvoir shall
have the same rights, powers and immunities as the Agents as stipulated in this
Article XII, which shall apply mutatis mutandis.  Without limitation, the
provisions of Section 12.9 of this Agreement shall apply mutatis mutandis to the
resignation and appointment of a successor to the Canadian Administrative Agent
acting as fondé de pouvoir.

 

SECTION 13.         Collateral Allocation Mechanism

 

13.1.        Implementation of CAM.  (a)     On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 11, (ii) the Lenders shall automatically and without further
act (and without regard to the provisions of Section 14.6) be deemed to have
exchanged interests in the Credit Facilities such that in lieu of the interest
of each Lender in each Credit Facility in which it shall participate as of such
date (including such Lender’s interest in the Specified Obligations of each
Credit Party in respect of each such Credit Facility), such Lender shall hold an
interest in every one of the Credit Facilities (including the Specified
Obligations of each Credit Party in respect of each such Credit Facility and
each L/C Reserve Account established pursuant to Section 13.2 below), whether or
not such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, in the case of (A) any
Canadian Lender that has prior to the date thereof notified the Canadian
Administrative Agent and the Borrower in writing that it has elected to have
this clause (iii) apply to it, and (B) any other Lender that has notified the
Administrative Agent in writing that it desires to have its deemed participation
following the CAM Exchange Date converted to Dollars, the interests in the
Canadian Obligations to be received by such Lender in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
such Lender in respect of such Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder, provided that such CAM
Exchange will not affect the aggregate amount of the Obligations of the Borrower
and the Canadian Borrower to the Lenders under the Credit Documents.  Each
Lender and each Credit Party hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any
Credit Facility.  Each Credit Party agrees from time to time to execute and
deliver to the Administrative Agent all promissory notes and other instruments
and documents as the Administrative Agent shall reasonably request to evidence
and confirm the respective interests of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of new promissory notes evidencing its
interests in the Credit Facilities; provided, however, that the failure of any
Credit Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

127

--------------------------------------------------------------------------------


 

(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Credit
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agent pursuant to any Credit Document in respect of the
Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

 

13.2.        Letters of Credit.  (a)     In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any amount drawn under a Letter of Credit shall constitute an Unpaid Drawing,
each Lender with a Revolving Credit Commitment or Canadian Commitment, as
applicable, in respect of Unpaid Drawings on Letters of Credit shall, before
giving effect to the CAM Exchange, promptly pay over to the Administrative
Agent, in immediately available funds and in the currency that such Letters of
Credit are denominated (or at the request of a Lender, such amount in the Dollar
Equivalent thereof at such time), an amount equal to such Lender’s Revolving
Credit Commitment Percentage (as notified to such Lender by the Administrative
Agent), of such Letter of Credit’s undrawn face amount or (to the extent it has
not already done so) such Letter of Credit’s Unpaid Drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a Revolving Credit Loan that is an ABR Loan in a
principal amount equal to such amount, as the case may be.  The Administrative
Agent shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit pursuant to the preceding sentence.  The Administrative Agent shall
deposit in each Lender’s L/C Reserve Account such Lender’s CAM Percentage of the
amounts received from the Lenders as provided above.  The Administrative Agent
shall have sole dominion and control over each L/C Reserve Account, and the
amounts deposited in each L/C Reserve Account shall be held in such L/C Reserve
Account until withdrawn as provided in paragraph (b), (c), (d) or (e) below. 
The Administrative Agent shall maintain records enabling it to determine the
amounts paid over to it and deposited in the L/C Reserve Accounts in respect of
each Letter of Credit and the amounts on deposit in respect of each Letter of
Credit attributable to each Lender’s CAM Percentage.  The amounts held in each
Lender’s L/C Reserve Account shall be held as a reserve against the Letter of
Credit Exposure, shall be the property of such Lender, shall not constitute
Loans to or give rise to any claim of or against any Credit Party and shall not
give rise to any obligation on the part of the Borrower or the Canadian Borrower
to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 3.

 

(b)           In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Letter of Credit Issuer withdraw from the L/C Reserve Account of
each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing, deposited

 

128

--------------------------------------------------------------------------------


 

in respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Letter of Credit Issuer in satisfaction of the reimbursement
obligations of the Lenders under Section 3 (but not of the Borrower and the
Canadian Borrower under Section 3, respectively).  In the event any Lender shall
default on its obligation to pay over any amount to the Administrative Agent in
respect of any Letter of Credit as provided in this Section 13.2, the Letter of
Credit Issuer shall, in the event of a drawing thereunder, have a claim against
such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.5(e), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the reimbursement obligations pursuant to Section 9.01.  Each other
Lender shall have a claim against such defaulting Lender for any damages
sustained by it as a result of such default, including, in the event such Letter
of Credit shall expire undrawn, its CAM Percentage of the defaulted amount.

 

(c)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

 

(d)           With the prior written approval of the Administrative Agent and
the Letter of Credit Issuer, any Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn amount of any Letter of Credit.  Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the  Administrative Agent, for the account of the Letter of Credit Issuer on
demand, its CAM Percentage of such drawing.

 

(e)           Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments.  Each Lender that has not withdrawn its
CAM Percentage of amounts in its L/C Reserve Account as provided in
paragraph (d) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its L/C Reserve Account and to retain such
earnings for its own account.

 

13.3.        Net Payments Upon Implementation of CAM Exchange.  Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the CAM Exchange, the Borrower or the Canadian Borrower is
required to withhold Non-Excluded Taxes from amounts payable to the
Administrative Agent, any Lender or any Participant hereunder, the amounts so
payable to the Administrative Agent, such Lender or such Participant shall be
increased to the extent necessary to yield to the Administrative Agent, such
Lender or such Participant (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower and the
Canadian Borrower shall not be required to increase any such

 

129

--------------------------------------------------------------------------------


 

amounts payable to such Lender or Participant under this Section 13.3 (but,
rather, shall be required to increase any such amounts payable to such Lender or
Participant to the extent required by Section 5.4) if such Lender or Participant
was prior to or on the CAM Exchange Date already a Lender or Participant with
respect to such Borrower or Canadian Borrower.  If a Non-U.S. Lender (or
Non-U.S. Participant), in its good faith judgment, is eligible for an exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement, the Borrower shall not be required to increase
any such amounts payable to such Non-U.S. Lender (or Non-U.S. Participant) if
such Non-U.S. Lender (or Non-U.S. Participant) fails to comply with the
requirements of paragraph (b) of Section 5.4.  The Canadian Borrower shall not
be required to indemnify or pay any additional amounts to any Lender in respect
of Canadian withholding tax pursuant to this Section 13.3 to the extent that
such taxes result from a failure by the Lender to comply with any Reporting
Requirement described in Section 5.4(c) of this Agreement if (i) compliance is
required by law, regulation, administrative practice or any applicable tax
treaty as a precondition to exemption from or a reduction in the rate of
deduction or withholding of tax, and (ii) the Canadian borrower has first made
written request to the Lender that such Lender comply with the particular
Reporting Requirement (identified specifically in such request) and the Lender
has not complied with such Reporting Requirement within 30 Business Days of such
written request; provided, however that the Canadian Borrower shall not be
relieved of its obligation to indemnify or pay additional amounts to a Lender
(x) where such obligation arose prior to the Canadian Borrower’s written request
to the Lender respecting such Reporting Requirement, (y) if, by reason of any
change in any law, regulation, administrative practice or applicable tax treaty
occurring after the date hereof, the Lender, as applicable, is unable to duly
comply with such Reporting Requirement, or (z) to the extent that the additional
payment or indemnity compensates the Lender for an amount to which the Lender
would have been entitled to received under this Section 13.3 had the Lender
complied with the Reporting Requirement.  Upon a CAM Exchange, a Lender (or
Participant) will use commercially reasonable efforts, and complete any
procedural formalities necessary, to become an Eligible Lender with respect to
the Canadian Borrower and, if such Lender (or Participant) fails to do so, the
Canadian Borrower shall not be required to increase any such amounts payable to
such Lender (or Participant) (unless such Lender is prohibited from becoming a
Canadian Lender by its governing documents).  If the Borrower or the Canadian
Borrower, as the case may be, fails to pay any such Non-Excluded Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower or Canadian Borrower shall indemnify the Administrative Agent, the
Lenders and the Participants for any incremental taxes, interest, costs or
penalties that may become payable by the Administrative Agent, such Lenders or
such Participants as a result of any such failure.

 

SECTION 14.         Miscellaneous

 

14.1.        Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 14.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative

 

130

--------------------------------------------------------------------------------


 

Agent may, from time to time, (a) enter into with the relevant Credit Party or
Credit Parties written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall directly (i) forgive any portion of
any Loan or extend the final scheduled maturity date of any Loan or reduce the
stated rate, or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Maturity Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 14.8(a), in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this Section 14.1 or reduce the percentages specified in the
definitions of the terms “Required Canadian Revolving Credit Lenders”, “Required
US Revolving Credit Lenders”, “Required Lenders” and “Required Term Lenders” or
consent to the assignment or transfer by the Borrower or the Canadian Borrower
of its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), in each case without the written
consent of each Lender directly and adversely affected thereby, or (iii) amend,
modify or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Tranche C Term Loan Commitment, or change any
Tranche C Term Loan Commitment to a Revolving Credit Commitment, in each case
without the prior written consent of each Lender directly and adversely affected
thereby, or (vii) release all or substantially all of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee), release all or
substantially all of the Canadian Subsidiary Guarantors under any Canadian
Subsidiary Guarantee (except as permitted by any Canadian Subsidiary Guarantee)
or release all or substantially all of the Collateral under the Pledge
Agreement, the Security Agreement, the Canadian Security Documents and the
Mortgages, in each case without the prior written consent of each Lender, or
(viii) amend Section 2.9(a) so as to permit Interest Period intervals greater
than six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or (ix) decrease
any Repayment Amount, extend any scheduled Repayment Date or decrease the amount
or allocation of any mandatory prepayment to be received by any Lender holding
any Tranche C Term Loans, in each case without the written consent of the
Required Term Lenders and; provided further, that at any time that no Default or
Event of Default has occurred and is continuing, the Revolving Credit Commitment
of any Lender may be increased to finance a Permitted Acquisition, with the
consent of such Lender, the

 

131

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent (which consent, in the case of the
Administrative Agent, shall not be unreasonably withheld) and without the
consent of the Required Lenders, so long as (i) the Increased Commitment Amount
at such time, when added to the amount of Indebtedness incurred pursuant to
Section 10.1(k) and outstanding at such time, does not exceed the limits set
forth therein, (ii) the Borrower or its applicable Restricted Subsidiary shall
pledge the capital stock of any person acquired pursuant thereto to the
Administrative Agent for the benefit of the Lenders to the extent required under
Section 9.12 and (iii) to the extent determined by the Administrative Agent to
be necessary to ensure pro rata borrowings commencing with the initial borrowing
after giving effect to such increase, the Borrower shall prepay any BA Loans or
Eurodollar Loans outstanding immediately prior to such initial borrowing; as
used herein, the “Increased Commitment Amount” means, at any time, aggregate
amount of all increases pursuant to this proviso made at or prior to such time
less the aggregate amount of all voluntary reductions of the Revolving Credit
Commitments made prior to such time.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the affected Lenders
and shall be binding upon the Borrower, the Canadian Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans.  In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

 

14.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower, the
Canadian Borrower and the Administrative Agent, and as set forth on Schedule
1.1(c) in the case of the other parties hereto, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower and the Canadian Borrower:

 

Sealy Mattress Company

 

 

One Office Parkway

 

 

Trinity, NC  27370

 

 

Attention:

Kenneth L. Walker

 

 

Fax:

+-336-861-3786

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

 

9 West 57th Street

 

 

Suite 4200

 

 

New York, NY  10019

 

 

Attention:

Brian Carroll

 

132

--------------------------------------------------------------------------------


 

 

 

Fax:

212-750-0003

 

 

 

The Administrative Agent:

 

JPMorgan Chase Bank

 

 

Agent Bank Services Group

 

 

1111 Fannin, 10th Floor

 

 

Houston, Texas  77002

 

 

Attention:

Vaughan Nguyen

 

 

Fax:

(713) 750-2932

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank

 

 

270 Park Avenue, 4th Floor

 

 

New York, New York 10017

 

 

Attention:

Kathryn Duncan

 

 

Fax:

212-270-6637

 

 

 

The Canadian Administrative Agent:

 

JPMorgan Chase Bank, Toronto Branch

 

 

200 Bay Street, Suite 1800

 

 

Royal Bank Plaza, South Tower

 

 

Toronto, Ontario M5J 2J2

 

 

Attention:

Corporate Banker

 

 

Fax:

416-981-9138

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank, Toronto Branch

 

 

200 Bay Street, Suite 1800

 

 

Royal Bank Plaza, South Tower

 

 

Toronto, Ontario M5J 2J2

 

 

Attention:

Corporate Banking Officer

 

 

Fax:

416-981-9128

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

14.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

14.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document,

 

133

--------------------------------------------------------------------------------


 

certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

14.5.        Payment of Expenses and Taxes.  The Borrower and the Canadian
Borrower agree (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold harmless each Lender and the Administrative
Agent from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold harmless each Lender and the Administrative Agent and
their respective directors, officers, employees, trustees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Hazardous Materials applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower and the Canadian Borrower shall have
no obligation hereunder to the Administrative Agent or any Lender nor any of
their respective directors, officers, employees and agents with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of the party to be indemnified or (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees.  The agreements in
this Section 14.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

14.6.        Successors and Assigns; Participations and Assignments.  (a)    
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of the Letter of Credit Issuer that issues any
Letter of Credit), except that (i) the Borrower and the Canadian Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any

 

134

--------------------------------------------------------------------------------


 

attempted assignment or transfer by the Borrower or the Canadian Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Letter of Credit Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing), an Approved Fund
or, if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee; and

 

(B)           the Administrative Agent, and, in the case of Revolving Credit
Commitments or Revolving Credit Loans or Canadian Letters of Credit only, the
Swingline Lender and the applicable Letter of Credit Issuer, provided that no
consent of the Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer shall be required for an assignment of (1) any Commitment to an
assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (2) any Tranche C Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the

 

135

--------------------------------------------------------------------------------


 

Administrative Agent) shall not be less than the Dollar Equivalent of $2,500,000
or, in the case of a Tranche C Term Loan Commitment or Tranche C Term Loan, the
Dollar Equivalent of $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or Section
11.5 has occurred and is continuing; provided further that contemporaneous
assignments to a single assignee made by Affiliate Lenders shall be aggregated
for purposes of meeting the minimum assignment amount requirements stated above;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent; and

 

(E)           so long as no Event of Default has occurred and is continuing,
with respect to any assignment of the Canadian Revolving Credit Commitments
allocated to the Canadian Borrower in accordance with Section 2.1(b)(ii), the
Assignee shall be a Canadian Resident and a pro rata portion of the Canadian
Revolving Credit Commitments of the Canadian Lender or its Related Affiliate, as
applicable, allocated to the Borrower in accordance with Section 2.1(b)(ii)
shall be assigned to a Related Affiliate, if applicable, of such assignee, that
is either a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) or is a Non-US Lender that has fulfilled the
requirements of Section 5.4(b).

 

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.

 

136

--------------------------------------------------------------------------------


 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 14.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower and the Canadian Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  In the case of
a Lender in respect of a Canadian Revolving Credit Commitment or a Canadian
Letter of Credit Commitment, the Register shall also record the address of the
lending office of the Lender through which such Lender acts under this Agreement
and whether or not the Lender is a Canadian Resident.  Further, the Register
shall contain the name and address of the Administrative Agent and the Canadian
Administrative Agent and the lending office through which each such Person acts
under this Agreement.  The entries in the Register shall be conclusive, and the
Borrower, the Canadian Borrower, the Administrative Agent, the Letter of Credit
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Canadian Borrower, the Letter of
Credit Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

137

--------------------------------------------------------------------------------


 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Canadian Borrower, the Administrative Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Canadian Borrower, the Administrative Agent, the
Letter of Credit Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 14.1 that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower and the Canadian Borrower agree that each Participant shall be entitled
to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section  14.8(b) as though it were a Lender,
provided such Participant agrees to be subject to Section 14.8(a) as though it
were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 5.4 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Canadian Borrower,
to comply with Section 5.4(b) as though it were a Lender.

 

(d)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
order to facilitate such pledge or assignment, the Borrower and the Canadian
Borrower hereby agree that, upon request of any Lender at any time and from time
to time after the Borrower has made its initial borrowing hereunder, the
Borrower or the Canadian Borrower, as the case may be, shall provide to such
Lender, at the Borrower’s or the Canadian Borrower’s own expense, a promissory
note, substantially in the form of Exhibit L-1 or L-2, as the case may be,
evidencing the Tranche C Term

 

138

--------------------------------------------------------------------------------


 

Loans and Revolving Credit Loans and Swingline Loans, respectively, owing to
such Lender.

 

(e)           Subject to Section 14.16, the Borrower and the Canadian Borrower
authorize each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(f)            Each Person that is or becomes a Lender or Administrative Agent
in respect of the Canadian Revolving Credit Commitment or Canadian Letter of
Credit Commitment shall (i) promptly direct the Administrative Agent to record
in the Register the information described in Section 14.6(b)(iv) of this
Agreement, (ii) upon written request made by Canadian Borrower, deliver to the
Canadian Borrower and the Administrative Agent such certificates, forms,
documents, or other evidence as may be applicable and determined by the Canadian
Borrower, acting reasonably, to be reasonably satisfactory to determine whether
such Person is a Canadian Resident, and (iii) promptly direct the Administrative
Agent to amend the Register to reflect any change in the information contained
therein with respect to such Person.

 

14.7.        Replacements of Lenders under Certain Circumstances.  The Borrower
(on its own behalf and on behalf of the Canadian Borrower) shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower and/or the Canadian Borrower, as applicable shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 2.12,
3.5 or 5.4, as the case may be) owing to such replaced Lender prior to the date
of replacement, (iv) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
14.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (vi) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Canadian Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

14.8.        Adjustments; Set-off.  (a)     If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off,

 

139

--------------------------------------------------------------------------------


 

pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower or the
Canadian Borrower, any such notice being expressly waived by the Borrower and
the Canadian Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by the Borrower or the Canadian Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower or the Canadian Borrower, as the case may be.  Each
Lender agrees promptly to notify the Borrower or the Canadian Borrower, as the
case may be, and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

14.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

14.10.      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.11.      Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Canadian Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any

 

140

--------------------------------------------------------------------------------


 

Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

 

14.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.13.      Submission to Jurisdiction; Waivers.  The Borrower and the Canadian
Borrower each hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 14.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 14.13 any special, exemplary, punitive or consequential damages.

 

14.14.      Acknowledgments.  The Borrower and the Canadian Borrower each hereby
acknowledge that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or the Canadian Borrower arising out
of or in connection with this Agreement or any of the other Credit Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
the Borrower or the Canadian Borrower, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

141

--------------------------------------------------------------------------------


 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower, the Canadian Borrower and the Lenders.

 

14.15.     WAIVERS OF JURY TRIAL.  THE BORROWER, THE CANADIAN BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.16.      Confidentiality.  The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the Borrower or the
Canadian Borrower in connection with such Lender’s evaluation of whether to
become a Lender hereunder or obtained by such Lender or the Administrative Agent
pursuant to the requirements of this Agreement (“Confidential Information”),
confidential in accordance with its customary procedure for handling
confidential information of this nature and (in the case of a Lender that is a
bank) in accordance with safe and sound banking practices and in any event may
make disclosure as required or requested by any governmental agency or
representative thereof or pursuant to legal process or to such Lender’s or the
Administrative Agent’s attorneys, or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual party agrees to be bound by the provisions of this Section
14.16.) or independent auditors or Affiliates, provided that unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower.  Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advises of and agrees to be bound
by the provisions of this Section 14.16.

 

Notwithstanding anything express or implied to the contrary herein or by the
documents referred to or incorporated by reference herein, or any other prior or
future oral or written statements by any parties hereto with respect to the
transactions contemplated herein or by the other Credit Documents, and whether
or not any of them are legally binding, the obligations of confidentiality
contained herein and therein, as they relate to the transactions contemplated by
this Agreement, shall not apply to the tax structure or tax treatment of such
transactions, and each recipient (and its employees, representatives, or other
agents) may immediately disclose to any and all persons, without limitation of
any kind, the U.S. Federal income tax structure and such recipient’s U.S.
Federal income tax treatment of such transactions and any opinions or other tax
analyses that have been

 

142

--------------------------------------------------------------------------------


 

provided by the parties hereto (or any agent thereof) to the recipient regarding
such tax structure or tax treatment.  However, no such recipient shall disclose
any information relating to such tax structure or tax treatment to the extent
that non-disclosure is reasonably necessary to comply with applicable securities
law.  This paragraph is intended to cause the transactions contemplated by this
Agreement not to be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose.

 

14.17.      Judgment Currency.  (a)     The obligations of the Borrower and the
Canadian Borrower hereunder and under the other Loan Documents to make payments
in Dollars or in Canadian Dollars, as the case may be (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Canadian
Administrative Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Canadian Administrative
Agent or Lender under this Agreement or the other Credit Documents.  If, for the
purpose of obtaining or enforcing judgment against the Borrower, the Canadian
Borrower or any other Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower and the Canadian Borrower each covenant and agree to
pay, or cause to be paid, such additional amounts, if any (but in any event not
a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)           For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

14.18.      USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name

 

143

--------------------------------------------------------------------------------


 

and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

14.19.      Reaffirmation and Grant of Security Interest.  (a)  Each Credit
Party has (i) guarantied the Obligations and (ii) created Liens in favor of
Lenders on certain Collateral to secure its obligations hereunder, under the
Guarantee and the Canadian Guarantee, as the case may be.  Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing Credit
Agreement effected pursuant to this Agreement.  Each Credit Party hereby (i)
confirms that each Credit Document to which it is a party or is otherwise bound
and all Collateral encumbered thereby will continue to guarantee or secure, as
the case may be, to the fullest extent possible in accordance with the Credit
Documents, the payment and performance of the Obligations and all Guarantee
Obligations, as the case may be, including without limitation the payment and
performance of all such Obligations and all Guarantee Obligations which are
joint and several obligations of each grantor now or hereafter existing, and
(ii) grants to the Administrative Agent for the benefit of the Secured Parties a
continuing lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Obligations and all
Guarantee Obligations (whether at stated maturity, by acceleration or
otherwise).

 

(b)           Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit
Agreement.  Each Credit Party represents and warrants that all representations
and warranties contained in the Credit Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

14.20.           Amendment and Restatement.  It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Obligations  and Guarantee Obligations of Borrower and its
Subsidiaries hereunder and thereunder shall be secured by the Security Documents
and that this Agreement does not constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreements.  The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing Credit Agreement made under and in accordance with the terms of
subsection 14.1 of the Existing Credit Agreement.  In addition, unless
specifically amended hereby, each of the Credit Documents, the Exhibits and
Schedules to the Existing Credit Agreement shall continue in full force and
effect and

 

144

--------------------------------------------------------------------------------


 

that, from and after the Effective Date, all references to the “Credit
Agreement” contained therein shall be deemed to refer to this Agreement.

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

SEALY MATTRESS COMPANY

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

 

Name: Kenneth L. Walker

 

 

Title: Vice President, General Counsel and
Secretary

 

 

 

 

 

 

 

SEALY MATTRESS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

 

Name: Kenneth L. Walker

 

 

Title: Vice President, General Counsel and
Secretary

 

 

 

 

 

 

 

SEALY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

 

Name: Kenneth L. Walker

 

 

Title: Vice President, General Counsel and
Secretary

 

 

 

 

 

 

 

SEALY CANADA LTD./LTEE

 

 

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

 

Name: Kenneth L. Walker

 

 

Title: Vice President, General Counsel and
Secretary

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

SEALY MATTRESS COMPANY OF PUERTO RICO

OHIO-SEALY MATTRESS MANUFACTURING CO., INC.

OHIO-SEALY MATTRESS MANUFACTURING CO.

SEALY MATTRESS COMPANY OF KANSAS CITY, INC.

SEALY MATTRESS COMPANY OF MEMPHIS

SEALY MATTRESS COMPANY OF ILLINOIS

SEALY MATTRESS COMPANY OF ALBANY, INC.

SEALY OF MARYLAND AND VIRGINIA, INC.

SEALY OF MINNESOTA, INC.

NORTH AMERICAN BEDDING COMPANY

SEALY, INC.

MATTRESS HOLDINGS INTERNATIONAL LLC

THE OHIO MATTRESS COMPANY LICENSING AND COMPONENTS GROUP

SEALY MATTRESS MANUFACTURING COMPANY, INC.

SEALY TECHNOLOGY LLC

SEALY KOREA, INC.

SEALY REAL ESTATE, INC.

SEALY TEXAS MANAGEMENT, INC.

SEALY TEXAS HOLDINGS LLC

SEALY TEXAS L.P.

WESTERN MATTRESS COMPANY
GESTION CENTURION INC.

 

 

By:

/s/ Kenneth L. Walker

 

 

 

Name: Kenneth L. Walker

 

 

Title: Vice President, General Counsel and
Secretary

 


 

 

JPMORGAN CHASE BANK, as Administrative
Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

 

Name: Kathryn A. Duncan

 

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO
BRANCH, as Canadian Administrative Agent and
as a Canadian Lender

 

 

 

 

 

By:

/s/ John C. Riordan

 

 

 

Name: John C. Riordan

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as Joint Lead Arranger, Joint Bookrunner,
Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ William W. Archer

 

 

 

Name: William W. Archer

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Documentation Agent and
as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Kadlick

 

 

 

Name: Robert Kadlick

 

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services, Inc.,
as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Kelli O’Connell

 

 

 

Name: Kelli O’Connell

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Chase Lincoln First Commercial Corporation,
as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Louis J. Cerrotta

 

 

 

Name:

Louis J. Cerrotta

 

 

 

Title: VP

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

EBITDA ADD-BACKS

 

1.             Costs associated with the introduction of new products and
incurred prior to May 31, 2004.

 

2.             Expenses related to the implementation of enterprise resource
planning systems in an aggregate amount not greater than $45,000,000 less the
amount of expenditures related thereto that are capitalized.

 

3              The amount of management, monitoring, consulting and advisory
fees and related expenses paid to Bain Capital, LLC to the extent such fees are
incurred prior to the Closing Date.

 

4.             Expenses associated with the following items, which expenses are
incurred prior to the Closing Date:

 

a)             Workers compensation expenses;

b)            Facilities rationalization;

c)             Write-offs related to Affiliates;

d)            Stock based compensation;

e)             A/R process improvement; and

f)             Deferred debt write-offs.

 

--------------------------------------------------------------------------------